UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00537 Franklin Custodian Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. ICA File Number:811-00537 Registrant Name:Franklin Custodian Funds Reporting Period:07/01/2016 - 06/30/2017 Franklin DynaTech Fund 2U, INC. Meeting Date:JUN 05, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:TWOU Security ID:90214J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sallie L. Krawcheck Management For For 1.2 Elect Director Mark J. Chernis Management For For 1.3 Elect Director John M. Larson Management For For 1.4 Elect Director Edward S. Macias Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For ABBOTT LABORATORIES Meeting Date:APR 28, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director Edward M. Liddy Management For For 1.5 Elect Director Nancy McKinstry Management For For 1.6 Elect Director Phebe N. Novakovic Management For For 1.7 Elect Director William A. Osborn Management For For 1.8 Elect Director Samuel C. Scott, III Management For For 1.9 Elect Director Daniel J. Starks Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Amend Nonqualified Employee Stock Purchase Plan Management For For 7 Require Independent Board Chairman Shareholder Against For ACTIVISION BLIZZARD, INC. Meeting Date:JUN 01, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:ATVI Security ID:00507V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Corti Management For For 1.2 Elect Director Hendrik Hartong, III Management For For 1.3 Elect Director Brian G. Kelly Management For For 1.4 Elect Director Robert A. Kotick Management For For 1.5 Elect Director Barry Meyer Management For For 1.6 Elect Director Robert Morgado Management For Against 1.7 Elect Director Peter Nolan Management For For 1.8 Elect Director Casey Wasserman Management For For 1.9 Elect Director Elaine Wynn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ACUITY BRANDS, INC. Meeting Date:JAN 06, 2017 Record Date:NOV 11, 2016 Meeting Type:ANNUAL Ticker:AYI Security ID:00508Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Patrick Battle Management For For 1.2 Elect Director Gordon D. Harnett Management For For 1.3 Elect Director Robert F. McCullough Management For For 1.4 Elect Director Dominic J. Pileggi Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Approve Dividend Increase Shareholder Against Against ADOBE SYSTEMS INCORPORATED Meeting Date:APR 12, 2017 Record Date:FEB 14, 2017 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amy Banse Management For For 1b Elect Director Edward Barnholt Management For For 1c Elect Director Robert Burgess Management For For 1d Elect Director Frank Calderoni Management For For 1e Elect Director James Daley Management For For 1f Elect Director Laura Desmond Management For For 1g Elect Director Charles Geschke Management For For 1h Elect Director Shantanu Narayen Management For For 1i Elect Director Daniel Rosensweig Management For For 1j Elect Director John Warnock Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year ALARM.COM HOLDINGS, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:ALRM Security ID:011642105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Timothy McAdam Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALIGN TECHNOLOGY, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 22, 2017 Meeting Type:ANNUAL Ticker:ALGN Security ID:016255101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph M. Hogan Management For For 1.2 Elect Director Joseph Lacob Management For For 1.3 Elect Director C. Raymond Larkin, Jr. Management For For 1.4 Elect Director George J. Morrow Management For For 1.5 Elect Director Thomas M. Prescott Management For For 1.6 Elect Director Andrea L. Saia Management For For 1.7 Elect Director Greg J. Santora Management For For 1.8 Elect Director Susan E. Siegel Management For For 1.9 Elect Director Warren S. Thaler Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ALPHABET INC. Meeting Date:JUN 07, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:GOOGL Security ID:02079K305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Roger W. Ferguson, Jr. Management For For 1.6 Elect Director Diane B. Greene Management For For 1.7 Elect Director John L. Hennessy Management For For 1.8 Elect Director Ann Mather Management For For 1.9 Elect Director Alan R. Mulally Management For For 1.10 Elect Director Paul S. Otellini Management For For 1.11 Elect Director K. Ram Shriram Management For For 1.12 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Report on Political Contributions Shareholder Against Against 9 Report on Gender Pay Gap Shareholder Against Against 10 Report on Charitable Contributions Shareholder Against Against 11 Adopt Holy Land Principles Shareholder Against Against 12 Report on Fake News Shareholder Against Against AMAZON.COM, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Daniel P. Huttenlocher Management For For 1f Elect Director Judith A. McGrath Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For For 1i Elect Director Patricia Q. Stonesifer Management For For 1j Elect Director Wendell P. Weeks Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Amend Omnibus Stock Plan Management For For 6 Report on Use of Criminal Background Checks in Hiring Shareholder Against Against 7 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against AMERICAN TOWER CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gustavo Lara Cantu Management For For 1b Elect Director Raymond P. Dolan Management For For 1c Elect Director Robert D. Hormats Management For For 1d Elect Director Craig Macnab Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year AMGEN INC. Meeting Date:MAY 19, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. Elect Director David Baltimore Management For For 1.2 Elect Director Robert A. Bradway Management For For 1.3 Elect Director Francois de Carbonnel Management For For 1.4 Elect Director Robert A. Eckert Management For For 1.5 Elect Director Greg C. Garland Management For For 1.6 Elect Director Fred Hassan Management For For 1.7 Elect Director Rebecca M. Henderson Management For For 1.8 Elect Director Frank C. Herringer Management For For 1.9 Elect Director Charles M. Holley, Jr. Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Ellen J. Kullman Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against AMPHENOL CORPORATION Meeting Date:MAY 18, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:APH Security ID:032095101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald P. Badie Management For For 1.2 Elect Director Stanley L. Clark Management For For 1.3 Elect Director David P. Falck Management For For 1.4 Elect Director Edward G. Jepsen Management For For 1.5 Elect Director Martin H. Loeffler Management For For 1.6 Elect Director John R. Lord Management For For 1.7 Elect Director R. Adam Norwitt Management For For 1.8 Elect Director Diana G. Reardon Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Stock Option Plan Management For For ANALOG DEVICES, INC. Meeting Date:MAR 08, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:ADI Security ID:032654105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ray Stata Management For For 1b Elect Director Vincent Roche Management For For 1c Elect Director James A. Champy Management For For 1d Elect Director Bruce R. Evans Management For For 1e Elect Director Edward H. Frank Management For For 1f Elect Director Mark M. Little Management For For 1g Elect Director Neil Novich Management For For 1h Elect Director Kenton J. Sicchitano Management For For 1i Elect Director Lisa T. Su Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For ANSYS, INC. Meeting Date:MAY 19, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:ANSS Security ID:03662Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Cashman, III Management For For 1b Elect Director Ajei S. Gopal Management For For 1c Elect Director William R. McDermott Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For APPLE INC. Meeting Date:FEB 28, 2017 Record Date:DEC 30, 2016 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Bell Management For For 1.2 Elect Director Tim Cook Management For For 1.3 Elect Director Al Gore Management For For 1.4 Elect Director Bob Iger Management For For 1.5 Elect Director Andrea Jung Management For For 1.6 Elect Director Art Levinson Management For For 1.7 Elect Director Ron Sugar Management For For 1.8 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Disclose Charitable Contributions Shareholder Against Against 6 Adopt Policy to Increase Diversity of Senior Management and Board of Directors Shareholder Against Against 7 Proxy Access Amendments Shareholder Against Against 8 Engage Outside Independent Experts for Compensation Reforms Shareholder Against Against 9 Adopt Share Retention Policy For Senior Executives Shareholder Against Against APPLIED MATERIALS, INC. Meeting Date:MAR 09, 2017 Record Date:JAN 12, 2017 Meeting Type:ANNUAL Ticker:AMAT Security ID:038222105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Judy Bruner Management For For 1b Elect Director Xun (Eric) Chen Management For For 1c Elect Director Aart J. de Geus Management For For 1d Elect Director Gary E. Dickerson Management For For 1e Elect Director Stephen R. Forrest Management For For 1f Elect Director Thomas J. Iannotti Management For For 1g Elect Director Alexander A. Karsner Management For For 1h Elect Director Adrianna C. Ma Management For For 1i Elect Director Dennis D. Powell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify KPMG LLP as Auditors Management For For ARISTA NETWORKS, INC. Meeting Date:JUN 01, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:ANET Security ID:040413106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Templeton Management For For 1.2 Elect Director Nikos Theodosopoulos Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For ARM HOLDINGS PLC Meeting Date:AUG 30, 2016 Record Date:JUL 19, 2016 Meeting Type:SPECIAL Ticker:ARM Security ID:042068106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 1 Approve Cash Acquisition of ARM Holdings plc by SoftBank Group Corp Management For For ASML HOLDING NV Meeting Date:APR 26, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:ASML Security ID:N07059210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss the Company's Business, Financial Situation and Sustainability Management None None 3 Discuss Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Receive Explanation on Company's Reserves and Dividend Policy Management None None 8 Approve Dividends of EUR 1.20 Per Ordinary Share Management For For 9 Amend the Remuneration Policy of the Management Board Management For For 10 Approve Performance Share Arrangement According to Remuneration Policy Management For For 11 Approve Number of Stock Options, Respectively Shares for Employees Management For For 12 Discuss Management Board Composition and Receive Information on Intended Appointment of First van Hout to Management Board Management None None 13.a Elect Pauline van der Meer Mohr to Supervisory Board Management For For 13.b Elect Carla Smits-Nusteling to Supervisory Board Management For For 13.c Elect Doug Grose to Supervisory Board Management For For 13.d Elect Wolfgang Ziebart to Supervisory Board Management For For 13.e Discussion of the Supervisory Board Profile Management None None 14 Amend Remuneration of Supervisory Board Management For For 15 Ratify KPMG as Auditors Management For For 16.a Grant Board Authority to Issue Shares Up To 5 Percent of Issued Capital Management For For 16.b Authorize Board to Exclude Preemptive Rights from Share Issuances Re: Item 16a Management For For 16.c Grant Board Authority to Issue Shares Up To 5 Percent in Case of Takeover/Merger Management For For 16.d Authorize Board to Exclude Preemptive Rights from Share Issuances Re: Item 16c Management For For 17.a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17.b Authorize Additional Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Authorize Cancellation of Repurchased Shares Management For For 19 Other Business (Non-Voting) Management None None 20 Close Meeting Management None None ASPEN TECHNOLOGY, INC. Meeting Date:DEC 08, 2016 Record Date:OCT 20, 2016 Meeting Type:ANNUAL Ticker:AZPN Security ID:045327103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Whelan, Jr. Management For Withhold 1.2 Elect Director Donald P. Casey Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ATLASSIAN CORPORATION PLC Meeting Date:DEC 06, 2016 Record Date:OCT 17, 2016 Meeting Type:ANNUAL Ticker:TEAM Security ID:G06242104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For Against 4 Appoint Ernst & Young LLP as Auditors Management For For 5 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For Against 7 Authorise Issue of Equity without Pre-emptive Rights Management For Against 8 Amend Articles of Association Management For For AUTODESK, INC. Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Bass Management For For 1b Elect Director Crawford W. Beveridge Management For For 1c Elect Director Jeff Clarke Management For For 1d Elect Director Scott Ferguson Management For For 1e Elect Director Thomas Georgens Management For For 1f Elect Director Richard (Rick) S. Hill Management For For 1g Elect Director Mary T. McDowell Management For For 1h Elect Director Lorrie M. Norrington Management For For 1i Elect Director Betsy Rafael Management For For 1j Elect Director Stacy J. Smith Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Omnibus Stock Plan Management For For BIOGEN INC. Meeting Date:JUN 07, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander J. Denner Management For For 1b Elect Director Caroline D. Dorsa Management For For 1c Elect Director Nancy L. Leaming Management For For 1d Elect Director Richard C. Mulligan Management For For 1e Elect Director Robert W. Pangia Management For For 1f Elect Director Stelios Papadopoulos Management For For 1g Elect Director Brian S. Posner Management For For 1h Elect Director Eric K. Rowinsky Management For For 1i Elect Director Lynn Schenk Management For For 1j Elect Director Stephen A. Sherwin Management For For 1k Elect Director Michel Vounatsos Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For BLACKLINE, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:BL Security ID:09239B109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Therese Tucker Management For Withhold 1.2 Elect Director Mario Spanicciati Management For Withhold 1.3 Elect Director Thomas Unterman Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BLUEBIRD BIO, INC. Meeting Date:JUN 08, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:BLUE Security ID:09609G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nick Leschly Management For For 1b Elect Director Mark Vachon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For BROADCOM LIMITED Meeting Date:APR 05, 2017 Record Date:FEB 08, 2017 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y09827109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hock E. Tan Management For For 1b Elect Director James V. Diller Management For For 1c Elect Director Lewis C. Eggebrecht Management For For 1d Elect Director Kenneth Y. Hao Management For For 1e Elect Director Eddy W. Hartenstein Management For For 1f Elect Director Check Kian Low Management For For 1g Elect Director Donald Macleod Management For For 1h Elect Director Peter J. Marks Management For For 1i Elect Director Henry Samueli Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Shares with or without Preemptive Rights Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management One Year One Year C. R. BARD, INC. Meeting Date:APR 19, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:BCR Security ID:067383109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Barrett Management For For 1.2 Elect Director Robert M. Davis Management For For 1.3 Elect Director Herbert L. Henkel Management For For 1.4 Elect Director John C. Kelly Management For For 1.5 Elect Director David F. Melcher Management For For 1.6 Elect Director Gail K. Naughton Management For For 1.7 Elect Director Timothy M. Ring Management For For 1.8 Elect Director Tommy G. Thompson Management For For 1.9 Elect Director John H. Weiland Management For For 1.10 Elect Director Anthony Welters Management For For 1.11 Elect Director Tony L. White Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CADENCE DESIGN SYSTEMS, INC. Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:CDNS Security ID:127387108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark W. Adams Management For For 1.2 Elect Director Susan L. Bostrom Management For For 1.3 Elect Director James D. Plummer Management For For 1.4 Elect Director Alberto Sangiovanni-Vincentelli Management For For 1.5 Elect Director John B. Shoven Management For For 1.6 Elect Director Roger S. Siboni Management For For 1.7 Elect Director Young K. Sohn Management For For 1.8 Elect Director Lip-Bu Tan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify KPMG LLP as Auditors Management For For CELGENE CORPORATION Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Mark J. Alles Management For For 1.3 Elect Director Richard W. Barker Management For For 1.4 Elect Director Michael W. Bonney Management For For 1.5 Elect Director Michael D. Casey Management For For 1.6 Elect Director Carrie S. Cox Management For For 1.7 Elect Director Michael A. Friedman Management For For 1.8 Elect Director Julia A. Haller Management For For 1.9 Elect Director Gilla S. Kaplan Management For For 1.10 Elect Director James J. Loughlin Management For For 1.11 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide For Confidential Running Vote Tallies On Executive Pay Matters Shareholder Against Against COGNEX CORPORATION Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:CGNX Security ID:192422103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick A. Alias Management For For 1.2 Elect Director Theodor Krantz Management For For 1.3 Elect Director J. Bruce Robinson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Grant Thornton LLP as Auditors Management For For 5 Adopt a Policy on Board Diversity Shareholder Against For COHERENT, INC. Meeting Date:MAR 02, 2017 Record Date:JAN 19, 2017 Meeting Type:ANNUAL Ticker:COHR Security ID:192479103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John R. Ambroseo Management For For 1.2 Elect Director Jay T. Flatley Management For For 1.3 Elect Director Susan M. James Management For For 1.4 Elect Director L. William (Bill) Krause Management For For 1.5 Elect Director Garry W. Rogerson Management For For 1.6 Elect Director Steve Skaggs Management For For 1.7 Elect Director Sandeep Vij Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management None One Year 5 Amend Omnibus Stock Plan Management For For COMMERCEHUB, INC. Meeting Date:JUN 16, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:CHUBA Security ID:20084V108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Cattini Management For Withhold 1.2 Elect Director David Goldhill Management For For 1.3 Elect Director Chad Hollingsworth Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against CORE LABORATORIES N.V. Meeting Date:MAY 18, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:CLB Security ID:N22717107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David M. Demshur Management For For 1b Elect Director Jan Willem Sodderland Management For For 2 Reduce Supermajority Requirement Management For For 3 Ratify KPMG as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt Financial Statements and Statutory Reports Management For For 6 Approve Cancellation of Repurchased Shares Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 9 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For COSTAR GROUP, INC. Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:CSGP Security ID:22160N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael R. Klein Management For For 1b Elect Director Andrew C. Florance Management For For 1c Elect Director Laura Cox Kaplan Management For For 1d Elect Director Michael J. Glosserman Management For For 1e Elect Director Warren H. Haber Management For For 1f Elect Director John W. Hill Management For For 1g Elect Director Christopher J. Nassetta Management For For 1h Elect Director David J. Steinberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year COUPA SOFTWARE INCORPORATED Meeting Date:MAY 15, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:COUP Security ID:22266L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neeraj Agrawal Management For For 1.2 Elect Director Scott Thompson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For CSRA INC. Meeting Date:AUG 09, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:CSRA Security ID:12650T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Keith B. Alexander Management For For 1b Elect Director Sanju K. Bansal Management For For 1c Elect Director Michele A. Flournoy Management For For 1d Elect Director Mark A. Frantz Management For For 1e Elect Director Nancy Killefer Management For For 1f Elect Director Craig Martin Management For For 1g Elect Director Sean O'Keefe Management For For 1h Elect Director Lawrence B. Prior, III Management For For 1i Elect Director Michael E. Ventling Management For For 1j Elect Director Billie I. Williamson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For DANAHER CORPORATION Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:DHR Security ID:235851102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald J. Ehrlich Management For For 1.2 Elect Director Linda Hefner Filler Management For For 1.3 Elect Director Robert J. Hugin Management For For 1.4 Elect Director Thomas P. Joyce, Jr. Management For For 1.5 Elect Director Teri List-Stoll Management For For 1.6 Elect Director Walter G. Lohr, Jr. Management For For 1.7 Elect Director Mitchell P. Rales Management For For 1.8 Elect Director Steven M. Rales Management For For 1.9 Elect Director John T. Schwieters Management For For 1.10 Elect Director Alan G. Spoon Management For For 1.11 Elect Director Raymond C. Stevens Management For For 1.12 Elect Director Elias A. Zerhouni Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Report on Goals to Reduce Greenhouse Gas Emissions Shareholder Against Against EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Mussallem Management For For 1b Elect Director Kieran T. Gallahue Management For For 1c Elect Director Leslie S. Heisz Management For For 1d Elect Director William J. Link Management For For 1e Elect Director Steven R. Loranger Management For For 1f Elect Director Martha H. Marsh Management For For 1g Elect Director Wesley W. von Schack Management For For 1h Elect Director Nicholas J. Valeriani Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ELECTRONIC ARTS INC. Meeting Date:JUL 28, 2016 Record Date:JUN 06, 2016 Meeting Type:ANNUAL Ticker:EA Security ID:285512109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leonard S. Coleman Management For For 1b Elect Director Jay C. Hoag Management For For 1c Elect Director Jeffrey T. Huber Management For For 1d Elect Director Vivek Paul Management For For 1e Elect Director Lawrence F. Probst, III Management For For 1f Elect Director Talbott Roche Management For For 1g Elect Director Richard A. Simonson Management For For 1h Elect Director Luis A. Ubinas Management For For 1i Elect Director Denise F. Warren Management For For 1j Elect Director Andrew Wilson Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify KPMG LLP as Auditors Management For For ELLIE MAE, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 22, 2017 Meeting Type:ANNUAL Ticker:ELLI Security ID:28849P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Karen Blasing Management For For 1.2 Elect Director Jonathan Corr Management For For 1.3 Elect Director Robert J. Levin Management For For 1.4 Elect Director Jeb S. Spencer Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against Against EQUINIX, INC. Meeting Date:MAY 31, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U700 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Bartlett Management For For 1.2 Elect Director Nanci Caldwell Management For For 1.3 Elect Director Gary Hromadko Management For For 1.4 Elect Director John Hughes Management For For 1.5 Elect Director Scott Kriens Management For For 1.6 Elect Director William Luby Management For For 1.7 Elect Director Irving Lyons, III Management For For 1.8 Elect Director Christopher Paisley Management For For 1.9 Elect Director Stephen Smith Management For For 1.10 Elect Director Peter Van Camp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Re-approve Material Terms for Long-Term Incentive Performance Awards Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FACEBOOK, INC. Meeting Date:JUN 01, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Reed Hastings Management For For 1.5 Elect Director Jan Koum Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Report on Public Policy Issues Associated with Fake News Shareholder Against Against 6 Gender Pay Gap Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against For FEDEX CORPORATION Meeting Date:SEP 26, 2016 Record Date:AUG 01, 2016 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director John A. Edwardson Management For For 1.3 Elect Director Marvin R. Ellison Management For For 1.4 Elect Director John C. ("Chris") Inglis Management For For 1.5 Elect Director Kimberly A. Jabal Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director R. Brad Martin Management For For 1.8 Elect Director Joshua Cooper Ramo Management For For 1.9 Elect Director Susan C. Schwab Management For For 1.10 Elect Director Frederick W. Smith Management For For 1.11 Elect Director David P. Steiner Management For For 1.12 Elect Director Paul S. Walsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Exclude Abstentions from Vote Counts Shareholder Against Against 6 Adopt Holy Land Principles Shareholder Against Against 7 Report Application of Company Non-Discrimination Policies in States With Pro-Discrimination Laws Shareholder Against Against FISERV, INC. Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:FISV Security ID:337738108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alison Davis Management For For 1.2 Elect Director John Y. Kim Management For For 1.3 Elect Director Dennis F. Lynch Management For For 1.4 Elect Director Denis J. O'Leary Management For For 1.5 Elect Director Glenn M. Renwick Management For For 1.6 Elect Director Kim M. Robak Management For For 1.7 Elect Director JD Sherman Management For For 1.8 Elect Director Doyle R. Simons Management For For 1.9 Elect Director Jeffery W. Yabuki Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Amend Proxy Access Right Shareholder Against Against FORTIVE CORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:FTV Security ID:34959J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Kate Mitchell Management For For 1B Elect Director Israel Ruiz Management For Against 2 Ratify Ernst and Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Declassify the Board of Directors Management For For HENRY SCHEIN, INC. Meeting Date:MAY 31, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:HSIC Security ID:806407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barry J. Alperin Management For For 1b Elect Director Lawrence S. Bacow Management For For 1c Elect Director Gerald A. Benjamin Management For For 1d Elect Director Stanley M. Bergman Management For For 1e Elect Director James P. Breslawski Management For For 1f Elect Director Paul Brons Management For For 1g Elect Director Joseph L. Herring Management For For 1h Elect Director Donald J. Kabat Management For For 1i Elect Director Kurt P. Kuehn Management For For 1j Elect Director Philip A. Laskawy Management For For 1k Elect Director Mark E. Mlotek Management For For 1l Elect Director Steven Paladino Management For Against 1m Elect Director Carol Raphael Management For For 1n Elect Director E. Dianne Rekow Management For For 1o Elect Director Bradley T. Sheares Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify BDO USA, LLP as Auditors Management For For HUBSPOT, INC. Meeting Date:JUN 07, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:HUBS Security ID:443573100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julie Herendeen Management For For 1.2 Elect Director Michael Simon Management For For 1.3 Elect Director Jay Simons Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year IDEXX LABORATORIES, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:IDXX Security ID:45168D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Rebecca M. Henderson Management For For 1b Elect Director Lawrence D. Kingsley Management For For 1c Elect Director Sophie V. Vandebroek Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ILLUMINA, INC. Meeting Date:MAY 30, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Caroline D. Dorsa Management For For 1b Elect Director Robert S. Epstein Management For For 1c Elect Director Philip W. Schiller Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Eliminate Supermajority Vote Requirement Management For For INCYTE CORPORATION Meeting Date:MAY 26, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian C. Baker Management For For 1.2 Elect Director Jean-Jacques Bienaime Management For For 1.3 Elect Director Paul A. Brooke Management For For 1.4 Elect Director Paul J. Clancy Management For For 1.5 Elect Director Wendy L. Dixon Management For For 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For INPHI CORPORATION Meeting Date:MAY 25, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:IPHI Security ID:45772F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas E. Brathwaite Management For For 1.2 Elect Director David Liddle Management For For 1.3 Elect Director Bruce McWilliams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Pricewaterhousecoopers LLP as Auditors Management For For INTEL CORPORATION Meeting Date:MAY 18, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Aneel Bhusri Management For For 1c Elect Director Andy D. Bryant Management For For 1d Elect Director Reed E. Hundt Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Brian M. Krzanich Management For For 1g Elect Director Tsu-Jae King Liu Management For For 1h Elect Director David S. Pottruck Management For For 1i Elect Director Gregory D. Smith Management For For 1j Elect Director Frank D. Yeary Management For For 1k Elect Director David B. Yoffie Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Political Contributions Disclosure Shareholder Against Against 7 Provide Vote Counting to Exclude Abstentions Shareholder Against Against INTERCONTINENTAL EXCHANGE, INC. Meeting Date:OCT 12, 2016 Record Date:AUG 24, 2016 Meeting Type:SPECIAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For INTERCONTINENTAL EXCHANGE, INC. Meeting Date:MAY 19, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ann M. Cairns Management For For 1b Elect Director Charles R. Crisp Management For For 1c Elect Director Duriya M. Farooqui Management For For 1d Elect Director Jean-Marc Forneri Management For For 1e Elect Director The Right Hon. the Lord Hague of Richmond Management For For 1f Elect Director Fred W. Hatfield Management For For 1g Elect Director Thomas E. Noonan Management For For 1h Elect Director Frederic V. Salerno Management For For 1i Elect Director Jeffrey C. Sprecher Management For For 1j Elect Director Judith A. Sprieser Management For For 1k Elect Director Vincent Tese Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For 6 Amend Articles Management For For 7 Amend Bylaws Management For For 8 Ratify Ernst & Young LLP as Auditors Management For For 9 Report on Assessing Environmental, Social and Governance Market Disclosure Shareholder Against Against INTUIT INC. Meeting Date:JAN 19, 2017 Record Date:NOV 21, 2016 Meeting Type:ANNUAL Ticker:INTU Security ID:461202103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eve Burton Management For For 1b Elect Director Scott D. Cook Management For For 1c Elect Director Richard L. Dalzell Management For For 1d Elect Director Diane B. Greene Management For For 1e Elect Director Suzanne Nora Johnson Management For For 1f Elect Director Dennis D. Powell Management For For 1g Elect Director Brad D. Smith Management For For 1h Elect Director Raul Vazquez Management For For 1i Elect Director Jeff Weiner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INTUITIVE SURGICAL, INC. Meeting Date:APR 20, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:ISRG Security ID:46120E602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig H. Barratt Management For For 1.2 Elect Director Michael A. Friedman Management For For 1.3 Elect Director Gary S. Guthart Management For For 1.4 Elect Director Amal M. Johnson Management For For 1.5 Elect Director Keith R. Leonard, Jr. Management For For 1.6 Elect Director Alan J. Levy Management For For 1.7 Elect Director Jami Dover Nachtsheim Management For For 1.8 Elect Director Mark J. Rubash Management For For 1.9 Elect Director Lonnie M. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Omnibus Stock Plan Management For Against ION BEAM APPLICATIONS SA Meeting Date:MAY 10, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL Ticker:IBAB Security ID:B5317W146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' Report (Non-Voting) Management None None 2 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 3 Receive Auditors' Report (Non-Voting) Management None None 4 Approve Financial Statements and Allocation of Income Management For For 5 Approve Remuneration Report Management For For 6 Approve Discharge of Directors Management For For 7 Approve Discharge of Auditors Management For For 8.1 Elect Hedvig Hricak as Independent Director Management For For 8.2 Reelect Bayrime SA, Permanently Represented by Eric de Lamotte, as Director Management For For 8.3 Reelect Yves Jongen as Director Management For For 8.4 Reelect Median Sustainability S.L., Permanently Represented by Sybille Vandenhove d'Ertsenryck as Director Management For For 9 Ratify Ernst & Young as Auditors and Approve Auditors' Remuneration Management For For 10 Transact Other Business Management None None IRHYTHM TECHNOLOGIES, INC. Meeting Date:JUN 14, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:IRTC Security ID:450056106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Kevin M. King Management For For 1B Elect Director Raymond W. Scott Management For Against 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For JACK HENRY & ASSOCIATES, INC. Meeting Date:NOV 10, 2016 Record Date:SEP 19, 2016 Meeting Type:ANNUAL Ticker:JKHY Security ID:426281101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew C. Flanigan Management For For 1.2 Elect Director John F. Prim Management For For 1.3 Elect Director Thomas H. Wilson, Jr. Management For For 1.4 Elect Director Jacque R. Fiegel Management For For 1.5 Elect Director Thomas A. Wimsett Management For For 1.6 Elect Director Laura G. Kelly Management For For 1.7 Elect Director Shruti S. Miyashiro Management For For 1.8 Elect Director Wesley A. Brown Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify PricewaterhouseCoopers, LLP as Auditors Management For For KEYENCE CORP. Meeting Date:JUN 09, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:6861 Security ID:J32491102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 75 Management For Against 2 Amend Articles to Authorize Public Announcements in Electronic Format Management For For 3.1 Elect Director Takizaki, Takemitsu Management For Against 3.2 Elect Director Yamamoto, Akinori Management For For 3.3 Elect Director Kimura, Tsuyoshi Management For For 3.4 Elect Director Kimura, Keiichi Management For For 3.5 Elect Director Ideno, Tomohide Management For For 3.6 Elect Director Yamaguchi, Akiji Management For For 3.7 Elect Director Kanzawa, Akira Management For For 3.8 Elect Director Fujimoto, Masato Management For For 3.9 Elect Director Tanabe, Yoichi Management For For 4 Appoint Alternate Statutory Auditor Yamamoto, Masaharu Management For For KUKA AG Meeting Date:MAY 31, 2017 Record Date:MAY 09, 2017 Meeting Type:ANNUAL Ticker:KU2 Security ID:D3862Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.50 per Share Management For Against 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5.1 Elect Yanmin Gu to the Supervisory Board Management For Against 5.2 Elect Hongbo Fang to the Supervisory Board Management For Against 5.3 Elect Min Liu to the Supervisory Board Management For Against 5.4 Elect Michele Morner to the Supervisory Board Management For For 5.5 Elect Alexander Liong Hauw Tan to the Supervisory Board Management For Against 6.1 Amend Articles Re: Remuneration for General Meeting Chairman and Committee Work Management For For 6.2 Amend Articles Re: Chairman of General Meeting Management For For 7 Ratify KPMG AG as Auditors for Fiscal 2016 Management For For LAM RESEARCH CORPORATION Meeting Date:NOV 09, 2016 Record Date:SEP 13, 2016 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin B. Anstice Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Michael R. Cannon Management For For 1.4 Elect Director Youssef A. El-Mansy Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Catherine P. Lego Management For For 1.7 Elect Director Stephen G. Newberry Management For For 1.8 Elect Director Abhijit Y. Talwalkar Management For For 1.9 Elect Director Lih Shyng (Rick L.) Tsai Management For Withhold 2.10 Elect Director John T. Dickson - Withdrawn Resolution Management None None 2.11 Elect Director Gary B. Moore - Withdrawn Resolution Management None None 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For LIBERTY BROADBAND CORPORATION Meeting Date:MAY 24, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:LBRDK Security ID:530307107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John C. Malone Management For For 1.2 Elect Director John E. Welsh, III Management For For 2 Ratify KPMG LLP as Auditors Management For For LIBERTY EXPEDIA HOLDINGS, INC. Meeting Date:JUN 20, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:LEXEA Security ID:53046P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John C. Malone Management For For 1.2 Elect Director Stephen M. Brett Management For Withhold 1.3 Elect Director Gregg L. Engles Management For Withhold 1.4 Elect Director Scott W. Schoelzel Management For Withhold 1.5 Elect Director Christopher W. Shean Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Ratify KPMG LLP as Auditors Management For For LIBERTY INTERACTIVE CORPORATION Meeting Date:AUG 23, 2016 Record Date:JUL 01, 2016 Meeting Type:ANNUAL Ticker:QVCA Security ID:53071M880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John C. Malone Management For Withhold 1.2 Elect Director M. Ian G. Gilchrist Management For Withhold 1.3 Elect Director Mark C. Vadon Management For Withhold 1.4 Elect Director Andrea L. Wong Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against LIBERTY INTERACTIVE CORPORATION Meeting Date:NOV 01, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:QVCA Security ID:53071M880 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Redemption Proposal Management For For 2 Adjourn Meeting Management For For LIBERTY INTERACTIVE CORPORATION Meeting Date:MAY 24, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:QVCA Security ID:53071M856 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan D. Malone Management For For 1.2 Elect Director David E. Rapley Management For Withhold 1.3 Elect Director Larry E. Romrell Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year LINE CORPORATION Meeting Date:MAR 30, 2017 Record Date:DEC 29, 2016 Meeting Type:ANNUAL Ticker:3938 Security ID:53567X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Change Location of Head Office - Clarify Provisions on Alternate Statutory Auditors Management For For 2.1 Elect Director Idezawa, Takeshi Management For For 2.2 Elect Director Masuda, Jun Management For For 2.3 Elect Director Joongho Shin Management For For 2.4 Elect Director In Joon Hwang Management For For 2.5 Elect Director Hae Jin Lee Management For For 2.6 Elect Director Kunihiro, Tadashi Management For For 2.7 Elect Director Kotaka, Koji Management For For 2.8 Elect Director Hatoyama, Rehito Management For For 3 Appoint Alternate Statutory Auditor Watanabe, Naoki Management For For 4 Approve Stock Option Plan Management For For MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC. Meeting Date:MAR 02, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:MTSI Security ID:55405Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Bland Management For Withhold 1.2 Elect Director Stephen G. Daly Management For For 1.3 Elect Director Susan Ocampo Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For MARKETAXESS HOLDINGS INC. Meeting Date:JUN 08, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:MKTX Security ID:57060D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. McVey Management For For 1b Elect Director Steven L. Begleiter Management For For 1c Elect Director Stephen P. Casper Management For For 1d Elect Director Jane Chwick Management For For 1e Elect Director William F. Cruger Management For For 1f Elect Director David G. Gomach Management For For 1g Elect Director Carlos M. Hernandez Management For For 1h Elect Director Richard G. Ketchum Management For For 1i Elect Director John Steinhardt Management For For 1j Elect Director James J. Sullivan Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MASTERCARD INCORPORATED Meeting Date:JUN 27, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Oki Matsumoto Management For Against 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Report on Gender Pay Gap Shareholder Against Against MCKESSON CORPORATION Meeting Date:JUL 27, 2016 Record Date:MAY 31, 2016 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andy D. Bryant Management For For 1b Elect Director Wayne A. Budd Management For For 1c Elect Director N. Anthony Coles Management For For 1d Elect Director John H. Hammergren Management For For 1e Elect Director M. Christine Jacobs Management For For 1f Elect Director Donald R. Knauss Management For For 1g Elect Director Marie L. Knowles Management For For 1h Elect Director Edward A. Mueller Management For For 1i Elect Director Susan R. Salka Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Pro-rata Vesting of Equity Awards Shareholder Against Against 5 Report on Political Contributions Shareholder Against For MERCADOLIBRE, INC. Meeting Date:JUN 13, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan Segal Management For For 1.2 Elect Director Mario Eduardo Vazquez Management For For 1.3 Elect Director Alejandro Nicolas Aguzin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Co. S.A. as Auditors Management For For MERCK KGAA Meeting Date:APR 28, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:MRK Security ID:D5357W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For For 4 Approve Discharge of Management Board for Fiscal 2016 Management For For 5 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 6 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For 7 Approve Remuneration System for Management Board Members Management For Against 8 Approve Creation of EUR 56.5 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 9 Approve Affiliation Agreements with Subsidiaries Management For For MICROSOFT CORPORATION Meeting Date:NOV 30, 2016 Record Date:SEP 30, 2016 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Proxy Access Shareholder Against Against MONOLITHIC POWER SYSTEMS, INC. Meeting Date:JUN 15, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:MPWR Security ID:609839105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Victor K. Lee Management For For 1.2 Elect Director James C. Moyer Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MOODY'S CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:MCO Security ID:615369105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Jorge A. Bermudez Management For For 1.3 Elect Director Darrell Duffie Management For For 1.4 Elect Director Kathryn M. Hill Management For For 1.5 Elect Director Ewald Kist Management For For 1.6 Elect Director Raymond W. McDaniel, Jr. Management For For 1.7 Elect Director Henry A. McKinnell, Jr. Management For For 1.8 Elect Director Leslie F. Seidman Management For For 1.9 Elect Director Bruce Van Saun Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MSCI INC. Meeting Date:MAY 11, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:MSCI Security ID:55354G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Henry A. Fernandez Management For For 1b Elect Director Robert G. Ashe Management For For 1c Elect Director Benjamin F. duPont Management For For 1d Elect Director Wayne Edmunds Management For For 1e Elect Director Alice W. Handy Management For For 1f Elect Director Catherine R. Kinney Management For For 1g Elect Director Wendy E. Lane Management For For 1h Elect Director Jacques P. Perold Management For For 1i Elect Director Linda H. Riefler Management For For 1j Elect Director George W. Siguler Management For For 1k Elect Director Patrick Tierney Management For For 1l Elect Director Rodolphe M. Vallee Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NASPERS LTD Meeting Date:AUG 26, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:NPN Security ID:S53435103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 March 2016 Management For For 2 Approve Dividends for N Ordinary and A Ordinary Shares Management For For 3 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company with Brendan Deegan as the Individual Registered Auditor Management For For 4.1 Elect Hendrik du Toit as Director Management For For 4.2 Elect Guijin Liu as Director Management For For 5.1 Re-elect Nolo Letele as Director Management For For 5.2 Re-elect Roberto Oliveira de Lima as Director Management For For 5.3 Re-elect Cobus Stofberg as Director Management For For 5.4 Re-elect Debra Meyer as Director Management For For 6.1 Re-elect Don Eriksson as Member of the Audit Committee Management For For 6.2 Re-elect Ben van der Ross as Member of the Audit Committee Management For For 6.3 Re-elect Rachel Jafta as Member of the Audit Committee Management For For 7 Approve Remuneration Policy Management For Against 8 Place Authorised but Unissued Shares under Control of Directors Management For Against 9 Authorise Board to Issue Shares for Cash Management For Against 10 Authorise Ratification of Approved Resolutions Management For For 1.1 Approve Fees of the Board Chairman Management For For 1.2 Approve Fees of the Board Member Management For For 1.3 Approve Fees of the Audit Committee Chairman Management For For 1.4 Approve Fees of the Audit Committee Member Management For For 1.5 Approve Fees of the Risk Committee Chairman Management For For 1.6 Approve Fees of the Risk Committee Member Management For For 1.7 Approve Fees of the Human Resources and Remuneration Committee Chairman Management For For 1.8 Approve Fees of the Human Resources and Remuneration Committee Member Management For For 1.9 Approve Fees of the Nomination Committee Chairman Management For For 1.10 Approve Fees of the Nomination Committee Member Management For For 1.11 Approve Fees of the Social and Ethics Committee Chairman Management For For 1.12 Approve Fees of the Social and Ethics Committee Member Management For For 1.13 Approve Fees of the Trustees of Group Share Schemes/Other Personnel Funds Management For For 2 Approve Financial Assistance in Terms of Section 44 of the Act Management For Against 3 Approve Financial Assistance in Terms of Section 45 of the Act Management For For 4 Authorise Repurchase of N Ordinary Shares Management For For 5 Authorise Repurchase of A Ordinary Shares Management For Against 6 Amend Memorandum of Incorporation Management For For NETEASE INC. Meeting Date:SEP 02, 2016 Record Date:AUG 02, 2016 Meeting Type:ANNUAL Ticker:NTES Security ID:64110W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect William Lei Ding as Director Management For For 1b Elect Alice Cheng as Director Management For For 1c Elect Denny Lee as Director Management For For 1d Elect Joseph Tong as Director Management For For 1e Elect Lun Feng as Director Management For For 1f Elect Michael Leung as Director Management For For 1g Elect Michael Tong as Director Management For For 2 Approve Appointment of PricewaterhouseCoopers Zhong Tian LLP as Auditor Management For For NETFLIX, INC. Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:NFLX Security ID:64110L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Reed Hastings Management For For 1.2 Elect Director Jay C. Hoag Management For For 1.3 Elect Director A. George (Skip) Battle Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Proxy Access Right Shareholder Against Against 6 Report on Sustainability Shareholder Against Against 7 Report on Feasibility of Net-Zero GHG Emissions Shareholder Against Against 8 Declassify the Board of Directors Shareholder Against Against 9 Adopt Simple Majority Vote Shareholder Against Against 10 Require a Majority Vote for the Election of Directors Shareholder Against Against NEUROCRINE BIOSCIENCES, INC. Meeting Date:MAY 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:NBIX Security ID:64125C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Gorman Management For For 1.2 Elect Director Gary A. Lyons Management For For 1.3 Elect Director Alfred W. Sandrock, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For NEVRO CORP. Meeting Date:MAY 25, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:NVRO Security ID:64157F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank Fischer Management For For 1.2 Elect Director Shawn T McCormick Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against NIKE, INC. Meeting Date:SEP 22, 2016 Record Date:JUL 22, 2016 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director Michelle A. Peluso Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Report on Political Contributions Shareholder Against For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NVIDIA CORPORATION Meeting Date:MAY 23, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:NVDA Security ID:67066G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert K. Burgess Management For For 1b Elect Director Tench Coxe Management For For 1c Elect Director Persis S. Drell Management For For 1d Elect Director James C. Gaither Management For For 1e Elect Director Jen-Hsun Huang Management For For 1f Elect Director Dawn Hudson Management For For 1g Elect Director Harvey C. Jones Management For For 1h Elect Director Michael G. McCaffery Management For For 1i Elect Director William J. Miller Management For For 1j Elect Director Mark L. Perry Management For For 1k Elect Director A. Brooke Seawell Management For For 1l Elect Director Mark A. Stevens Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For PALO ALTO NETWORKS, INC. Meeting Date:DEC 08, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark D. McLaughlin Management For For 1b Elect Director Asheem Chandna Management For For 1c Elect Director James J. Goetz Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PATHEON N.V. Meeting Date:MAR 07, 2017 Record Date:FEB 07, 2017 Meeting Type:ANNUAL Ticker:PTHN Security ID:N6865W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director James C. Mullen Management For Against 1B Elect Director Stephan B. Tanda Management For Against 1C Elect Director Jeffrey P. McMullen Management For Against 1D Elect Director Gary P. Pisano Management For Against 1E Elect Director Charles I. Cogut Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Ratify Ernst & Young LLP as Auditors Management For For 7 Authorize Repurchase of Up to 50 Percent of Issued Share Capital Management For Against 8 Grant Board Authority to Issue Shares Up To 20 Percent of Issued Capital Plus 15,356,685 Shares Management For Against 9 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For Against 10 Amend Omnibus Stock Plan Management For Against PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 18, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edison C. Buchanan Management For For 1.2 Elect Director Andrew F. Cates Management For For 1.3 Elect Director Timothy L. Dove Management For For 1.4 Elect Director Phillip A. Gobe Management For For 1.5 Elect Director Larry R. Grillot Management For For 1.6 Elect Director Stacy P. Methvin Management For For 1.7 Elect Director Royce W. Mitchell Management For For 1.8 Elect Director Frank A. Risch Management For For 1.9 Elect Director Scott D. Sheffield Management For For 1.10 Elect Director Mona K. Sutphen Management For For 1.11 Elect Director J. Kenneth Thompson Management For For 1.12 Elect Director Phoebe A. Wood Management For For 1.13 Elect Director Michael D. Wortley Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Annual Sustainability Shareholder Against Against Q2 HOLDINGS, INC. Meeting Date:JUN 08, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:QTWO Security ID:74736L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Lynn Atchison Management For For 1.2 Elect Director Charles T. Doyle Management For For 1.3 Elect Director Carl James Schaper Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year RAYTHEON COMPANY Meeting Date:MAY 25, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Tracy A. Atkinson Management For For 1b Elect Director Robert E. Beauchamp Management For For 1c Elect Director Vernon E. Clark Management For For 1d Elect Director Stephen J. Hadley Management For For 1e Elect Director Thomas A. Kennedy Management For For 1f Elect Director Letitia A. Long Management For For 1g Elect Director George R. Oliver Management For For 1h Elect Director Dinesh C. Paliwal Management For For 1i Elect Director William R. Spivey Management For For 1j Elect Director James A. Winnefeld, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For RED HAT, INC. Meeting Date:AUG 11, 2016 Record Date:JUN 15, 2016 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sohaib Abbasi Management For For 1.2 Elect Director W. Steve Albrecht Management For For 1.3 Elect Director Charlene T. Begley Management For For 1.4 Elect Director Jeffrey J. Clarke - Withdrawn Resolution Management None None 1.5 Elect Director Narendra K. Gupta Management For For 1.6 Elect Director Kimberly L. Hammonds Management For For 1.7 Elect Director William S. Kaiser Management For For 1.8 Elect Director Donald H. Livingstone Management For For 1.9 Elect Director H. Hugh Shelton Management For For 1.10 Elect Director James M. Whitehurst Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 09, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bonnie L. Bassler Management For For 1.2 Elect Director N. Anthony Coles Management For For 1.3 Elect Director Joseph L. Goldstein Management For Against 1.4 Elect Director Christine A. Poon Management For Against 1.5 Elect Director P. Roy Vagelos Management For For 1.6 Elect Director Huda Y. Zoghbi Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year SALESFORCE.COM, INC. Meeting Date:JUN 06, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc Benioff Management For For 1b Elect Director Keith Block Management For For 1c Elect Director Craig Conway Management For For 1d Elect Director Alan Hassenfeld Management For For 1e Elect Director Neelie Kroes Management For For 1f Elect Director Colin Powell Management For For 1g Elect Director Sanford Robertson Management For For 1h Elect Director John V. Roos Management For For 1i Elect Director Robin Washington Management For For 1j Elect Director Maynard Webb Management For For 1k Elect Director Susan Wojcicki Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Shareholders May Call Special Meeting Shareholder Against For SBA COMMUNICATIONS CORPORATION Meeting Date:JAN 12, 2017 Record Date:DEC 02, 2016 Meeting Type:SPECIAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization to Facilitate Transition to REIT Status Management For For 2 Adjourn Meeting Management For For SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 18, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:SBAC Security ID:78410G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven E. Bernstein Management For For 1b Elect Director Duncan H. Cocroft Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SCHLUMBERGER LIMITED Meeting Date:APR 05, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Miguel M. Galuccio Management For For 1c Elect Director V. Maureen Kempston Darkes Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Helge Lund Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Indra K. Nooyi Management For For 1i Elect Director Lubna S. Olayan Management For For 1j Elect Director Leo Rafael Reif Management For For 1k Elect Director Tore I. Sandvold Management For For 1l Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Adopt and Approve Financials and Dividends Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Approve Omnibus Stock Plan Management For For 7 Amend Employee Stock Purchase Plan Management For For SERVICENOW, INC. Meeting Date:JUN 13, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John J. Donahoe Management For For 1b Elect Director Charles H. Giancarlo Management For For 1c Elect Director Anita M. Sands Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SHOPIFY INC. Meeting Date:JUN 07, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:SHOP Security ID:82509L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tobias Lutke Management For For 1.2 Elect Director Robert Ashe Management For For 1.3 Elect Director Steven Collins Management For For 1.4 Elect Director Gail Goodman Management For For 1.5 Elect Director Jeremy Levine Management For For 1.6 Elect Director John Phillips Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For SPLUNK INC. Meeting Date:JUN 08, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:SPLK Security ID:848637104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John Connors Management For For 1b Elect Director Patricia Morrison Management For For 1c Elect Director Stephen Newberry Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SQUARE, INC. Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:SQ Security ID:852234103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roelof Botha Management For For 1.2 Elect Director Jim McKelvey Management For For 1.3 Elect Director Ruth Simmons Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For START TODAY CO LTD Meeting Date:JUN 27, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:3092 Security ID:J7665M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, With a Final Dividend of JPY 16 Management For For 2 Amend Articles to Amend Business Lines - Amend Provisions on Number of Directors Management For For 3.1 Elect Director Maezawa, Yusaku Management For Against 3.2 Elect Director Yanagisawa, Koji Management For For 3.3 Elect Director Oishi, Akiko Management For For 3.4 Elect Director Muto, Takanobu Management For For 3.5 Elect Director Okura, Mineki Management For For 3.6 Elect Director Sawada, Kotaro Management For For 3.7 Elect Director Shimizu, Toshiaki Management For For 3.8 Elect Director Ito, Masahiro Management For For 3.9 Elect Director Ono, Koji Management For For 4 Approve Compensation Ceiling for Directors Management For For STRYKER CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director Andrew K. Silvernail Management For For 1h Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Restricted Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management One Year One Year TENCENT HOLDINGS LTD. Meeting Date:MAY 17, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Lau Chi Ping Martin as Director Management For For 3b Elect Charles St Leger Searle as Director Management For For 3c Elect Yang Siu Shun as Director Management For Against 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt 2017 Share Option Scheme Management For Against TENCENT HOLDINGS LTD. Meeting Date:MAY 17, 2017 Record Date:MAY 12, 2017 Meeting Type:SPECIAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Share Option Plan of Tencent Music Entertainment Group Management For Against TESARO, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:TSRO Security ID:881569107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leon O. Moulder, Jr. Management For For 1b Elect Director Mary Lynne Hedley Management For For 1c Elect Director David M. Mott Management For For 1d Elect Director Lawrence M. Alleva Management For For 1e Elect Director James O. Armitage Management For For 1f Elect Director Earl M. (Duke) Collier, Jr. Management For For 1g Elect Director Garry A. Nicholson Management For For 1h Elect Director Arnold L. Oronsky Management For For 1i Elect Director Kavita Patel Management For For 1j Elect Director Beth Seidenberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young, LLP as Auditors Management For For TESLA, INC. Meeting Date:JUN 06, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:TSLA Security ID:88160R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Elon Musk Management For For 1.2 Elect Director Robyn M. Denholm Management For For 1.3 Elect Director Stephen T. Jurvetson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Declassify the Board of Directors Shareholder Against For THE BOEING COMPANY Meeting Date:MAY 01, 2017 Record Date:MAR 02, 2017 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert A. Bradway Management For For 1b Elect Director David L. Calhoun Management For For 1c Elect Director Arthur D. Collins, Jr. Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Edmund P. Giambastiani, Jr. Management For For 1f Elect Director Lynn J. Good Management For For 1g Elect Director Lawrence W. Kellner Management For For 1h Elect Director Edward M. Liddy Management For For 1i Elect Director Dennis A. Muilenburg Management For For 1j Elect Director Susan C. Schwab Management For For 1k Elect Director Randall L. Stephenson Management For For 1l Elect Director Ronald A. Williams Management For For 1m Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 7 Report on Weapon Sales to Israel Shareholder Against Against 8 Adopt Holy Land Principles Shareholder Against Against THE CHARLES SCHWAB CORPORATION Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:SCHW Security ID:808513105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William S. Haraf Management For For 1b Elect Director Frank C. Herringer Management For For 1c Elect Director Stephen T. McLin Management For For 1d Elect Director Roger O. Walther Management For For 1e Elect Director Robert N. Wilson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against THE GOLDMAN SACHS GROUP, INC. Meeting Date:APR 28, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:GS Security ID:38141G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd C. Blankfein Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Mark A. Flaherty Management For For 1d Elect Director William W. George Management For For 1e Elect Director James A. Johnson Management For For 1f Elect Director Ellen J. Kullman Management For For 1g Elect Director Lakshmi N. Mittal Management For For 1h Elect Director Adebayo O. Ogunlesi Management For For 1i Elect Director Peter Oppenheimer Management For For 1j Elect Director David A. Viniar Management For For 1k Elect Director Mark O. Winkelman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE PRICELINE GROUP INC. Meeting Date:JUN 08, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Armstrong Management For For 1.2 Elect Director Jeffery H. Boyd Management For For 1.3 Elect Director Jan L. Docter Management For For 1.4 Elect Director Jeffrey E. Epstein Management For For 1.5 Elect Director Glenn D. Fogel Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Robert J. Mylod, Jr. Management For For 1.8 Elect Director Charles H. Noski Management For For 1.9 Elect Director Nancy B. Peretsman Management For For 1.10 Elect Director Thomas E. Rothman Management For For 1.11 Elect Director Craig W. Rydin Management For For 1.12 Elect Director Lynn M. Vojvodich Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For THE ULTIMATE SOFTWARE GROUP, INC. Meeting Date:MAY 15, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:ULTI Security ID:90385D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Jonathan D. Mariner Management For For 1B Elect Director Jason Dorsey Management For Against 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THERMO FISHER SCIENTIFIC INC. Meeting Date:MAY 17, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:TMO Security ID:883556102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc N. Casper Management For For 1b Elect Director Nelson J. Chai Management For For 1c Elect Director C. Martin Harris Management For For 1d Elect Director Tyler Jacks Management For For 1e Elect Director Judy C. Lewent Management For For 1f Elect Director Thomas J. Lynch Management For Against 1g Elect Director Jim P. Manzi Management For For 1h Elect Director William G. Parrett Management For For 1i Elect Director Lars R. Sorensen Management For For 1j Elect Director Scott M. Sperling Management For For 1k Elect Director Elaine S. Ullian Management For For 1l Elect Director Dion J. Weisler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TWILIO INC. Meeting Date:JUN 12, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:TWLO Security ID:90138F102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Dalzell Management For For 1.2 Elect Director Erika Rottenberg Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against TYLER TECHNOLOGIES, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:TYL Security ID:902252105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Donald R. Brattain Management For For 1B Elect Director Glenn A. Carter Management For For 1C Elect Director Brenda A. Cline Management For For 1D Elect Director J. Luther King, Jr. Management For For 1E Elect Director Larry D. Leinweber Management For For 1F Elect Director John S. Marr, Jr. Management For For 1G Elect Director H. Lynn Moore, Jr. Management For For 1H Elect Director Daniel M. Pope Management For For 1I Elect Director Dustin R. Womble Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Other Business Management None Against UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 05, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Ballard, Jr. Management For For 1b Elect Director Richard T. Burke Management For For 1c Elect Director Timothy P. Flynn Management For For 1d Elect Director Stephen J. Hemsley Management For For 1e Elect Director Michele J. Hooper Management For For 1f Elect Director Rodger A. Lawson Management For For 1g Elect Director Glenn M. Renwick Management For Against 1h Elect Director Kenneth I. Shine Management For For 1i Elect Director Gail R. Wilensky Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against VEEVA SYSTEMS INC. Meeting Date:JUN 21, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:VEEV Security ID:922475108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul E. Chamberlain Management For For 1.2 Elect Director Paul Sekhri Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Ratify KPMG LLP as Auditors Management For For VISA INC. Meeting Date:JAN 31, 2017 Record Date:DEC 02, 2016 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd A. Carney Management For For 1b Elect Director Mary B. Cranston Management For For 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For 1d Elect Director Gary A. Hoffman Management For For 1e Elect Director Alfred F. Kelly, Jr. Management For For 1f Elect Director Robert W. Matschullat Management For For 1g Elect Director Suzanne Nora Johnson Management For For 1h Elect Director John A.C. Swainson Management For For 1i Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For WATERS CORPORATION Meeting Date:MAY 09, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Berendt Management For For 1.2 Elect Director Douglas A. Berthiaume Management For For 1.3 Elect Director Edward Conard Management For For 1.4 Elect Director Laurie H. Glimcher Management For For 1.5 Elect Director Christopher A. Kuebler Management For For 1.6 Elect Director William J. Miller Management For For 1.7 Elect Director Christopher J. O'Connell Management For For 1.8 Elect Director JoAnn A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Adopt Proxy Access Right Shareholder None Against WORKDAY, INC. Meeting Date:JUN 20, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:WDAY Security ID:98138H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christa Davies Management For For 1.2 Elect Director Michael A. Stankey Management For For 1.3 Elect Director George J. Still, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For XILINX, INC. Meeting Date:AUG 10, 2016 Record Date:JUN 15, 2016 Meeting Type:ANNUAL Ticker:XLNX Security ID:983919101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis Segers Management For For 1.2 Elect Director Moshe N. Gavrielov Management For For 1.3 Elect Director Saar Gillai Management For For 1.4 Elect Director Ronald S. Jankov Management For For 1.5 Elect Director Thomas H. Lee Management For For 1.6 Elect Director J. Michael Patterson Management For For 1.7 Elect Director Albert A. Pimentel Management For For 1.8 Elect Director Marshall C. Turner Management For For 1.9 Elect Director Elizabeth W. Vanderslice Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For ZENDESK, INC. Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:ZEN Security ID:98936J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mikkel Svane Management For For 1.2 Elect Director Elizabeth Nelson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin Focused Growth Fund 3M COMPANY Meeting Date:MAY 09, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:MMM Security ID:88579Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sondra L. Barbour Management For For 1b Elect Director Thomas "Tony" K. Brown Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director David B. Dillon Management For For 1e Elect Director Michael L. Eskew Management For For 1f Elect Director Herbert L. Henkel Management For For 1g Elect Director Muhtar Kent Management For For 1h Elect Director Edward M. Liddy Management For For 1i Elect Director Gregory R. Page Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Patricia A. Woertz Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Holy Land Principles Shareholder Against Against ACTIVISION BLIZZARD, INC. Meeting Date:JUN 01, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:ATVI Security ID:00507V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Corti Management For For 1.2 Elect Director Hendrik Hartong, III Management For For 1.3 Elect Director Brian G. Kelly Management For For 1.4 Elect Director Robert A. Kotick Management For For 1.5 Elect Director Barry Meyer Management For For 1.6 Elect Director Robert Morgado Management For Against 1.7 Elect Director Peter Nolan Management For For 1.8 Elect Director Casey Wasserman Management For For 1.9 Elect Director Elaine Wynn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ADOBE SYSTEMS INCORPORATED Meeting Date:APR 12, 2017 Record Date:FEB 14, 2017 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amy Banse Management For For 1b Elect Director Edward Barnholt Management For For 1c Elect Director Robert Burgess Management For For 1d Elect Director Frank Calderoni Management For For 1e Elect Director James Daley Management For For 1f Elect Director Laura Desmond Management For For 1g Elect Director Charles Geschke Management For For 1h Elect Director Shantanu Narayen Management For For 1i Elect Director Daniel Rosensweig Management For For 1j Elect Director John Warnock Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year ALPHABET INC. Meeting Date:JUN 07, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:GOOGL Security ID:02079K305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Roger W. Ferguson, Jr. Management For For 1.6 Elect Director Diane B. Greene Management For For 1.7 Elect Director John L. Hennessy Management For For 1.8 Elect Director Ann Mather Management For For 1.9 Elect Director Alan R. Mulally Management For For 1.10 Elect Director Paul S. Otellini Management For For 1.11 Elect Director K. Ram Shriram Management For For 1.12 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Report on Political Contributions Shareholder Against Against 9 Report on Gender Pay Gap Shareholder Against Against 10 Report on Charitable Contributions Shareholder Against Against 11 Adopt Holy Land Principles Shareholder Against Against 12 Report on Fake News Shareholder Against Against AMAZON.COM, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Daniel P. Huttenlocher Management For For 1f Elect Director Judith A. McGrath Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For For 1i Elect Director Patricia Q. Stonesifer Management For For 1j Elect Director Wendell P. Weeks Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Amend Omnibus Stock Plan Management For For 6 Report on Use of Criminal Background Checks in Hiring Shareholder Against Against 7 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against AMERICAN TOWER CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gustavo Lara Cantu Management For For 1b Elect Director Raymond P. Dolan Management For For 1c Elect Director Robert D. Hormats Management For For 1d Elect Director Craig Macnab Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ANALOG DEVICES, INC. Meeting Date:MAR 08, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:ADI Security ID:032654105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ray Stata Management For For 1b Elect Director Vincent Roche Management For For 1c Elect Director James A. Champy Management For For 1d Elect Director Bruce R. Evans Management For For 1e Elect Director Edward H. Frank Management For For 1f Elect Director Mark M. Little Management For For 1g Elect Director Neil Novich Management For For 1h Elect Director Kenton J. Sicchitano Management For For 1i Elect Director Lisa T. Su Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For ARM HOLDINGS PLC Meeting Date:AUG 30, 2016 Record Date:JUL 19, 2016 Meeting Type:SPECIAL Ticker:ARM Security ID:042068106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 1 Approve Cash Acquisition of ARM Holdings plc by SoftBank Group Corp Management For For CELGENE CORPORATION Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Mark J. Alles Management For For 1.3 Elect Director Richard W. Barker Management For For 1.4 Elect Director Michael W. Bonney Management For For 1.5 Elect Director Michael D. Casey Management For For 1.6 Elect Director Carrie S. Cox Management For For 1.7 Elect Director Michael A. Friedman Management For For 1.8 Elect Director Julia A. Haller Management For For 1.9 Elect Director Gilla S. Kaplan Management For For 1.10 Elect Director James J. Loughlin Management For For 1.11 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide For Confidential Running Vote Tallies On Executive Pay Matters Shareholder Against Against CHARTER COMMUNICATIONS, INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:CHTR Security ID:16119P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Lance Conn Management For For 1b Elect Director Kim C. Goodman Management For For 1c Elect Director Craig A. Jacobson Management For For 1d Elect Director Gregory B. Maffei Management For Against 1e Elect Director John C. Malone Management For Against 1f Elect Director John D. Markley, Jr. Management For For 1g Elect Director David C. Merritt Management For For 1h Elect Director Steven A. Miron Management For For 1i Elect Director Balan Nair Management For For 1j Elect Director Michael Newhouse Management For For 1k Elect Director Mauricio Ramos Management For For 1l Elect Director Thomas M. Rutledge Management For For 1m Elect Director Eric L. Zinterhofer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Adopt Proxy Access Right Shareholder Against For CONCHO RESOURCES INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:CXO Security ID:20605P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy A. Leach Management For For 1.2 Elect Director William H. Easter, III Management For For 1.3 Elect Director John P. Surma Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CONSTELLATION BRANDS, INC. Meeting Date:JUL 20, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL Ticker:STZ Security ID:21036P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry Fowden Management For For 1.2 Elect Director Barry A. Fromberg Management For For 1.3 Elect Director Robert L. Hanson Management For For 1.4 Elect Director Ernesto M. Hernandez Management For For 1.5 Elect Director James A. Locke, III Management For Withhold 1.6 Elect Director Daniel J. McCarthy Management For For 1.7 Elect Director Richard Sands Management For For 1.8 Elect Director Robert Sands Management For For 1.9 Elect Director Judy A. Schmeling Management For For 1.10 Elect Director Keith E. Wandell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COSTCO WHOLESALE CORPORATION Meeting Date:JAN 26, 2017 Record Date:NOV 18, 2016 Meeting Type:ANNUAL Ticker:COST Security ID:22160K105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan L. Decker Management For For 1.2 Elect Director Richard A. Galanti Management For Withhold 1.3 Elect Director John W. Meisenbach Management For For 1.4 Elect Director Charles T. Munger Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year DANAHER CORPORATION Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:DHR Security ID:235851102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald J. Ehrlich Management For For 1.2 Elect Director Linda Hefner Filler Management For For 1.3 Elect Director Robert J. Hugin Management For For 1.4 Elect Director Thomas P. Joyce, Jr. Management For For 1.5 Elect Director Teri List-Stoll Management For For 1.6 Elect Director Walter G. Lohr, Jr. Management For For 1.7 Elect Director Mitchell P. Rales Management For For 1.8 Elect Director Steven M. Rales Management For For 1.9 Elect Director John T. Schwieters Management For For 1.10 Elect Director Alan G. Spoon Management For For 1.11 Elect Director Raymond C. Stevens Management For For 1.12 Elect Director Elias A. Zerhouni Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Report on Goals to Reduce Greenhouse Gas Emissions Shareholder Against Against EQUINIX, INC. Meeting Date:MAY 31, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U700 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Bartlett Management For For 1.2 Elect Director Nanci Caldwell Management For For 1.3 Elect Director Gary Hromadko Management For For 1.4 Elect Director John Hughes Management For For 1.5 Elect Director Scott Kriens Management For For 1.6 Elect Director William Luby Management For For 1.7 Elect Director Irving Lyons, III Management For For 1.8 Elect Director Christopher Paisley Management For For 1.9 Elect Director Stephen Smith Management For For 1.10 Elect Director Peter Van Camp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Re-approve Material Terms for Long-Term Incentive Performance Awards Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FACEBOOK, INC. Meeting Date:JUN 01, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Reed Hastings Management For For 1.5 Elect Director Jan Koum Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Report on Public Policy Issues Associated with Fake News Shareholder Against Against 6 Gender Pay Gap Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against For FIRST REPUBLIC BANK Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:FRC Security ID:33616C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James H. Herbert, II Management For For 1b Elect Director Katherine August-deWilde Management For For 1c Elect Director Thomas J. Barrack, Jr. Management For For 1d Elect Director Frank J. Fahrenkopf, Jr. Management For For 1e Elect Director L. Martin Gibbs Management For For 1f Elect Director Boris Groysberg Management For For 1g Elect Director Sandra R. Hernandez Management For For 1h Elect Director Pamela J. Joyner Management For For 1i Elect Director Reynold Levy Management For For 1j Elect Director Duncan L. Niederauer Management For For 1k Elect Director George G.C. Parker Management For For 1l Elect Director Cheryl Spielman Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder Against Against FORTIVE CORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:FTV Security ID:34959J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Kate Mitchell Management For For 1B Elect Director Israel Ruiz Management For Against 2 Ratify Ernst and Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Declassify the Board of Directors Management For For IDEXX LABORATORIES, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:IDXX Security ID:45168D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Rebecca M. Henderson Management For For 1b Elect Director Lawrence D. Kingsley Management For For 1c Elect Director Sophie V. Vandebroek Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year INCYTE CORPORATION Meeting Date:MAY 26, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian C. Baker Management For For 1.2 Elect Director Jean-Jacques Bienaime Management For For 1.3 Elect Director Paul A. Brooke Management For For 1.4 Elect Director Paul J. Clancy Management For For 1.5 Elect Director Wendy L. Dixon Management For For 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For MARKETAXESS HOLDINGS INC. Meeting Date:JUN 08, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:MKTX Security ID:57060D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. McVey Management For For 1b Elect Director Steven L. Begleiter Management For For 1c Elect Director Stephen P. Casper Management For For 1d Elect Director Jane Chwick Management For For 1e Elect Director William F. Cruger Management For For 1f Elect Director David G. Gomach Management For For 1g Elect Director Carlos M. Hernandez Management For For 1h Elect Director Richard G. Ketchum Management For For 1i Elect Director John Steinhardt Management For For 1j Elect Director James J. Sullivan Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sue W. Cole Management For For 1.2 Elect Director Michael J. Quillen Management For For 1.3 Elect Director John J. Koraleski Management For For 1.4 Elect Director Stephen P. Zelnak, Jr. Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Proxy Access Right Shareholder Against For METTLER-TOLEDO INTERNATIONAL INC. Meeting Date:MAY 04, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:MTD Security ID:592688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Spoerry Management For For 1.2 Elect Director Wah-Hui Chu Management For For 1.3 Elect Director Francis A. Contino Management For For 1.4 Elect Director Olivier A. Filliol Management For For 1.5 Elect Director Richard Francis Management For For 1.6 Elect Director Constance L. Harvey Management For For 1.7 Elect Director Michael A. Kelly Management For For 1.8 Elect Director Hans Ulrich Maerki Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MICROSOFT CORPORATION Meeting Date:NOV 30, 2016 Record Date:SEP 30, 2016 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Proxy Access Shareholder Against Against MONSTER BEVERAGE CORPORATION Meeting Date:OCT 11, 2016 Record Date:AUG 26, 2016 Meeting Type:SPECIAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For NETFLIX, INC. Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:NFLX Security ID:64110L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Reed Hastings Management For For 1.2 Elect Director Jay C. Hoag Management For For 1.3 Elect Director A. George (Skip) Battle Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Proxy Access Right Shareholder Against Against 6 Report on Sustainability Shareholder Against Against 7 Report on Feasibility of Net-Zero GHG Emissions Shareholder Against Against 8 Declassify the Board of Directors Shareholder Against Against 9 Adopt Simple Majority Vote Shareholder Against Against 10 Require a Majority Vote for the Election of Directors Shareholder Against Against NIKE, INC. Meeting Date:SEP 22, 2016 Record Date:JUL 22, 2016 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director Michelle A. Peluso Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Report on Political Contributions Shareholder Against For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NVIDIA CORPORATION Meeting Date:MAY 23, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:NVDA Security ID:67066G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert K. Burgess Management For For 1b Elect Director Tench Coxe Management For For 1c Elect Director Persis S. Drell Management For For 1d Elect Director James C. Gaither Management For For 1e Elect Director Jen-Hsun Huang Management For For 1f Elect Director Dawn Hudson Management For For 1g Elect Director Harvey C. Jones Management For For 1h Elect Director Michael G. McCaffery Management For For 1i Elect Director William J. Miller Management For For 1j Elect Director Mark L. Perry Management For For 1k Elect Director A. Brooke Seawell Management For For 1l Elect Director Mark A. Stevens Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For PALO ALTO NETWORKS, INC. Meeting Date:DEC 08, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark D. McLaughlin Management For For 1b Elect Director Asheem Chandna Management For For 1c Elect Director James J. Goetz Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RAYTHEON COMPANY Meeting Date:MAY 25, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Tracy A. Atkinson Management For For 1b Elect Director Robert E. Beauchamp Management For For 1c Elect Director Vernon E. Clark Management For For 1d Elect Director Stephen J. Hadley Management For For 1e Elect Director Thomas A. Kennedy Management For For 1f Elect Director Letitia A. Long Management For For 1g Elect Director George R. Oliver Management For For 1h Elect Director Dinesh C. Paliwal Management For For 1i Elect Director William R. Spivey Management For For 1j Elect Director James A. Winnefeld, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SALESFORCE.COM, INC. Meeting Date:JUN 06, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc Benioff Management For For 1b Elect Director Keith Block Management For For 1c Elect Director Craig Conway Management For For 1d Elect Director Alan Hassenfeld Management For For 1e Elect Director Neelie Kroes Management For For 1f Elect Director Colin Powell Management For For 1g Elect Director Sanford Robertson Management For For 1h Elect Director John V. Roos Management For For 1i Elect Director Robin Washington Management For For 1j Elect Director Maynard Webb Management For For 1k Elect Director Susan Wojcicki Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Shareholders May Call Special Meeting Shareholder Against For SERVICENOW, INC. Meeting Date:JUN 13, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John J. Donahoe Management For For 1b Elect Director Charles H. Giancarlo Management For For 1c Elect Director Anita M. Sands Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For STARBUCKS CORPORATION Meeting Date:MAR 22, 2017 Record Date:JAN 12, 2017 Meeting Type:ANNUAL Ticker:SBUX Security ID:855244109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard Schultz Management For For 1b Elect Director William W. Bradley Management For For 1c Elect Director Rosalind Brewer Management For For 1d Elect Director Mary N. Dillon Management For For 1e Elect Director Robert M. Gates Management For For 1f Elect Director Mellody Hobson Management For For 1g Elect Director Kevin R. Johnson Management For For 1h Elect Director Jorgen Vig Knudstorp Management For For 1i Elect Director Satya Nadella Management For For 1j Elect Director Joshua Cooper Ramo Management For For 1k Elect Director Clara Shih Management For For 1l Elect Director Javier G. Teruel Management For For 1m Elect Director Myron E. Ullman, III Management For For 1n Elect Director Craig E. Weatherup Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Amend Proxy Access Right Shareholder Against Against TENCENT HOLDINGS LTD. Meeting Date:MAY 17, 2017 Record Date:MAY 12, 2017 Meeting Type:ANNUAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Lau Chi Ping Martin as Director Management For For 3b Elect Charles St Leger Searle as Director Management For For 3c Elect Yang Siu Shun as Director Management For Against 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt 2017 Share Option Scheme Management For Against TENCENT HOLDINGS LTD. Meeting Date:MAY 17, 2017 Record Date:MAY 12, 2017 Meeting Type:SPECIAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Share Option Plan of Tencent Music Entertainment Group Management For Against TESARO, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:TSRO Security ID:881569107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leon O. Moulder, Jr. Management For For 1b Elect Director Mary Lynne Hedley Management For For 1c Elect Director David M. Mott Management For For 1d Elect Director Lawrence M. Alleva Management For For 1e Elect Director James O. Armitage Management For For 1f Elect Director Earl M. (Duke) Collier, Jr. Management For For 1g Elect Director Garry A. Nicholson Management For For 1h Elect Director Arnold L. Oronsky Management For For 1i Elect Director Kavita Patel Management For For 1j Elect Director Beth Seidenberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young, LLP as Auditors Management For For THE ESTEE LAUDER COMPANIES INC. Meeting Date:NOV 11, 2016 Record Date:SEP 12, 2016 Meeting Type:ANNUAL Ticker:EL Security ID:518439104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald S. Lauder Management For For 1.2 Elect Director William P. Lauder Management For For 1.3 Elect Director Richard D. Parsons Management For For 1.4 Elect Director Lynn Forester de Rothschild Management For For 1.5 Elect Director Richard F. Zannino Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against THE GOLDMAN SACHS GROUP, INC. Meeting Date:APR 28, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:GS Security ID:38141G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd C. Blankfein Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Mark A. Flaherty Management For For 1d Elect Director William W. George Management For For 1e Elect Director James A. Johnson Management For For 1f Elect Director Ellen J. Kullman Management For For 1g Elect Director Lakshmi N. Mittal Management For For 1h Elect Director Adebayo O. Ogunlesi Management For For 1i Elect Director Peter Oppenheimer Management For For 1j Elect Director David A. Viniar Management For For 1k Elect Director Mark O. Winkelman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE PRICELINE GROUP INC. Meeting Date:JUN 08, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Armstrong Management For For 1.2 Elect Director Jeffery H. Boyd Management For For 1.3 Elect Director Jan L. Docter Management For For 1.4 Elect Director Jeffrey E. Epstein Management For For 1.5 Elect Director Glenn D. Fogel Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Robert J. Mylod, Jr. Management For For 1.8 Elect Director Charles H. Noski Management For For 1.9 Elect Director Nancy B. Peretsman Management For For 1.10 Elect Director Thomas E. Rothman Management For For 1.11 Elect Director Craig W. Rydin Management For For 1.12 Elect Director Lynn M. Vojvodich Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 05, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Ballard, Jr. Management For For 1b Elect Director Richard T. Burke Management For For 1c Elect Director Timothy P. Flynn Management For For 1d Elect Director Stephen J. Hemsley Management For For 1e Elect Director Michele J. Hooper Management For For 1f Elect Director Rodger A. Lawson Management For For 1g Elect Director Glenn M. Renwick Management For Against 1h Elect Director Kenneth I. Shine Management For For 1i Elect Director Gail R. Wilensky Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against VERISK ANALYTICS, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank J. Coyne Management For For 1.2 Elect Director Christopher M. Foskett Management For For 1.3 Elect Director David B. Wright Management For For 1.4 Elect Director Annell R. Bay Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte And Touche LLP as Auditors Management For For VISA INC. Meeting Date:JAN 31, 2017 Record Date:DEC 02, 2016 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd A. Carney Management For For 1b Elect Director Mary B. Cranston Management For For 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For 1d Elect Director Gary A. Hoffman Management For For 1e Elect Director Alfred F. Kelly, Jr. Management For For 1f Elect Director Robert W. Matschullat Management For For 1g Elect Director Suzanne Nora Johnson Management For For 1h Elect Director John A.C. Swainson Management For For 1i Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For XILINX, INC. Meeting Date:AUG 10, 2016 Record Date:JUN 15, 2016 Meeting Type:ANNUAL Ticker:XLNX Security ID:983919101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis Segers Management For For 1.2 Elect Director Moshe N. Gavrielov Management For For 1.3 Elect Director Saar Gillai Management For For 1.4 Elect Director Ronald S. Jankov Management For For 1.5 Elect Director Thomas H. Lee Management For For 1.6 Elect Director J. Michael Patterson Management For For 1.7 Elect Director Albert A. Pimentel Management For For 1.8 Elect Director Marshall C. Turner Management For For 1.9 Elect Director Elizabeth W. Vanderslice Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For Franklin Growth Fund 3M COMPANY Meeting Date:MAY 09, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:MMM Security ID:88579Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sondra L. Barbour Management For For 1b Elect Director Thomas "Tony" K. Brown Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director David B. Dillon Management For For 1e Elect Director Michael L. Eskew Management For For 1f Elect Director Herbert L. Henkel Management For For 1g Elect Director Muhtar Kent Management For For 1h Elect Director Edward M. Liddy Management For For 1i Elect Director Gregory R. Page Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Patricia A. Woertz Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Holy Land Principles Shareholder Against Against ABBOTT LABORATORIES Meeting Date:APR 28, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director Edward M. Liddy Management For For 1.5 Elect Director Nancy McKinstry Management For For 1.6 Elect Director Phebe N. Novakovic Management For For 1.7 Elect Director William A. Osborn Management For For 1.8 Elect Director Samuel C. Scott, III Management For For 1.9 Elect Director Daniel J. Starks Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Amend Nonqualified Employee Stock Purchase Plan Management For For 7 Require Independent Board Chairman Shareholder Against For ABBVIE INC. Meeting Date:MAY 05, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Edward M. Liddy Management For For 1.3 Elect Director Melody B. Meyer Management For For 1.4 Elect Director Frederick H. Waddell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For ADIENT PLC Meeting Date:MAR 13, 2017 Record Date:JAN 13, 2017 Meeting Type:ANNUAL Ticker:ADNT Security ID:G0084W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John M. Barth Management For For 1b Elect Director Julie L. Bushman Management For For 1c Elect Director Raymond L. Conner Management For For 1d Elect Director Richard Goodman Management For For 1e Elect Director Frederick A. Henderson Management For For 1f Elect Director R. Bruce McDonald Management For For 1g Elect Director Barb J. Samardzich Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For AETNA INC. Meeting Date:MAY 19, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:AET Security ID:00817Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Fernando Aguirre Management For For 1b Elect Director Mark T. Bertolini Management For For 1c Elect Director Frank M. Clark Management For For 1d Elect Director Betsy Z. Cohen Management For For 1e Elect Director Molly J. Coye Management For For 1f Elect Director Roger N. Farah Management For For 1g Elect Director Jeffrey E. Garten Management For For 1h Elect Director Ellen M. Hancock Management For For 1i Elect Director Richard J. Harrington Management For For 1j Elect Director Edward J. Ludwig Management For For 1k Elect Director Joseph P. Newhouse Management For For 1l Elect Director Olympia J. Snowe Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management None One Year 6A Report on Lobbying Payments and Policy Shareholder Against Against 6B Report on Gender Pay Gap Shareholder Against For AFLAC INCORPORATED Meeting Date:MAY 01, 2017 Record Date:FEB 22, 2017 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director Paul S. Amos, II Management For For 1c Elect Director W. Paul Bowers Management For For 1d Elect Director Kriss Cloninger, III Management For For 1e Elect Director Toshihiko Fukuzawa Management For For 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Thomas J. Kenny Management For For 1j Elect Director Charles B. Knapp Management For For 1k Elect Director Karole F. Lloyd Management For For 1l Elect Director Joseph L. Moskowitz Management For For 1m Elect Director Barbara K. Rimer Management For For 1n Elect Director Melvin T. Stith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Amend Omnibus Stock Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For AGILENT TECHNOLOGIES, INC. Meeting Date:MAR 15, 2017 Record Date:JAN 17, 2017 Meeting Type:ANNUAL Ticker:A Security ID:00846U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Heidi Kunz Management For For 1.2 Elect Director Sue H. Rataj Management For For 1.3 Elect Director George A. Scangos Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 26, 2017 Record Date:NOV 30, 2016 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan K. Carter Management For For 1b Elect Director Charles I. Cogut Management For For 1c Elect Director Seifollah (Seifi) Ghasemi Management For For 1d Elect Director Chadwick C. Deaton Management For For 1e Elect Director David H. Y. Ho Management For For 1f Elect Director Margaret G. McGlynn Management For For 1g Elect Director Edward L. Monser Management For For 1h Elect Director Matthew H. Paull Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For ALASKA AIR GROUP, INC. Meeting Date:MAY 04, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:ALK Security ID:011659109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Patricia M. Bedient Management For For 1b Elect Director Marion C. Blakey Management For For 1c Elect Director Phyllis J. Campbell Management For For 1d Elect Director Dhiren R. Fonseca Management For For 1e Elect Director Jessie J. Knight, Jr. Management For For 1f Elect Director Dennis F. Madsen Management For For 1g Elect Director Helvi K. Sandvik Management For For 1h Elect Director J. Kenneth Thompson Management For For 1i Elect Director Bradley D. Tilden Management For For 1j Elect Director Eric K. Yeaman Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Increase Authorized Common Stock Management For For 5 Ratify KPMG LLP as Auditors Management For For 6 Amend Proxy Access Right Shareholder Against Against ALIBABA GROUP HOLDING LIMITED Meeting Date:OCT 13, 2016 Record Date:AUG 19, 2016 Meeting Type:ANNUAL Ticker:BABA Security ID:01609W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Daniel Yong Zhang as Director Management For Against 1.2 Elect Chee Hwa Tung as Director Management For For 1.3 Elect Jerry Yang as Director Management For For 1.4 Elect Wan Ling Martello as Director Management For For 1.5 Elect Eric Xiandong Jing as Director Management For Against 2 Ratify PricewaterhouseCoopers as Auditors Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 29, 2017 Record Date:MAY 01, 2017 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Montie Brewer Management For For 1B Elect Director Gary Ellmer Management For For 1C Elect Director Maurice J. Gallagher, Jr. Management For For 1D Elect Director Linda A. Marvin Management For For 1E Elect Director Charles W. Pollard Management For For 1F Elect Director John Redmond Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify KPMG LLP as Auditors Management For For ALLEGION PLC Meeting Date:JUN 07, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:ALLE Security ID:G0176J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael J. Chesser Management For For 1b Elect Director Carla Cico Management For For 1c Elect Director Kirk S. Hachigian Management For For 1d Elect Director David D. Petratis Management For For 1e Elect Director Dean I. Schaffer Management For For 1f Elect Director Martin E. Welch, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For ALLERGAN PLC Meeting Date:MAY 04, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:AGN Security ID:G0177J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nesli Basgoz Management For For 1b Elect Director Paul M. Bisaro Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Adriane M. Brown Management For For 1f Elect Director Christopher J. Coughlin Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against For ALPHABET INC. Meeting Date:JUN 07, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:GOOGL Security ID:02079K305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Roger W. Ferguson, Jr. Management For For 1.6 Elect Director Diane B. Greene Management For For 1.7 Elect Director John L. Hennessy Management For For 1.8 Elect Director Ann Mather Management For For 1.9 Elect Director Alan R. Mulally Management For For 1.10 Elect Director Paul S. Otellini Management For For 1.11 Elect Director K. Ram Shriram Management For For 1.12 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Report on Political Contributions Shareholder Against Against 9 Report on Gender Pay Gap Shareholder Against Against 10 Report on Charitable Contributions Shareholder Against Against 11 Adopt Holy Land Principles Shareholder Against Against 12 Report on Fake News Shareholder Against Against AMAZON.COM, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Daniel P. Huttenlocher Management For For 1f Elect Director Judith A. McGrath Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For For 1i Elect Director Patricia Q. Stonesifer Management For For 1j Elect Director Wendell P. Weeks Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Amend Omnibus Stock Plan Management For For 6 Report on Use of Criminal Background Checks in Hiring Shareholder Against Against 7 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against AMERICAN EXPRESS COMPANY Meeting Date:MAY 01, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:AXP Security ID:025816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director John J. Brennan Management For For 1c Elect Director Ursula M. Burns Management For For 1d Elect Director Kenneth I. Chenault Management For For 1e Elect Director Peter Chernin Management For For 1f Elect Director Ralph de la Vega Management For For 1g Elect Director Anne L. Lauvergeon Management For For 1h Elect Director Michael O. Leavitt Management For For 1i Elect Director Theodore J. Leonsis Management For For 1j Elect Director Richard C. Levin Management For For 1k Elect Director Samuel J. Palmisano Management For For 1l Elect Director Daniel L. Vasella Management For For 1m Elect Director Robert D. Walter Management For For 1n Elect Director Ronald A. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Right to Act by Written Consent Shareholder Against For 6 Report on Gender Pay Gap Shareholder Against Against AMERICAN TOWER CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gustavo Lara Cantu Management For For 1b Elect Director Raymond P. Dolan Management For For 1c Elect Director Robert D. Hormats Management For For 1d Elect Director Craig Macnab Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 12, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie A. Dobson Management For For 1b Elect Director Paul J. Evanson Management For For 1c Elect Director Martha Clark Goss Management For For 1d Elect Director Veronica M. Hagen Management For For 1e Elect Director Julia L. Johnson Management For For 1f Elect Director Karl F. Kurz Management For For 1g Elect Director George MacKenzie Management For For 1h Elect Director Susan N. Story Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Approve Nonqualified Employee Stock Purchase Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMETEK, INC. Meeting Date:MAY 09, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:AME Security ID:031100100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas A. Amato Management For For 1.2 Elect Director Anthony J. Conti Management For For 1.3 Elect Director Frank S. Hermance Management For For 1.4 Elect Director Gretchen W. McClain Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For AMGEN INC. Meeting Date:MAY 19, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. Elect Director David Baltimore Management For For 1.2 Elect Director Robert A. Bradway Management For For 1.3 Elect Director Francois de Carbonnel Management For For 1.4 Elect Director Robert A. Eckert Management For For 1.5 Elect Director Greg C. Garland Management For For 1.6 Elect Director Fred Hassan Management For For 1.7 Elect Director Rebecca M. Henderson Management For For 1.8 Elect Director Frank C. Herringer Management For For 1.9 Elect Director Charles M. Holley, Jr. Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Ellen J. Kullman Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director David E. Constable Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Claire S. Farley Management For For 1e Elect Director Peter J. Fluor Management For For 1f Elect Director Richard L. George Management For For 1g Elect Director Joseph W. Gorder Management For For 1h Elect Director John R. Gordon Management For For 1i Elect Director Sean Gourley Management For For 1j Elect Director Mark C. McKinley Management For For 1k Elect Director Eric D. Mullins Management For For 1l Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ANHEUSER-BUSCH INBEV SA Meeting Date:APR 26, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ABI Security ID:03524A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1.a Receive Special Board Report Management None None A1.b Renew Authorization to Increase Share Capital up to 3 Percent of Issued Share Capital Management For For B1 Management Report Regarding the Old Anheuser-Busch InBev SA/NV Management None None B2 Report by the Statutory Auditor Regarding the Old AB InBev Management None None B3 Approval of the Accounts of the Old AB InBev Management For For B4 Approve Discharge to the Directors of the Old AB InBev Management For For B5 Approve Discharge of Auditors of the Old AB InBev Management For For B6 Receive Directors' Reports Management None None B7 Receive Auditors' Reports Management None None B8 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None B9 Adopt Financial Statements Management For For B10 Approve Discharge to the Directors Management For For B11 Approve Discharge of Auditors Management For For B12.a Elect M.J. Barrington as Director Management For For B12.b Elect W.F. Gifford Jr. as Director Management For For B12.c Elect A. Santo Domingo Davila as Director Management For For B13.a Approve Remuneration Report Management For For B13.b Approve Remuneration of Directors Management For For B13.c Approve Non-Executive Director Stock Option Grants Management For For C1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For APPLE INC. Meeting Date:FEB 28, 2017 Record Date:DEC 30, 2016 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Bell Management For For 1.2 Elect Director Tim Cook Management For For 1.3 Elect Director Al Gore Management For For 1.4 Elect Director Bob Iger Management For For 1.5 Elect Director Andrea Jung Management For For 1.6 Elect Director Art Levinson Management For For 1.7 Elect Director Ron Sugar Management For For 1.8 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Disclose Charitable Contributions Shareholder Against Against 6 Adopt Policy to Increase Diversity of Senior Management and Board of Directors Shareholder Against Against 7 Proxy Access Amendments Shareholder Against Against 8 Engage Outside Independent Experts for Compensation Reforms Shareholder Against Against 9 Adopt Share Retention Policy For Senior Executives Shareholder Against Against ASML HOLDING NV Meeting Date:APR 26, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:ASML Security ID:N07059210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss the Company's Business, Financial Situation and Sustainability Management None None 3 Discuss Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Receive Explanation on Company's Reserves and Dividend Policy Management None None 8 Approve Dividends of EUR 1.20 Per Ordinary Share Management For For 9 Amend the Remuneration Policy of the Management Board Management For For 10 Approve Performance Share Arrangement According to Remuneration Policy Management For For 11 Approve Number of Stock Options, Respectively Shares for Employees Management For For 12 Discuss Management Board Composition and Receive Information on Intended Appointment of First van Hout to Management Board Management None None 13.a Elect Pauline van der Meer Mohr to Supervisory Board Management For For 13.b Elect Carla Smits-Nusteling to Supervisory Board Management For For 13.c Elect Doug Grose to Supervisory Board Management For For 13.d Elect Wolfgang Ziebart to Supervisory Board Management For For 13.e Discussion of the Supervisory Board Profile Management None None 14 Amend Remuneration of Supervisory Board Management For For 15 Ratify KPMG as Auditors Management For For 16.a Grant Board Authority to Issue Shares Up To 5 Percent of Issued Capital Management For For 16.b Authorize Board to Exclude Preemptive Rights from Share Issuances Re: Item 16a Management For For 16.c Grant Board Authority to Issue Shares Up To 5 Percent in Case of Takeover/Merger Management For For 16.d Authorize Board to Exclude Preemptive Rights from Share Issuances Re: Item 16c Management For For 17.a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17.b Authorize Additional Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Authorize Cancellation of Repurchased Shares Management For For 19 Other Business (Non-Voting) Management None None 20 Close Meeting Management None None AUTODESK, INC. Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Bass Management For For 1b Elect Director Crawford W. Beveridge Management For For 1c Elect Director Jeff Clarke Management For For 1d Elect Director Scott Ferguson Management For For 1e Elect Director Thomas Georgens Management For For 1f Elect Director Richard (Rick) S. Hill Management For For 1g Elect Director Mary T. McDowell Management For For 1h Elect Director Lorrie M. Norrington Management For For 1i Elect Director Betsy Rafael Management For For 1j Elect Director Stacy J. Smith Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Omnibus Stock Plan Management For For AUTOMATIC DATA PROCESSING, INC. Meeting Date:NOV 08, 2016 Record Date:SEP 09, 2016 Meeting Type:ANNUAL Ticker:ADP Security ID:053015103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Bisson Management For For 1.2 Elect Director Richard T. Clark Management For For 1.3 Elect Director Eric C. Fast Management For For 1.4 Elect Director Linda R. Gooden Management For For 1.5 Elect Director Michael P. Gregoire Management For For 1.6 Elect Director R. Glenn Hubbard Management For For 1.7 Elect Director John P. Jones Management For For 1.8 Elect Director William J. Ready Management For For 1.9 Elect Director Carlos A. Rodriguez Management For For 1.10 Elect Director Sandra S. Wijnberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For AXALTA COATING SYSTEMS LTD. Meeting Date:APR 26, 2017 Record Date:MAR 02, 2017 Meeting Type:ANNUAL Ticker:AXTA Security ID:G0750C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles W. Shaver Management For For 1.2 Elect Director Mark Garrett Management For For 1.3 Elect Director Lori J. Ryerkerk Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BAXTER INTERNATIONAL INC. Meeting Date:MAY 02, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:BAX Security ID:071813109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jose (Joe) E. Almeida Management For For 1b Elect Director Thomas F. Chen Management For For 1c Elect Director John D. Forsyth Management For For 1d Elect Director Munib Islam Management For For 1e Elect Director Michael F. Mahoney Management For For 1f Elect Director Carole J. Shapazian Management For For 1g Elect Director Thomas T. Stallkamp Management For For 1h Elect Director Albert P.L. Stroucken Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Proxy Access Right Shareholder Against Against BECTON, DICKINSON AND COMPANY Meeting Date:JAN 24, 2017 Record Date:DEC 02, 2016 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Catherine M. Burzik Management For For 1.3 Elect Director R. Andrew Eckert Management For For 1.4 Elect Director Vincent A. Forlenza Management For For 1.5 Elect Director Claire M. Fraser Management For For 1.6 Elect Director Christopher Jones Management For For 1.7 Elect Director Marshall O. Larsen Management For For 1.8 Elect Director Gary A. Mecklenburg Management For For 1.9 Elect Director James F. Orr Management For For 1.10 Elect Director Willard J. Overlock, Jr. Management For For 1.11 Elect Director Claire Pomeroy Management For For 1.12 Elect Director Rebecca W. Rimel Management For For 1.13 Elect Director Bertram L. Scott Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management None One Year 5 Require Independent Board Chairman Shareholder Against For BERKSHIRE HATHAWAY INC. Meeting Date:MAY 06, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:BRK.B Security ID:084670108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren E. Buffett Management For For 1.2 Elect Director Charles T. Munger Management For For 1.3 Elect Director Howard G. Buffett Management For For 1.4 Elect Director Stephen B. Burke Management For For 1.5 Elect Director Susan L. Decker Management For For 1.6 Elect Director William H. Gates, III Management For For 1.7 Elect Director David S. Gottesman Management For For 1.8 Elect Director Charlotte Guyman Management For For 1.9 Elect Director Thomas S. Murphy Management For For 1.10 Elect Director Ronald L. Olson Management For For 1.11 Elect Director Walter Scott, Jr. Management For For 1.12 Elect Director Meryl B. Witmer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Report on Political Contributions Shareholder Against Against 5 Assess and Report on Exposure to Climate Change Risks Shareholder Against Against 6 Require Divestment from Fossil Fuels Shareholder Against Against BIOGEN INC. Meeting Date:JUN 07, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander J. Denner Management For For 1b Elect Director Caroline D. Dorsa Management For For 1c Elect Director Nancy L. Leaming Management For For 1d Elect Director Richard C. Mulligan Management For For 1e Elect Director Robert W. Pangia Management For For 1f Elect Director Stelios Papadopoulos Management For For 1g Elect Director Brian S. Posner Management For For 1h Elect Director Eric K. Rowinsky Management For For 1i Elect Director Lynn Schenk Management For For 1j Elect Director Stephen A. Sherwin Management For For 1k Elect Director Michel Vounatsos Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For BLACKROCK, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director William S. Demchak Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Laurence D. Fink Management For For 1g Elect Director Fabrizio Freda Management For For 1h Elect Director Murry S. Gerber Management For For 1i Elect Director James Grosfeld Management For For 1j Elect Director Robert S. Kapito Management For For 1k Elect Director Deryck Maughan Management For For 1l Elect Director Cheryl D. Mills Management For For 1m Elect Director Gordon M. Nixon Management For For 1n Elect Director Charles H. Robbins Management For For 1o Elect Director Ivan G. Seidenberg Management For For 1p Elect Director Marco Antonio Slim Domit Management For For 1q Elect Director John S. Varley Management For For 1r Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Proxy Voting and Executive Compensation Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against BLUEBIRD BIO, INC. Meeting Date:JUN 08, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:BLUE Security ID:09609G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nick Leschly Management For For 1b Elect Director Mark Vachon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For BORGWARNER INC. Meeting Date:APR 26, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jan Carlson Management For Withhold 1b Elect Director Dennis C. Cuneo Management For For 1c Elect Director Michael S. Hanley Management For For 1d Elect Director Roger A. Krone Management For For 1e Elect Director John R. McKernan, Jr. Management For For 1f Elect Director Alexis P. Michas Management For For 1g Elect Director Vicki L. Sato Management For For 1h Elect Director Richard O. Schaum Management For For 1i Elect Director Thomas T. Stallkamp Management For For 1j Elect Director James R. Verrier Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against Against BROADCOM LIMITED Meeting Date:APR 05, 2017 Record Date:FEB 08, 2017 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y09827109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hock E. Tan Management For For 1b Elect Director James V. Diller Management For For 1c Elect Director Lewis C. Eggebrecht Management For For 1d Elect Director Kenneth Y. Hao Management For For 1e Elect Director Eddy W. Hartenstein Management For For 1f Elect Director Check Kian Low Management For For 1g Elect Director Donald Macleod Management For For 1h Elect Director Peter J. Marks Management For For 1i Elect Director Henry Samueli Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Shares with or without Preemptive Rights Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management One Year One Year CABLE ONE, INC. Meeting Date:MAY 02, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:CABO Security ID:12685J105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan G. Spoon Management For For 1b Elect Director Wallace R. Weitz Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For CABOT OIL & GAS CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Dorothy M. Ables Management For For 1B Elect Director Rhys J. Best Management For For 1C Elect Director Robert S. Boswell Management For For 1D Elect Director Dan O. Dinges Management For For 1E Elect Director Robert Kelley Management For For 1F Elect Director W. Matt Ralls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CANADIAN NATIONAL RAILWAY COMPANY Meeting Date:APR 25, 2017 Record Date:MAR 02, 2017 Meeting Type:ANNUAL Ticker:CNR Security ID:136375102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shauneen Bruder Management For For 1.2 Elect Director Donald J. Carty Management For For 1.3 Elect Director Gordon D. Giffin Management For For 1.4 Elect Director Julie Godin Management For For 1.5 Elect Director Edith E. Holiday Management For For 1.6 Elect Director Luc Jobin Management For For 1.7 Elect Director V. Maureen Kempston Darkes Management For For 1.8 Elect Director Denis Losier Management For For 1.9 Elect Director Kevin G. Lynch Management For For 1.10 Elect Director James E. O'Connor Management For For 1.11 Elect Director Robert Pace Management For For 1.12 Elect Director Robert L. Phillips Management For For 1.13 Elect Director Laura Stein Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For CANADIAN PACIFIC RAILWAY LIMITED Meeting Date:MAY 10, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:CP Security ID:13645T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Deloitte LLP as Auditors Management For For 2 Advisory Vote on Executive Compensation Approach Management For For 3.1 Elect Director John Baird Management For For 3.2 Elect Director Isabelle Courville Management For For 3.3 Elect Director Keith E. Creel Management For For 3.4 Elect Director Gillian (Jill) H. Denham Management For For 3.5 Elect Director William R. Fatt Management For For 3.6 Elect Director Rebecca MacDonald Management For For 3.7 Elect Director Matthew H. Paull Management For For 3.8 Elect Director Jane L. Peverett Management For For 3.9 Elect Director Andrew F. Reardon Management For For 3.10 Elect Director Gordon T. Trafton II Management For For CARDINAL HEALTH, INC. Meeting Date:NOV 03, 2016 Record Date:SEP 06, 2016 Meeting Type:ANNUAL Ticker:CAH Security ID:14149Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David J. Anderson Management For For 1.2 Elect Director Colleen F. Arnold Management For For 1.3 Elect Director George S. Barrett Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Calvin Darden Management For For 1.6 Elect Director Bruce L. Downey Management For For 1.7 Elect Director Patricia A. Hemingway Hall Management For For 1.8 Elect Director Clayton M. Jones Management For For 1.9 Elect Director Gregory B. Kenny Management For For 1.10 Elect Director Nancy Killefer Management For For 1.11 Elect Director David P. King Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CARNIVAL CORPORATION Meeting Date:APR 05, 2017 Record Date:FEB 06, 2017 Meeting Type:ANNUAL Ticker:CCL Security ID:143658300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Micky Arison as a Director of Carnival Corporation and as a Director of Carnival plc. Management For For 2 Re-elect Jonathon Band as a Director of Carnival Corporation and as a Director of Carnival plc. Management For For 3 Elect Helen Deeble as a Director of Carnival Corporation and as a Director of Carnival plc. Management For For 4 Re-elect Arnold W. Donald as a Director of Carnival Corporation and as a Director of Carnival plc. Management For For 5 Re-elect Richard J. Glasier as a Director of Carnival Corporation and as a Director of Carnival plc. Management For For 6 Re-elect Debra Kelly-Ennis as a Director of Carnival Corporation and as a Director of Carnival plc. Management For For 7 Re-elect John Parker as a Director of Carnival Corporation and as a Director of Carnival plc. Management For For 8 Re-elect Stuart Subotnick as a Director of Carnival Corporation and as a Director of Carnival plc. Management For For 9 Re-elect Laura Weil as a Director of Carnival Corporation and as a Director of Carnival plc. Management For For 10 Re-elect Randall J. Weisenburger as a Director of Carnival Corporation and as a Director of Carnival plc. Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Approve Directors' Remuneration Report (in accordance with legal requirements applicable to UK companies) Management For For 14 Approve Remuneration Policy set out in Section B of Part II of the Carnival plc Directors' Remuneration Report (in accordance with legal requirements applicable to UK companies). Management For For 15 Reappoint the UK firm of PricewaterhouseCoopers LLP as independent auditors for Carnival plc and ratify the U.S. firm of PricewaterhouseCoopers LLP as the independent registered certified public accounting firm for Carnival Corporation. Management For For 16 Authorize the Audit Committee of Carnival plc to agree the remuneration of the independent auditors of Carnival plc. Management For For 17 Receive the UK Accounts and Reports of the Directors and Auditors of Carnival plc for the year ended November 30, 2016 (in accordance with legal requirements applicable to UK companies). Management For For 18 Authorize Issue of Equity with Pre-emptive Rights Management For For 19 Authorize Issue of Equity without Pre-emptive Rights Management For For 20 Authorize Share Repurchase Program Management For For CATALENT, INC. Meeting Date:OCT 25, 2016 Record Date:AUG 30, 2016 Meeting Type:ANNUAL Ticker:CTLT Security ID:148806102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Melvin D. Booth Management For Withhold 1.2 Elect Director J. Martin Carroll Management For For 1.3 Elect Director James Quella Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CATERPILLAR INC. Meeting Date:JUN 14, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director Jesse J. Greene, Jr. Management For For 1.5 Elect Director Jon M. Huntsman, Jr. Management For For 1.6 Elect Director Dennis A. Muilenburg Management For For 1.7 Elect Director William A. Osborn Management For For 1.8 Elect Director Debra L. Reed Management For Against 1.9 Elect Director Edward B. Rust, Jr. Management For For 1.10 Elect Director Susan C. Schwab Management For For 1.11 Elect Director Jim Umpleby Management For For 1.12 Elect Director Miles D. White Management For Against 1.13 Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify PricewaterhouseCoopers as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 8 Report on Lobbying Priorities Shareholder Against Against 9 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against 10 Amend Compensation Clawback Policy Shareholder Against Against 11 Require Independent Board Chairman Shareholder Against Against CDK GLOBAL, INC. Meeting Date:NOV 15, 2016 Record Date:SEP 19, 2016 Meeting Type:ANNUAL Ticker:CDK Security ID:12508E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Willie A. Deese Management For For 1c Elect Director Amy J. Hillman Management For For 1d Elect Director Brian P. MacDonald Management For For 1e Elect Director Eileen J. Martinson Management For For 1f Elect Director Stephen A. Miles Management For For 1g Elect Director Robert E. Radway Management For For 1h Elect Director Stephen F. Schuckenbrock Management For For 1i Elect Director Frank S. Sowinski Management For For 1j Elect Director Robert M. Tarkoff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For CELANESE CORPORATION Meeting Date:APR 20, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jean S. Blackwell Management For For 1b Elect Director Bennie W. Fowler Management For For 1c Elect Director Kathryn M. Hill Management For For 1d Elect Director David C. Parry Management For For 1e Elect Director John K. Wulff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Amend Omnibus Stock Plan Management For For CELGENE CORPORATION Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Mark J. Alles Management For For 1.3 Elect Director Richard W. Barker Management For For 1.4 Elect Director Michael W. Bonney Management For For 1.5 Elect Director Michael D. Casey Management For For 1.6 Elect Director Carrie S. Cox Management For For 1.7 Elect Director Michael A. Friedman Management For For 1.8 Elect Director Julia A. Haller Management For For 1.9 Elect Director Gilla S. Kaplan Management For For 1.10 Elect Director James J. Loughlin Management For For 1.11 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide For Confidential Running Vote Tallies On Executive Pay Matters Shareholder Against Against CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 07, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Gil Shwed as Director Until the End of the Next Annual General Meeting Management For For 1.2 Reelect Marius Nacht as Director Until the End of the Next Annual General Meeting Management For For 1.3 Reelect Jerry Ungerman as Director Until the End of the Next Annual General Meeting Management For For 1.4 Reelect Dan Propper as Director Until the End of the Next Annual General Meeting Management For For 1.5 Reelect David Rubner as Director Until the End of the Next Annual General Meeting Management For For 1.6 Reelect Tal Shavit as Director Until the End of the Next Annual General Meeting Management For For 2.1 Reelect Irwin Federman as External Director for a Three-Year Period Management For For 2.2 Reelect Ray Rothrock as External Director for a Three-Year Period Management For For 3 Reappoint Kost, Forer, Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Employment Terms of Gil Shwed, CEO Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against CISCO SYSTEMS, INC. Meeting Date:DEC 12, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Amy L. Chang Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Arab and non-Arab Employees using EEO-1 Categories Shareholder Against Against 6 Establish Board Committee on Operations in Israeli Settlements Shareholder Against Against COMCAST CORPORATION Meeting Date:JUN 08, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For For 1.2 Elect Director Madeline S. Bell Management For For 1.3 Elect Director Sheldon M. Bonovitz Management For For 1.4 Elect Director Edward D. Breen Management For For 1.5 Elect Director Gerald L. Hassell Management For For 1.6 Elect Director Jeffrey A. Honickman Management For For 1.7 Elect Director Asuka Nakahara Management For For 1.8 Elect Director David C. Novak Management For For 1.9 Elect Director Brian L. Roberts Management For For 1.10 Elect Director Johnathan A. Rodgers Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For COMPUTER SCIENCES CORPORATION Meeting Date:AUG 10, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:CSC Security ID:205363104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mukesh Aghi Management For For 1b Elect Director Herman E. Bulls Management For For 1c Elect Director Bruce B. Churchill Management For For 1d Elect Director Mark Foster - RESIGNED Management None None 1e Elect Director Sachin Lawande Management For For 1f Elect Director J. Michael Lawrie Management For For 1g Elect Director Brian Patrick MacDonald Management For For 1h Elect Director Peter Rutland Management For For 1i Elect Director Robert F. Woods Management For For 1j Elect Director Lizabeth H. Zlatkus Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Non-Employee Director Restricted Stock Plan Management For For COMPUTER SCIENCES CORPORATION Meeting Date:MAR 27, 2017 Record Date:FEB 24, 2017 Meeting Type:SPECIAL Ticker:CSC Security ID:205363104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For COSTCO WHOLESALE CORPORATION Meeting Date:JAN 26, 2017 Record Date:NOV 18, 2016 Meeting Type:ANNUAL Ticker:COST Security ID:22160K105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan L. Decker Management For For 1.2 Elect Director Richard A. Galanti Management For Withhold 1.3 Elect Director John W. Meisenbach Management For For 1.4 Elect Director Charles T. Munger Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CSRA INC. Meeting Date:AUG 09, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:CSRA Security ID:12650T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Keith B. Alexander Management For For 1b Elect Director Sanju K. Bansal Management For For 1c Elect Director Michele A. Flournoy Management For For 1d Elect Director Mark A. Frantz Management For For 1e Elect Director Nancy Killefer Management For For 1f Elect Director Craig Martin Management For For 1g Elect Director Sean O'Keefe Management For For 1h Elect Director Lawrence B. Prior, III Management For For 1i Elect Director Michael E. Ventling Management For For 1j Elect Director Billie I. Williamson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For CVS HEALTH CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Mary L. Schapiro Management For For 1j Elect Director Richard J. Swift Management For For 1k Elect Director William C. Weldon Management For For 1l Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 7 Report on Pay Disparity Shareholder Against Against 8 Adopt Quantitative Renewable Energy Goals Shareholder Against Against DANAHER CORPORATION Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:DHR Security ID:235851102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald J. Ehrlich Management For For 1.2 Elect Director Linda Hefner Filler Management For For 1.3 Elect Director Robert J. Hugin Management For For 1.4 Elect Director Thomas P. Joyce, Jr. Management For For 1.5 Elect Director Teri List-Stoll Management For For 1.6 Elect Director Walter G. Lohr, Jr. Management For For 1.7 Elect Director Mitchell P. Rales Management For For 1.8 Elect Director Steven M. Rales Management For For 1.9 Elect Director John T. Schwieters Management For For 1.10 Elect Director Alan G. Spoon Management For For 1.11 Elect Director Raymond C. Stevens Management For For 1.12 Elect Director Elias A. Zerhouni Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Report on Goals to Reduce Greenhouse Gas Emissions Shareholder Against Against DEERE & COMPANY Meeting Date:FEB 22, 2017 Record Date:DEC 30, 2016 Meeting Type:ANNUAL Ticker:DE Security ID:244199105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel R. Allen Management For For 1b Elect Director Crandall C. Bowles Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Alan C. Heuberger Management For For 1e Elect Director Dipak C. Jain Management For For 1f Elect Director Michael O. Johanns Management For For 1g Elect Director Clayton M. Jones Management For For 1h Elect Director Brian M. Krzanich Management For For 1i Elect Director Gregory R. Page Management For For 1j Elect Director Sherry M. Smith Management For For 1k Elect Director Dmitri L. Stockton Management For For 1l Elect Director Sheila G. Talton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For ECOLAB INC. Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Barbara J. Beck Management For For 1c Elect Director Leslie S. Biller Management For For 1d Elect Director Carl M. Casale Management For For 1e Elect Director Stephen I. Chazen Management For For 1f Elect Director Jeffrey M. Ettinger Management For For 1g Elect Director Arthur J. Higgins Management For For 1h Elect Director Michael Larson Management For For 1i Elect Director David W. MacLennan Management For For 1j Elect Director Tracy B. McKibben Management For For 1k Elect Director Victoria J. Reich Management For For 1l Elect Director Suzanne M. Vautrinot Management For For 1m Elect Director John J. Zillmer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Mussallem Management For For 1b Elect Director Kieran T. Gallahue Management For For 1c Elect Director Leslie S. Heisz Management For For 1d Elect Director William J. Link Management For For 1e Elect Director Steven R. Loranger Management For For 1f Elect Director Martha H. Marsh Management For For 1g Elect Director Wesley W. von Schack Management For For 1h Elect Director Nicholas J. Valeriani Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ELI LILLY AND COMPANY Meeting Date:MAY 01, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director William G. Kaelin, Jr. Management For For 1c Elect Director John C. Lechleiter Management For For 1d Elect Director David A. Ricks Management For For 1e Elect Director Marschall S. Runge Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Deferred Compensation Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against EMC CORPORATION Meeting Date:JUL 19, 2016 Record Date:MAY 13, 2016 Meeting Type:SPECIAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For EMERSON ELECTRIC CO. Meeting Date:FEB 07, 2017 Record Date:NOV 29, 2016 Meeting Type:ANNUAL Ticker:EMR Security ID:291011104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director D.N. Farr Management For For 1.2 Elect Director W.R. Johnson Management For For 1.3 Elect Director M.S. Levatich Management For For 1.4 Elect Director J.W. Prueher Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Political Contributions Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For 8 Adopt Quantitative Company-wide GHG Goals Shareholder Against Against EQUIFAX INC. Meeting Date:MAY 04, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:EFX Security ID:294429105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert D. Daleo Management For For 1b Elect Director Walter W. Driver, Jr. Management For For 1c Elect Director Mark L. Feidler Management For For 1d Elect Director G. Thomas Hough Management For For 1e Elect Director L. Phillip Humann Management For For 1f Elect Director Robert D. Marcus Management For For 1g Elect Director Siri S. Marshall Management For For 1h Elect Director John A. McKinley Management For For 1i Elect Director Richard F. Smith Management For For 1j Elect Director Elane B. Stock Management For For 1k Elect Director Mark B. Templeton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Report on Political Contributions Shareholder Against Against EQUINIX, INC. Meeting Date:MAY 31, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U700 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Bartlett Management For For 1.2 Elect Director Nanci Caldwell Management For For 1.3 Elect Director Gary Hromadko Management For For 1.4 Elect Director John Hughes Management For For 1.5 Elect Director Scott Kriens Management For For 1.6 Elect Director William Luby Management For For 1.7 Elect Director Irving Lyons, III Management For For 1.8 Elect Director Christopher Paisley Management For For 1.9 Elect Director Stephen Smith Management For For 1.10 Elect Director Peter Van Camp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Re-approve Material Terms for Long-Term Incentive Performance Awards Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For EXPEDIA, INC. Meeting Date:SEP 14, 2016 Record Date:AUG 09, 2016 Meeting Type:ANNUAL Ticker:EXPE Security ID:30212P303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan C. Athey Management For For 1b Elect Director A. George 'Skip' Battle Management For For 1c Elect Director Pamela L. Coe Management For For 1d Elect Director Barry Diller Management For For 1e Elect Director Jonathan L. Dolgen Management For For 1f Elect Director Craig A. Jacobson Management For For 1g Elect Director Victor A. Kaufman Management For For 1h Elect Director Peter M. Kern Management For For 1i Elect Director Dara Khosrowshahi Management For For 1j Elect Director John C. Malone Management For Withhold 1k Elect Director Scott Rudin Management For For 1l Elect Director Christopher W. Shean Management For For 1m Elect Director Alexander Von Furstenberg Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For EXPEDIA, INC. Meeting Date:JUN 13, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:EXPE Security ID:30212P303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan C. Athey Management For For 1b Elect Director A. George "Skip" Battle Management For For 1c Elect Director Chelsea Clinton Management For For 1d Elect Director Pamela L. Coe Management For For 1e Elect Director Barry Diller Management For For 1f Elect Director Jonathan L. Dolgen Management For For 1g Elect Director Craig A. Jacobson Management For For 1h Elect Director Victor A. Kaufman Management For For 1i Elect Director Peter M. Kern Management For For 1j Elect Director Dara Khosrowshahi Management For For 1k Elect Director John C. Malone Management For For 1l Elect Director Scott Rudin Management For For 1m Elect Director Christopher W. Shean Management For For 1n Elect Director Alexander von Furstenberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Report on Political Contributions and Expenditures Shareholder Against Against EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Meeting Date:MAY 02, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:EXPD Security ID:302130109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert R. Wright Management For For 1.2 Elect Director Glenn M. Alger Management For For 1.3 Elect Director James M. DuBois Management For For 1.4 Elect Director Mark A. Emmert Management For For 1.5 Elect Director Diane H. Gulyas Management For For 1.6 Elect Director Dan P. Kourkoumelis Management For For 1.7 Elect Director Richard B. McCune Management For For 1.8 Elect Director Alain Monie Management For For 1.9 Elect Director Jeffrey S. Musser Management For For 1.10 Elect Director Liane J. Pelletier Management For For 1.11 Elect Director Tay Yoshitani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For 6 Link Executive Compensation to Sustainability Performance Shareholder Against For FACEBOOK, INC. Meeting Date:JUN 01, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Reed Hastings Management For For 1.5 Elect Director Jan Koum Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Report on Public Policy Issues Associated with Fake News Shareholder Against Against 6 Gender Pay Gap Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against For FMC TECHNOLOGIES, INC. Meeting Date:DEC 05, 2016 Record Date:OCT 18, 2016 Meeting Type:SPECIAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FORD MOTOR COMPANY Meeting Date:MAY 11, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen G. Butler Management For For 1b Elect Director Kimberly A. Casiano Management For For 1c Elect Director Anthony F. Earley, Jr. Management For For 1d Elect Director Mark Fields Management For For 1e Elect Director Edsel B. Ford, II Management For For 1f Elect Director William Clay Ford, Jr. Management For For 1g Elect Director William W. Helman, IV Management For For 1h Elect Director Jon M. Huntsman, Jr. Management For For 1i Elect Director William E. Kennard Management For For 1j Elect Director John C. Lechleiter Management For For 1k Elect Director Ellen R. Marram Management For For 1l Elect Director John L. Thornton Management For For 1m Elect Director Lynn M. Vojvodich Management For For 1n Elect Director John S. Weinberg Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against FORTIVE CORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:FTV Security ID:34959J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Kate Mitchell Management For For 1B Elect Director Israel Ruiz Management For Against 2 Ratify Ernst and Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Declassify the Board of Directors Management For For GENERAL DYNAMICS CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nicholas D. Chabraja Management For For 1b Elect Director James S. Crown Management For For 1c Elect Director Rudy F. deLeon Management For For 1d Elect Director John M. Keane Management For For 1e Elect Director Lester L. Lyles Management For For 1f Elect Director Mark M. Malcolm Management For For 1g Elect Director Phebe N. Novakovic Management For For 1h Elect Director William A. Osborn Management For For 1i Elect Director Catherine B. Reynolds Management For For 1j Elect Director Laura J. Schumacher Management For For 1k Elect Director Peter A. Wall Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For GENERAL ELECTRIC COMPANY Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sebastien M. Bazin Management For For 2 Elect Director W. Geoffrey Beattie Management For For 3 Elect Director John J. Brennan Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Peter B. Henry Management For For 7 Elect Director Susan J. Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Risa Lavizzo-Mourey Management For For 12 Elect Director Rochelle B. Lazarus Management For For 13 Elect Director Lowell C. McAdam Management For For 14 Elect Director Steven M. Mollenkopf Management For For 15 Elect Director James J. Mulva Management For For 16 Elect Director James E. Rohr Management For For 17 Elect Director Mary L. Schapiro Management For For 18 Elect Director James S. Tisch Management For For 19 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 20 Advisory Vote on Say on Pay Frequency Management One Year One Year 21 Amend Omnibus Stock Plan Management For For 22 Approve Material Terms of Senior Officer Performance Goals Management For For 23 Ratify KPMG LLP as Auditors Management For For 24 Report on Lobbying Payments and Policy Shareholder Against Against 25 Require Independent Board Chairman Shareholder Against For 26 Restore or Provide for Cumulative Voting Shareholder Against Against 27 Report on Charitable Contributions Shareholder Against Against GILEAD SCIENCES, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Kelly A. Kramer Management For For 1c Elect Director Kevin E. Lofton Management For For 1d Elect Director John C. Martin Management For For 1e Elect Director John F. Milligan Management For For 1f Elect Director Nicholas G. Moore Management For For 1g Elect Director Richard J. Whitley Management For For 1h Elect Director Gayle E. Wilson Management For For 1i Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Provide Right to Act by Written Consent Shareholder Against For 7 Require Independent Board Chairman Shareholder Against For GRAHAM HOLDINGS COMPANY Meeting Date:MAY 04, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:GHC Security ID:384637104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher C. Davis Management For For 1.2 Elect Director Anne M. Mulcahy Management For For 1.3 Elect Director Larry D. Thompson Management For For HAEMONETICS CORPORATION Meeting Date:JUL 21, 2016 Record Date:JUN 03, 2016 Meeting Type:ANNUAL Ticker:HAE Security ID:405024100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan Bartlett Foote Management For For 1.2 Elect Director Pedro P. Granadillo Management For For 1.3 Elect Director Mark W. Kroll Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For HALLIBURTON COMPANY Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdulaziz F. Al Khayyal Management For For 1b Elect Director William E. Albrecht Management For For 1c Elect Director Alan M. Bennett Management For For 1d Elect Director James R. Boyd Management For For 1e Elect Director Milton Carroll Management For Against 1f Elect Director Nance K. Dicciani Management For For 1g Elect Director Murry S. Gerber Management For For 1h Elect Director Jose C. Grubisich Management For For 1i Elect Director David J. Lesar Management For For 1j Elect Director Robert A. Malone Management For For 1k Elect Director J. Landis Martin Management For For 1l Elect Director Jeffrey A. Miller Management For For 1m Elect Director Debra L. Reed Management For Against 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For HARLEY-DAVIDSON, INC. Meeting Date:APR 29, 2017 Record Date:FEB 23, 2017 Meeting Type:ANNUAL Ticker:HOG Security ID:412822108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Troy Alstead Management For For 1.2 Elect Director R. John Anderson Management For For 1.3 Elect Director Michael J. Cave Management For For 1.4 Elect Director Allan Golston Management For For 1.5 Elect Director Matthew S. Levatich Management For For 1.6 Elect Director Sara L. Levinson Management For For 1.7 Elect Director N. Thomas Linebarger Management For For 1.8 Elect Director Brian R. Niccol Management For For 1.9 Elect Director Maryrose T. Sylvester Management For For 1.10 Elect Director Jochen Zeitz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For Against HENRY SCHEIN, INC. Meeting Date:MAY 31, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:HSIC Security ID:806407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barry J. Alperin Management For For 1b Elect Director Lawrence S. Bacow Management For For 1c Elect Director Gerald A. Benjamin Management For For 1d Elect Director Stanley M. Bergman Management For For 1e Elect Director James P. Breslawski Management For For 1f Elect Director Paul Brons Management For For 1g Elect Director Joseph L. Herring Management For For 1h Elect Director Donald J. Kabat Management For For 1i Elect Director Kurt P. Kuehn Management For For 1j Elect Director Philip A. Laskawy Management For For 1k Elect Director Mark E. Mlotek Management For For 1l Elect Director Steven Paladino Management For Against 1m Elect Director Carol Raphael Management For For 1n Elect Director E. Dianne Rekow Management For For 1o Elect Director Bradley T. Sheares Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify BDO USA, LLP as Auditors Management For For HILL-ROM HOLDINGS, INC. Meeting Date:MAR 14, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director William G. Dempsey Management For For 1.3 Elect Director Mary Garrett Management For For 1.4 Elect Director James R. Giertz Management For For 1.5 Elect Director Charles E. Golden Management For For 1.6 Elect Director John J. Greisch Management For For 1.7 Elect Director William H. Kucheman Management For For 1.8 Elect Director Ronald A. Malone Management For For 1.9 Elect Director Nancy M. Schlichting Management For For 1.10 Elect Director Stacy Enxing Seng Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HUNTINGTON INGALLS INDUSTRIES, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:HII Security ID:446413106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Augustus L. Collins Management For For 1.2 Elect Director Kirkland H. Donald Management For For 1.3 Elect Director Thomas B. Fargo Management For For 1.4 Elect Director Victoria D. Harker Management For For 1.5 Elect Director Anastasia D. Kelly Management For For 1.6 Elect Director Thomas C. Schievelbein Management For For 1.7 Elect Director John K. Welch Management For For 1.8 Elect Director Stephen R. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Bundled Compensation Plans Management For For 5 Amend Proxy Access Right Shareholder Against Against IAC/INTERACTIVECORP Meeting Date:DEC 15, 2016 Record Date:OCT 27, 2016 Meeting Type:ANNUAL Ticker:IAC Security ID:44919P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edgar Bronfman, Jr. Management For Withhold 1.2 Elect Director Chelsea Clinton Management For For 1.3 Elect Director Barry Diller Management For For 1.4 Elect Director Michael D. Eisner Management For For 1.5 Elect Director Bonnie S. Hammer Management For For 1.6 Elect Director Victor A. Kaufman Management For For 1.7 Elect Director Joseph Levin Management For For 1.8 Elect Director Bryan Lourd Management For For 1.9 Elect Director David Rosenblatt Management For For 1.10 Elect Director Alan G. Spoon Management For For 1.11 Elect Director Alexander von Furstenberg Management For For 1.12 Elect Director Richard F. Zannino Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3a Amend Certificate of Incorporation to Establish the Class C Common Stock Management For For 3b Amend Certificate of Incorporation to Provide Equal Treatment of Shares of Common Stocks Management For For 4 Amend Omnibus Stock Plan Management For For IAC/INTERACTIVECORP Meeting Date:JUN 21, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:IAC Security ID:44919P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edgar Bronfman, Jr. Management For Withhold 1.2 Elect Director Chelsea Clinton Management For For 1.3 Elect Director Barry Diller Management For For 1.4 Elect Director Michael D. Eisner Management For For 1.5 Elect Director Bonnie S. Hammer Management For For 1.6 Elect Director Victor A. Kaufman Management For For 1.7 Elect Director Joseph Levin Management For For 1.8 Elect Director Bryan Lourd Management For For 1.9 Elect Director David Rosenblatt Management For For 1.10 Elect Director Alan G. Spoon Management For For 1.11 Elect Director Alexander von Furstenberg Management For For 1.12 Elect Director Richard F. Zannino Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Ernst & Young LLP as Auditors Management For For IHS INC. Meeting Date:JUL 11, 2016 Record Date:JUN 10, 2016 Meeting Type:SPECIAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For IHS MARKIT LTD. Meeting Date:APR 05, 2017 Record Date:FEB 08, 2017 Meeting Type:ANNUAL Ticker:INFO Security ID:G47567105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ruann F. Ernst Management For For 1.2 Elect Director William E. Ford Management For For 1.3 Elect Director Balakrishnan S. Iyer Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year ILLINOIS TOOL WORKS INC. Meeting Date:MAY 05, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:ITW Security ID:452308109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel J. Brutto Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director James W. Griffith Management For For 1d Elect Director Jay L. Henderson Management For For 1e Elect Director Richard H. Lenny Management For For 1f Elect Director E. Scott Santi Management For For 1g Elect Director James A. Skinner Management For For 1h Elect Director David B. Smith, Jr. Management For For 1i Elect Director Pamela B. Strobel Management For For 1j Elect Director Kevin M. Warren Management For For 1k Elect Director Anre D. Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Right to Act by Written Consent Shareholder Against Against ILLUMINA, INC. Meeting Date:MAY 30, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Caroline D. Dorsa Management For For 1b Elect Director Robert S. Epstein Management For For 1c Elect Director Philip W. Schiller Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Eliminate Supermajority Vote Requirement Management For For INGERSOLL-RAND PLC Meeting Date:JUN 08, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:IR Security ID:G47791101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ann C. Berzin Management For For 1b Elect Director John Bruton Management For For 1c Elect Director Jared L. Cohon Management For For 1d Elect Director Gary D. Forsee Management For For 1e Elect Director Linda P. Hudson Management For For 1f Elect Director Michael W. Lamach Management For For 1g Elect Director Myles P. Lee Management For For 1h Elect Director John P. Surma Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director Tony L. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Renew Directors' Authority to Issue Shares Management For For 6 Renew Directors' Authority to Issue Shares for Cash Management For For 7 Authorize Reissuance of Repurchased Shares Management For For INTEL CORPORATION Meeting Date:MAY 18, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Aneel Bhusri Management For For 1c Elect Director Andy D. Bryant Management For For 1d Elect Director Reed E. Hundt Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Brian M. Krzanich Management For For 1g Elect Director Tsu-Jae King Liu Management For For 1h Elect Director David S. Pottruck Management For For 1i Elect Director Gregory D. Smith Management For For 1j Elect Director Frank D. Yeary Management For For 1k Elect Director David B. Yoffie Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Political Contributions Disclosure Shareholder Against Against 7 Provide Vote Counting to Exclude Abstentions Shareholder Against Against INTERCONTINENTAL EXCHANGE, INC. Meeting Date:MAY 19, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ann M. Cairns Management For For 1b Elect Director Charles R. Crisp Management For For 1c Elect Director Duriya M. Farooqui Management For For 1d Elect Director Jean-Marc Forneri Management For For 1e Elect Director The Right Hon. the Lord Hague of Richmond Management For For 1f Elect Director Fred W. Hatfield Management For For 1g Elect Director Thomas E. Noonan Management For For 1h Elect Director Frederic V. Salerno Management For For 1i Elect Director Jeffrey C. Sprecher Management For For 1j Elect Director Judith A. Sprieser Management For For 1k Elect Director Vincent Tese Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For 6 Amend Articles Management For For 7 Amend Bylaws Management For For 8 Ratify Ernst & Young LLP as Auditors Management For For 9 Report on Assessing Environmental, Social and Governance Market Disclosure Shareholder Against Against INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth I. Chenault Management For Against 1.2 Elect Director Michael L. Eskew Management For Against 1.3 Elect Director David N. Farr Management For For 1.4 Elect Director Mark Fields Management For For 1.5 Elect Director Alex Gorsky Management For For 1.6 Elect Director Shirley Ann Jackson Management For Against 1.7 Elect Director Andrew N. Liveris Management For For 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director Hutham S. Olayan Management For For 1.10 Elect Director James W. Owens Management For For 1.11 Elect Director Virginia M. Rometty Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Peter R. Voser Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 7 Adopt Proxy Access Right Shareholder Against For INTERVAL LEISURE GROUP, INC. Meeting Date:AUG 03, 2016 Record Date:JUN 09, 2016 Meeting Type:ANNUAL Ticker:IILG Security ID:46113M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig M. Nash Management For For 1.2 Elect Director David Flowers Management For For 1.3 Elect Director Victoria L. Freed Management For Withhold 1.4 Elect Director Lizanne Galbreath Management For For 1.5 Elect Director Chad Hollingsworth Management For For 1.6 Elect Director Lewis J. Korman Management For For 1.7 Elect Director Thomas J. Kuhn Management For For 1.8 Elect Director Thomas J. McInerney Management For For 1.9 Elect Director Thomas P. Murphy, Jr. Management For For 1.10 Elect Director Stephen R. Quazzo Management For For 1.11 Elect Director Sergio D. Rivera Management For For 1.12 Elect Director Thomas O. Ryder Management For For 1.13 Elect Director Avy H. Stein Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For INTUIT INC. Meeting Date:JAN 19, 2017 Record Date:NOV 21, 2016 Meeting Type:ANNUAL Ticker:INTU Security ID:461202103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eve Burton Management For For 1b Elect Director Scott D. Cook Management For For 1c Elect Director Richard L. Dalzell Management For For 1d Elect Director Diane B. Greene Management For For 1e Elect Director Suzanne Nora Johnson Management For For 1f Elect Director Dennis D. Powell Management For For 1g Elect Director Brad D. Smith Management For For 1h Elect Director Raul Vazquez Management For For 1i Elect Director Jeff Weiner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INTUITIVE SURGICAL, INC. Meeting Date:APR 20, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:ISRG Security ID:46120E602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig H. Barratt Management For For 1.2 Elect Director Michael A. Friedman Management For For 1.3 Elect Director Gary S. Guthart Management For For 1.4 Elect Director Amal M. Johnson Management For For 1.5 Elect Director Keith R. Leonard, Jr. Management For For 1.6 Elect Director Alan J. Levy Management For For 1.7 Elect Director Jami Dover Nachtsheim Management For For 1.8 Elect Director Mark J. Rubash Management For For 1.9 Elect Director Lonnie M. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Omnibus Stock Plan Management For Against J.B. HUNT TRANSPORT SERVICES, INC. Meeting Date:APR 20, 2017 Record Date:FEB 14, 2017 Meeting Type:ANNUAL Ticker:JBHT Security ID:445658107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas G. Duncan Management For For 1.2 Elect Director Francesca M. Edwardson Management For For 1.3 Elect Director Wayne Garrison Management For For 1.4 Elect Director Sharilyn S. Gasaway Management For For 1.5 Elect Director Gary C. George Management For For 1.6 Elect Director J. Bryan Hunt, Jr. Management For Against 1.7 Elect Director Coleman H. Peterson Management For For 1.8 Elect Director John N. Roberts, III Management For For 1.9 Elect Director James L. Robo Management For For 1.10 Elect Director Kirk Thompson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For Against 6 Report on Political Contributions Shareholder Against For JOHNSON & JOHNSON Meeting Date:APR 27, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary C. Beckerle Management For For 1b Elect Director D. Scott Davis Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Mark B. McClellan Management For For 1f Elect Director Anne M. Mulcahy Management For For 1g Elect Director William D. Perez Management For For 1h Elect Director Charles Prince Management For For 1i Elect Director A. Eugene Washington Management For For 1j Elect Director Ronald A. Williams Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Require Independent Board Chairman Shareholder Against For JOHNSON CONTROLS INTERNATIONAL PLC Meeting Date:MAR 08, 2017 Record Date:JAN 04, 2017 Meeting Type:ANNUAL Ticker:JCI Security ID:G51502105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Abney Management For For 1b Elect Director Natalie A. Black Management For For 1c Elect Director Michael E. Daniels Management For For 1d Elect Director Brian Duperreault Management For For 1e Elect Director Jeffrey A. Joerres Management For For 1f Elect Director Alex A. Molinaroli Management For For 1g Elect Director George R. Oliver Management For For 1h Elect Director Juan Pablo del Valle Perochena Management For For 1i Elect Director Jurgen Tinggren Management For For 1j Elect Director Mark Vergnano Management For For 1k Elect Director R. David Yost Management For For 2a Ratify PricewaterhouseCoopers LLP as Auditors Management For For 2b Authorize Board to Fix Remuneration of Auditors Management For For 3 Authorize Market Purchases of Company shares Management For For 4 Determine Price Range for Reissuance of Treasury Shares Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Amend Omnibus Stock Plan Management For For 8 Approve the Directors' Authority to Allot Shares Management For For 9 Approve the Disapplication of Statutory Pre-Emption Rights Management For For JOHNSON CONTROLS, INC. Meeting Date:AUG 17, 2016 Record Date:JUN 27, 2016 Meeting Type:SPECIAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against KANSAS CITY SOUTHERN Meeting Date:MAY 04, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lu M. Cordova Management For For 1.2 Elect Director Robert J. Druten Management For For 1.3 Elect Director Terrence P. Dunn Management For For 1.4 Elect Director Antonio O. Garza, Jr. Management For For 1.5 Elect Director David Garza-Santos Management For For 1.6 Elect Director Thomas A. McDonnell Management For For 1.7 Elect Director Patrick J. Ottensmeyer Management For For 1.8 Elect Director Rodney E. Slater Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Amend Proxy Access Right Shareholder Against Against KEYSIGHT TECHNOLOGIES, INC. Meeting Date:MAR 16, 2017 Record Date:JAN 17, 2017 Meeting Type:ANNUAL Ticker:KEYS Security ID:49338L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul N. Clark Management For For 1.2 Elect Director Richard Hamada Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LABORATORY CORPORATION OF AMERICA HOLDINGS Meeting Date:MAY 11, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:LH Security ID:50540R409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kerrii B. Anderson Management For For 1b Elect Director Jean-Luc Belingard Management For Against 1c Elect Director D. Gary Gilliland Management For For 1d Elect Director David P. King Management For For 1e Elect Director Garheng Kong Management For For 1f Elect Director Robert E. Mittelstaedt, Jr. Management For For 1g Elect Director Peter M. Neupert Management For For 1h Elect Director Richelle P. Parham Management For For 1i Elect Director Adam H. Schechter Management For For 1j Elect Director R. Sanders Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Report on Zika Virus Controls for Primates and Employees Shareholder Against Against LAM RESEARCH CORPORATION Meeting Date:NOV 09, 2016 Record Date:SEP 13, 2016 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin B. Anstice Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Michael R. Cannon Management For For 1.4 Elect Director Youssef A. El-Mansy Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Catherine P. Lego Management For For 1.7 Elect Director Stephen G. Newberry Management For For 1.8 Elect Director Abhijit Y. Talwalkar Management For For 1.9 Elect Director Lih Shyng (Rick L.) Tsai Management For Withhold 2.10 Elect Director John T. Dickson - Withdrawn Resolution Management None None 2.11 Elect Director Gary B. Moore - Withdrawn Resolution Management None None 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For LOCKHEED MARTIN CORPORATION Meeting Date:APR 27, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:LMT Security ID:539830109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel F. Akerson Management For For 1b Elect Director Nolan D. Archibald Management For For 1c Elect Director Rosalind G. Brewer Management For For 1d Elect Director David B. Burritt Management For For 1e Elect Director Bruce A. Carlson Management For For 1f Elect Director James O. Ellis, Jr. Management For For 1g Elect Director Thomas J. Falk Management For For 1h Elect Director Ilene S. Gordon Management For Against 1i Elect Director Marillyn A. Hewson Management For For 1j Elect Director James M. Loy Management For For 1k Elect Director Joseph W. Ralston Management For For 1l Elect Director Anne Stevens Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Holy Land Principles Shareholder Against Against LOWE'S COMPANIES, INC. Meeting Date:JUN 02, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:LOW Security ID:548661107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For For 1.2 Elect Director Angela F. Braly Management For For 1.3 Elect Director Sandra B. Cochran Management For Withhold 1.4 Elect Director Laurie Z. Douglas Management For For 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Robert L. Johnson Management For Withhold 1.7 Elect Director Marshall O. Larsen Management For For 1.8 Elect Director James H. Morgan Management For For 1.9 Elect Director Robert A. Niblock Management For For 1.10 Elect Director Bertram L. Scott Management For For 1.11 Elect Director Eric C. Wiseman Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Assess Climate Benefits and Feasibility of Adopting Quantitative Renewable Production Goals Shareholder Against Against MARRIOTT INTERNATIONAL, INC. Meeting Date:MAY 05, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:MAR Security ID:571903202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J.W. Marriott, Jr. Management For For 1.2 Elect Director Mary K. Bush Management For For 1.3 Elect Director Bruce W. Duncan Management For For 1.4 Elect Director Deborah Marriott Harrison Management For For 1.5 Elect Director Frederick A. 'Fritz' Henderson Management For Against 1.6 Elect Director Eric Hippeau Management For For 1.7 Elect Director Lawrence W. Kellner Management For Against 1.8 Elect Director Debra L. Lee Management For For 1.9 Elect Director Aylwin B. Lewis Management For Against 1.10 Elect Director George Munoz Management For For 1.11 Elect Director Steven S. Reinemund Management For For 1.12 Elect Director W. Mitt Romney Management For For 1.13 Elect Director Susan C. Schwab Management For For 1.14 Elect Director Arne M. Sorenson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Holy Land Principles Shareholder Against Against MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sue W. Cole Management For For 1.2 Elect Director Michael J. Quillen Management For For 1.3 Elect Director John J. Koraleski Management For For 1.4 Elect Director Stephen P. Zelnak, Jr. Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Proxy Access Right Shareholder Against For MASTERCARD INCORPORATED Meeting Date:JUN 27, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Oki Matsumoto Management For Against 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Report on Gender Pay Gap Shareholder Against Against MCKESSON CORPORATION Meeting Date:JUL 27, 2016 Record Date:MAY 31, 2016 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andy D. Bryant Management For For 1b Elect Director Wayne A. Budd Management For For 1c Elect Director N. Anthony Coles Management For For 1d Elect Director John H. Hammergren Management For For 1e Elect Director M. Christine Jacobs Management For For 1f Elect Director Donald R. Knauss Management For For 1g Elect Director Marie L. Knowles Management For For 1h Elect Director Edward A. Mueller Management For For 1i Elect Director Susan R. Salka Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Pro-rata Vesting of Equity Awards Shareholder Against Against 5 Report on Political Contributions Shareholder Against For MEDTRONIC PLC Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5a Amend Articles of Association Management For For 5b Amend Memorandum of Association Management For For 6 Amend Articles to Clarify the Board's Sole Authority to Determine its Size Within the Fixed Limits Management For For MERCK & CO., INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Pamela J. Craig Management For For 1d Elect Director Kenneth C. Frazier Management For For 1e Elect Director Thomas H. Glocer Management For For 1f Elect Director Rochelle B. Lazarus Management For For 1g Elect Director John H. Noseworthy Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Paul B. Rothman Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Craig B. Thompson Management For For 1l Elect Director Wendell P. Weeks Management For For 1m Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Holy Land Principles Shareholder Against Against 7 Report on Risks of Doing Business in Conflict-Affected Areas Shareholder Against Against 8 Report on Board Oversight of Product Safety and Quality Shareholder Against Against METTLER-TOLEDO INTERNATIONAL INC. Meeting Date:MAY 04, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:MTD Security ID:592688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Spoerry Management For For 1.2 Elect Director Wah-Hui Chu Management For For 1.3 Elect Director Francis A. Contino Management For For 1.4 Elect Director Olivier A. Filliol Management For For 1.5 Elect Director Richard Francis Management For For 1.6 Elect Director Constance L. Harvey Management For For 1.7 Elect Director Michael A. Kelly Management For For 1.8 Elect Director Hans Ulrich Maerki Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 15, 2016 Record Date:JUN 21, 2016 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For Against 1.4 Elect Director Esther L. Johnson Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MICROSOFT CORPORATION Meeting Date:NOV 30, 2016 Record Date:SEP 30, 2016 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Proxy Access Shareholder Against Against MONDELEZ INTERNATIONAL, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:MDLZ Security ID:609207105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lewis W.K. Booth Management For For 1b Elect Director Charles E. Bunch Management For For 1c Elect Director Lois D. Juliber Management For For 1d Elect Director Mark D. Ketchum Management For For 1e Elect Director Jorge S. Mesquita Management For For 1f Elect Director Joseph Neubauer Management For For 1g Elect Director Nelson Peltz Management For For 1h Elect Director Fredric G. Reynolds Management For For 1i Elect Director Irene B. Rosenfeld Management For For 1j Elect Director Christiana S. Shi Management For For 1k Elect Director Patrick T. Siewert Management For For 1l Elect Director Ruth J. Simmons Management For For 1m Elect Director Jean-Francois M. L. van Boxmeer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against 6 Create a Committee to Prepare a Report Regarding the Impact of Plant Closures on Communities and Alternatives Shareholder Against Against MONSTER BEVERAGE CORPORATION Meeting Date:OCT 11, 2016 Record Date:AUG 26, 2016 Meeting Type:SPECIAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For MONSTER BEVERAGE CORPORATION Meeting Date:JUN 19, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Gary P. Fayard Management For For 1.6 Elect Director Benjamin M. Polk Management For For 1.7 Elect Director Sydney Selati Management For For 1.8 Elect Director Harold C. Taber, Jr. Management For For 1.9 Elect Director Kathy N. Waller Management For For 1.10 Elect Director Mark S. Vidergauz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Sustainability, Including Water Risks Shareholder Against Against NEUROCRINE BIOSCIENCES, INC. Meeting Date:MAY 22, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:NBIX Security ID:64125C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Gorman Management For For 1.2 Elect Director Gary A. Lyons Management For For 1.3 Elect Director Alfred W. Sandrock, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director James L. Camaren Management For For 1c Elect Director Kenneth B. Dunn Management For For 1d Elect Director Naren K. Gursahaney Management For For 1e Elect Director Kirk S. Hachigian Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director Amy B. Lane Management For For 1h Elect Director James L. Robo Management For For 1i Elect Director Rudy E. Schupp Management For For 1j Elect Director John L. Skolds Management For For 1k Elect Director William H. Swanson Management For For 1l Elect Director Hansel E. Tookes, II Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Non-Employee Director Restricted Stock Plan Management For For 6 Report on Political Contributions Shareholder Against Against NIKE, INC. Meeting Date:SEP 22, 2016 Record Date:JUL 22, 2016 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director Michelle A. Peluso Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Report on Political Contributions Shareholder Against For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NORTHROP GRUMMAN CORPORATION Meeting Date:MAY 17, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:NOC Security ID:666807102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wesley G. Bush Management For For 1.2 Elect Director Marianne C. Brown Management For For 1.3 Elect Director Victor H. Fazio Management For For 1.4 Elect Director Donald E. Felsinger Management For For 1.5 Elect Director Ann M. Fudge Management For For 1.6 Elect Director Bruce S. Gordon Management For For 1.7 Elect Director William H. Hernandez Management For For 1.8 Elect Director Madeleine A. Kleiner Management For For 1.9 Elect Director Karl J. Krapek Management For For 1.10 Elect Director Gary Roughead Management For For 1.11 Elect Director Thomas M. Schoewe Management For For 1.12 Elect Director James S. Turley Management For For 1.13 Elect Director Mark A. Welsh, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 12, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Spencer Abraham Management For For 1b Elect Director Howard I. Atkins Management For For 1c Elect Director Eugene L. Batchelder Management For For 1d Elect Director John E. Feick Management For For 1e Elect Director Margaret M. Foran Management For For 1f Elect Director Carlos M. Gutierrez Management For For 1g Elect Director Vicki Hollub Management For For 1h Elect Director William R. Klesse Management For For 1i Elect Director Jack B. Moore Management For For 1j Elect Director Avedick B. Poladian Management For For 1k Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 7 Report on Methane Emissions and Flaring Targets Shareholder Against Against 8 Report on Political Contributions and Expenditures Shareholder Against Against ORACLE CORPORATION Meeting Date:NOV 16, 2016 Record Date:SEP 19, 2016 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For Withhold 1.4 Elect Director Safra A. Catz Management For For 1.5 Elect Director Bruce R. Chizen Management For Withhold 1.6 Elect Director George H. Conrades Management For Withhold 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Renee J. James Management For For 1.12 Elect Director Leon E. Panetta Management For For 1.13 Elect Director Naomi O. Seligman Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For PALO ALTO NETWORKS, INC. Meeting Date:DEC 08, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark D. McLaughlin Management For For 1b Elect Director Asheem Chandna Management For For 1c Elect Director James J. Goetz Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEPSICO, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Cesar Conde Management For For 1d Elect Director Ian M. Cook Management For For 1e Elect Director Dina Dublon Management For For 1f Elect Director Rona A. Fairhead Management For For 1g Elect Director Richard W. Fisher Management For For 1h Elect Director William R. Johnson Management For For 1i Elect Director Indra K. Nooyi Management For For 1j Elect Director David C. Page Management For For 1k Elect Director Robert C. Pohlad Management For For 1l Elect Director Daniel Vasella Management For For 1m Elect Director Darren Walker Management For For 1n Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against 6 Adopt Holy Land Principles Shareholder Against Against PFIZER INC. Meeting Date:APR 27, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director Ronald E. Blaylock Management For For 1.3 Elect Director W. Don Cornwell Management For For 1.4 Elect Director Joseph J. Echevarria Management For For 1.5 Elect Director Frances D. Fergusson Management For For 1.6 Elect Director Helen H. Hobbs Management For For 1.7 Elect Director James M. Kilts Management For For 1.8 Elect Director Shantanu Narayen Management For For 1.9 Elect Director Suzanne Nora Johnson Management For For 1.10 Elect Director Ian C. Read Management For For 1.11 Elect Director Stephen W. Sanger Management For For 1.12 Elect Director James C. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Holy Land Principles Shareholder Against Against 6 Amend Bylaws - Call Special Meetings Shareholder Against For 7 Require Independent Board Chairman Shareholder Against For PRAXAIR, INC. Meeting Date:APR 25, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen F. Angel Management For For 1b Elect Director Oscar Bernardes Management For For 1c Elect Director Nance K. Dicciani Management For For 1d Elect Director Edward G. Galante Management For For 1e Elect Director Raymond W. LeBoeuf Management For For 1f Elect Director Larry D. McVay Management For For 1g Elect Director Martin H. Richenhagen Management For Against 1h Elect Director Wayne T. Smith Management For For 1i Elect Director Robert L. Wood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For QUALCOMM INCORPORATED Meeting Date:MAR 07, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Jeffrey W. Henderson Management For For 1c Elect Director Thomas W. Horton Management For For 1d Elect Director Paul E. Jacobs Management For For 1e Elect Director Ann M. Livermore Management For For 1f Elect Director Harish Manwani Management For For 1g Elect Director Mark D. McLaughlin Management For For 1h Elect Director Steve Mollenkopf Management For For 1i Elect Director Clark T. "Sandy" Randt, Jr. Management For Withhold 1j Elect Director Francisco Ros Management For For 1k Elect Director Anthony J. Vinciquerra Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Amendments Shareholder Against Against QUEST DIAGNOSTICS INCORPORATED Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:DGX Security ID:74834L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jenne K. Britell Management For For 1.2 Elect Director Vicky B. Gregg Management For For 1.3 Elect Director Jeffrey M. Leiden Management For For 1.4 Elect Director Timothy L. Main Management For For 1.5 Elect Director Gary M. Pfeiffer Management For For 1.6 Elect Director Timothy M. Ring Management For For 1.7 Elect Director Stephen H. Rusckowski Management For For 1.8 Elect Director Daniel C. Stanzione Management For For 1.9 Elect Director Gail R. Wilensky Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For Against RAYTHEON COMPANY Meeting Date:MAY 25, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Tracy A. Atkinson Management For For 1b Elect Director Robert E. Beauchamp Management For For 1c Elect Director Vernon E. Clark Management For For 1d Elect Director Stephen J. Hadley Management For For 1e Elect Director Thomas A. Kennedy Management For For 1f Elect Director Letitia A. Long Management For For 1g Elect Director George R. Oliver Management For For 1h Elect Director Dinesh C. Paliwal Management For For 1i Elect Director William R. Spivey Management For For 1j Elect Director James A. Winnefeld, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ROCKWELL COLLINS, INC. Meeting Date:FEB 02, 2017 Record Date:DEC 05, 2016 Meeting Type:ANNUAL Ticker:COL Security ID:774341101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Chris A. Davis Management For For 1.2 Elect Director Ralph E. Eberhart Management For For 1.3 Elect Director David Lilley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For ROCKWELL COLLINS, INC. Meeting Date:MAR 09, 2017 Record Date:JAN 18, 2017 Meeting Type:SPECIAL Ticker:COL Security ID:774341101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Adjourn Meeting Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against SALESFORCE.COM, INC. Meeting Date:JUN 06, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc Benioff Management For For 1b Elect Director Keith Block Management For For 1c Elect Director Craig Conway Management For For 1d Elect Director Alan Hassenfeld Management For For 1e Elect Director Neelie Kroes Management For For 1f Elect Director Colin Powell Management For For 1g Elect Director Sanford Robertson Management For For 1h Elect Director John V. Roos Management For For 1i Elect Director Robin Washington Management For For 1j Elect Director Maynard Webb Management For For 1k Elect Director Susan Wojcicki Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Shareholders May Call Special Meeting Shareholder Against For SCHLUMBERGER LIMITED Meeting Date:APR 05, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Miguel M. Galuccio Management For For 1c Elect Director V. Maureen Kempston Darkes Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Helge Lund Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Indra K. Nooyi Management For For 1i Elect Director Lubna S. Olayan Management For For 1j Elect Director Leo Rafael Reif Management For For 1k Elect Director Tore I. Sandvold Management For For 1l Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Adopt and Approve Financials and Dividends Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Approve Omnibus Stock Plan Management For For 7 Amend Employee Stock Purchase Plan Management For For SENSATA TECHNOLOGIES HOLDING N.V. Meeting Date:MAY 18, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:ST Security ID:N7902X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Paul Edgerley as Director Management For For 1.2 Elect Martha Sullivan as Director Management For For 1.3 Elect Beda Bolzenius as Director Management For For 1.4 Elect James E. Heppelmann as Director Management For For 1.5 Elect Charles W. Peffer as Director Management For For 1.6 Elect Kirk P. Pond as Director Management For For 1.7 Elect Constance E. Skidmore as Director Management For For 1.8 Elect Andrew Teich as Director Management For For 1.9 Elect Thomas Wroe as Director Management For For 1.10 Elect Stephen Zide as Director Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3b Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Board and President Management For For 5 Grant Board Authority to Repurchase Shares Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Change Location of Registered Office Management For For SERVICENOW, INC. Meeting Date:JUN 13, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John J. Donahoe Management For For 1b Elect Director Charles H. Giancarlo Management For For 1c Elect Director Anita M. Sands Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SHIRE PLC Meeting Date:APR 25, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:SHP Security ID:82481R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Dominic Blakemore as Director Management For For 4 Re-elect Olivier Bohuon as Director Management For For 5 Re-elect William Burns as Director Management For For 6 Elect Ian Clark as Director Management For For 7 Elect Gail Fosler as Director Management For For 8 Re-elect Steven Gillis as Director Management For For 9 Re-elect David Ginsburg as Director Management For For 10 Re-elect Susan Kilsby as Director Management For For 11 Re-elect Sara Mathew as Director Management For For 12 Re-elect Anne Minto as Director Management For For 13 Re-elect Flemming Ornskov as Director Management For For 14 Re-elect Jeffrey Poulton as Director Management For For 15 Elect Albert Stroucken as Director Management For For 16 Reappoint Deloitte LLP as Auditors Management For For 17 Authorise the Audit, Compliance & Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Adopt New Articles of Association Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SIGNATURE BANK Meeting Date:APR 20, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott A. Shay Management For For 1.2 Elect Director Joseph J. DePaolo Management For For 1.3 Elect Director Barney Frank Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 20, 2017 Record Date:FEB 17, 2017 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrea J. Ayers Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Patrick D. Campbell Management For For 1.4 Elect Director Carlos M. Cardoso Management For For 1.5 Elect Director Robert B. Coutts Management For For 1.6 Elect Director Debra A. Crew Management For For 1.7 Elect Director Michael D. Hankin Management For For 1.8 Elect Director James M. Loree Management For For 1.9 Elect Director Marianne M. Parrs Management For For 1.10 Elect Director Robert L. Ryan Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For For STARBUCKS CORPORATION Meeting Date:MAR 22, 2017 Record Date:JAN 12, 2017 Meeting Type:ANNUAL Ticker:SBUX Security ID:855244109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard Schultz Management For For 1b Elect Director William W. Bradley Management For For 1c Elect Director Rosalind Brewer Management For For 1d Elect Director Mary N. Dillon Management For For 1e Elect Director Robert M. Gates Management For For 1f Elect Director Mellody Hobson Management For For 1g Elect Director Kevin R. Johnson Management For For 1h Elect Director Jorgen Vig Knudstorp Management For For 1i Elect Director Satya Nadella Management For For 1j Elect Director Joshua Cooper Ramo Management For For 1k Elect Director Clara Shih Management For For 1l Elect Director Javier G. Teruel Management For For 1m Elect Director Myron E. Ullman, III Management For For 1n Elect Director Craig E. Weatherup Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Amend Proxy Access Right Shareholder Against Against STERICYCLE, INC. Meeting Date:MAY 24, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:SRCL Security ID:858912108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark C. Miller Management For For 1b Elect Director Jack W. Schuler Management For Against 1c Elect Director Charles A. Alutto Management For For 1d Elect Director Brian P. Anderson Management For For 1e Elect Director Lynn D. Bleil Management For For 1f Elect Director Thomas D. Brown Management For For 1g Elect Director Thomas F. Chen Management For For 1h Elect Director Robert S. Murley Management For For 1i Elect Director John Patience Management For For 1j Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Approve Omnibus Stock Plan Management For For 7 Amend Proxy Access Right Shareholder Against Against 8 Pro-rata Vesting of Equity Awards Shareholder Against For STRYKER CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director Andrew K. Silvernail Management For For 1h Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Restricted Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management One Year One Year T. ROWE PRICE GROUP, INC. Meeting Date:APR 26, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark S. Bartlett Management For For 1b Elect Director Edward C. Bernard Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director H. Lawrence Culp, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director Robert F. MacLellan Management For For 1g Elect Director Brian C. Rogers Management For For 1h Elect Director Olympia J. Snowe Management For For 1i Elect Director William J. Stromberg Management For For 1j Elect Director Dwight S. Taylor Management For For 1k Elect Director Anne Marie Whittemore Management For For 1l Elect Director Sandra S. Wijnberg Management For For 1m Elect Director Alan D. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Approve Non-Employee Director Omnibus Stock Plan Management For For 6 Amend Nonqualified Employee Stock Purchase Plan Management For For 7 Ratify KPMG LLP as Auditors Management For For 8 Report on and Assess Proxy Voting Policies in Relation to Climate Change Position Shareholder Against Against 9 Report on and Assess Proxy Voting Policies in Relation to Executive Compensation Shareholder Against Against 10 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder None For TE CONNECTIVITY LTD. Meeting Date:MAR 08, 2017 Record Date:FEB 16, 2017 Meeting Type:ANNUAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pierre R. Brondeau Management For For 1b Elect Director Terrence R. Curtin Management For For 1c Elect Director Carol A. ('John') Davidson Management For For 1d Elect Director William A. Jeffrey Management For For 1e Elect Director Thomas J. Lynch Management For For 1f Elect Director Yong Nam Management For For 1g Elect Director Daniel J. Phelan Management For For 1h Elect Director Paula A. Sneed Management For For 1i Elect Director Abhijit Y. Talwalkar Management For For 1j Elect Director Mark C. Trudeau Management For For 1k Elect Director John C. Van Scoter Management For For 1l Elect Director Laura H. Wright Management For For 2 Elect Board Chairman Thomas J. Lynch Management For For 3a Elect Daniel J. Phelan as Member of Management Development & Compensation Committee Management For For 3b Elect Paula A. Sneed as Member of Management Development & Compensation Committee Management For For 3c Elect John C. Van Scoter as Member of Management Development & Compensation Committee Management For For 4 Designate Rene Schwarzenbach as Independent Proxy Management For For 5.1 Accept Annual Report for Fiscal Year Ended September 30, 2016 Management For For 5.2 Accept Statutory Financial Statements for Fiscal Year Ended September 30, 2016 Management For For 5.3 Approve Consolidated Financial Statements for Fiscal Year Ended September 30, 2016 Management For For 6 Approve Discharge of Board and Senior Management Management For For 7.1 Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal Year 2017 Management For For 7.2 Ratify Deloitte AG as Swiss Registered Auditors Management For For 7.3 Ratify PricewaterhouseCoopers AG as Special Auditors Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Advisory Vote on Say on Pay Frequency Management One Year One Year 10 Amend Omnibus Stock Plan Management For For 11 Approve the Increase in Maximum Aggregate Remuneration of Executive Management Management For For 12 Approve the Increase in Maximum Aggregate Remuneration of Board of Directors Management For For 13 Approve Allocation of Available Earnings at September 30, 2016 Management For For 14 Approve Declaration of Dividend Management For For 15 Authorize Share Repurchase Program Management For Against 16 Approve Reduction of Share Capital Management For For 17 Adjourn Meeting Management For Against TELEFLEX INCORPORATED Meeting Date:MAY 05, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director George Babich, Jr. Management For For 1b Elect Director Gretchen R. Haggerty Management For For 1c Elect Director Benson F. Smith Management For For 1d Elect Director Richard A. Packer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TESARO, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:TSRO Security ID:881569107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leon O. Moulder, Jr. Management For For 1b Elect Director Mary Lynne Hedley Management For For 1c Elect Director David M. Mott Management For For 1d Elect Director Lawrence M. Alleva Management For For 1e Elect Director James O. Armitage Management For For 1f Elect Director Earl M. (Duke) Collier, Jr. Management For For 1g Elect Director Garry A. Nicholson Management For For 1h Elect Director Arnold L. Oronsky Management For For 1i Elect Director Kavita Patel Management For For 1j Elect Director Beth Seidenberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young, LLP as Auditors Management For For TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 20, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Todd M. Bluedorn Management For Against 1d Elect Director Daniel A. Carp Management For For 1e Elect Director Janet F. Clark Management For For 1f Elect Director Carrie S. Cox Management For For 1g Elect Director Jean M. Hobby Management For For 1h Elect Director Ronald Kirk Management For For 1i Elect Director Pamela H. Patsley Management For Against 1j Elect Director Robert E. Sanchez Management For For 1k Elect Director Wayne R. Sanders Management For For 1l Elect Director Richard K. Templeton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For TEXTRON INC. Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:TXT Security ID:883203101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Scott C. Donnelly Management For For 1b Elect Director Kathleen M. Bader Management For For 1c Elect Director R. Kerry Clark Management For For 1d Elect Director James T. Conway Management For For 1e Elect Director Ivor J. Evans Management For For 1f Elect Director Lawrence K. Fish Management For For 1g Elect Director Paul E. Gagne Management For For 1h Elect Director Ralph D. Heath Management For For 1i Elect Director Lloyd G. Trotter Management For For 1j Elect Director James L. Ziemer Management For For 1k Elect Director Maria T. Zuber Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For THE BOEING COMPANY Meeting Date:MAY 01, 2017 Record Date:MAR 02, 2017 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert A. Bradway Management For For 1b Elect Director David L. Calhoun Management For For 1c Elect Director Arthur D. Collins, Jr. Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Edmund P. Giambastiani, Jr. Management For For 1f Elect Director Lynn J. Good Management For For 1g Elect Director Lawrence W. Kellner Management For For 1h Elect Director Edward M. Liddy Management For For 1i Elect Director Dennis A. Muilenburg Management For For 1j Elect Director Susan C. Schwab Management For For 1k Elect Director Randall L. Stephenson Management For For 1l Elect Director Ronald A. Williams Management For For 1m Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 7 Report on Weapon Sales to Israel Shareholder Against Against 8 Adopt Holy Land Principles Shareholder Against Against THE CHARLES SCHWAB CORPORATION Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:SCHW Security ID:808513105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William S. Haraf Management For For 1b Elect Director Frank C. Herringer Management For For 1c Elect Director Stephen T. McLin Management For For 1d Elect Director Roger O. Walther Management For For 1e Elect Director Robert N. Wilson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against THE DOW CHEMICAL COMPANY Meeting Date:JUL 20, 2016 Record Date:JUN 02, 2016 Meeting Type:SPECIAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For THE DOW CHEMICAL COMPANY Meeting Date:MAY 11, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ajay Banga Management For For 1b Elect Director Jacqueline K. Barton Management For For 1c Elect Director James A. Bell Management For For 1d Elect Director Richard K. Davis Management For Against 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Mark Loughridge Management For For 1h Elect Director Raymond J. Milchovich Management For For 1i Elect Director Robert S. (Steve) Miller Management For For 1j Elect Director Paul Polman Management For For 1k Elect Director Dennis H. Reilley Management For For 1l Elect Director James M. Ringler Management For For 1m Elect Director Ruth G. Shaw Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THE DUN & BRADSTREET CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:DNB Security ID:26483E100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert P. Carrigan Management For For 1b Elect Director Cindy Christy Management For For 1c Elect Director L. Gordon Crovitz Management For For 1d Elect Director James N. Fernandez Management For For 1e Elect Director Paul R. Garcia Management For For 1f Elect Director Anastassia Lauterbach Management For For 1g Elect Director Thomas J. Manning Management For For 1h Elect Director Randall D. Mott Management For For 1i Elect Director Judith A. Reinsdorf Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 11, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Francis S. Blake Management For For 1b Elect Director Angela F. Braly Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Scott D. Cook Management For For 1e Elect Director Terry J. Lundgren Management For For 1f Elect Director W. James McNerney, Jr. Management For For 1g Elect Director David S. Taylor Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Patricia A. Woertz Management For For 1j Elect Director Ernesto Zedillo Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Consistency Between Corporate Values and Political Activities Shareholder Against Against 5 Report on Application of Company Non-Discrimination Policies in States with Pro-Discrimination Laws Shareholder Against Against THE TJX COMPANIES, INC. Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:TJX Security ID:872540109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Zein Abdalla Management For For 1.2 Elect Director Jose B. Alvarez Management For For 1.3 Elect Director Alan M. Bennett Management For For 1.4 Elect Director David T. Ching Management For For 1.5 Elect Director Ernie Herrman Management For For 1.6 Elect Director Michael F. Hines Management For For 1.7 Elect Director Amy B. Lane Management For For 1.8 Elect Director Carol Meyrowitz Management For For 1.9 Elect Director Jackwyn L. Nemerov Management For For 1.10 Elect Director John F. O'Brien Management For For 1.11 Elect Director Willow B. Shire Management For For 2 Ratify PricewaterhouseCoopers as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Include Diversity as a Performance Metric Shareholder Against Against 8 Report on Pay Disparity Shareholder Against Against 9 Report on Gender, Race, or Ethnicity Pay Gap Shareholder Against For 10 Report on Net-Zero Greenhouse Gas Emissions Shareholder Against Against THE WALT DISNEY COMPANY Meeting Date:MAR 08, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Maria Elena Lagomasino Management For For 1f Elect Director Fred H. Langhammer Management For For 1g Elect Director Aylwin B. Lewis Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Mark G. Parker Management For For 1j Elect Director Sheryl K. Sandberg Management For For 1k Elect Director Orin C. Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Proxy Access Bylaw Amendment Shareholder Against Against TRIMBLE INC. Meeting Date:MAY 02, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director Merit E. Janow Management For For 1.3 Elect Director Ulf J. Johansson Management For For 1.4 Elect Director Meaghan Lloyd Management For For 1.5 Elect Director Ronald S. Nersesian Management For For 1.6 Elect Director Mark S. Peek Management For For 1.7 Elect Director Nickolas W. Vande Steeg Management For For 1.8 Elect Director Kaigham (Ken) Gabriel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Omnibus Stock Plan Management For For 6 Amend Qualified Employee Stock Purchase Plan Management For For U.S. BANCORP Meeting Date:APR 18, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For Against 1b Elect Director Warner L. Baxter Management For For 1c Elect Director Marc N. Casper Management For For 1d Elect Director Andrew Cecere Management For For 1e Elect Director Arthur D. Collins, Jr. Management For For 1f Elect Director Richard K. Davis Management For For 1g Elect Director Kimberly J. Harris Management For For 1h Elect Director Roland A. Hernandez Management For For 1i Elect Director Doreen Woo Ho Management For For 1j Elect Director Olivia F. Kirtley Management For For 1k Elect Director Karen S. Lynch Management For For 1l Elect Director David B. O'Maley Management For For 1m Elect Director O'dell M. Owens Management For For 1n Elect Director Craig D. Schnuck Management For For 1o Elect Director Scott W. Wine Management For Against 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against Against UNION PACIFIC CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:UNP Security ID:907818108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andrew H. Card, Jr. Management For For 1b Elect Director Erroll B. Davis, Jr. Management For For 1c Elect Director David B. Dillon Management For For 1d Elect Director Lance M. Fritz Management For For 1e Elect Director Deborah C. Hopkins Management For For 1f Elect Director Jane H. Lute Management For For 1g Elect Director Michael R. McCarthy Management For For 1h Elect Director Michael W. McConnell Management For For 1i Elect Director Thomas F. McLarty, III Management For For 1j Elect Director Steven R. Rogel Management For For 1k Elect Director Jose H. Villarreal Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 24, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd J. Austin, III Management For For 1b Elect Director Diane M. Bryant Management For For 1c Elect Director John V. Faraci Management For For 1d Elect Director Jean-Pierre Garnier Management For For 1e Elect Director Gregory J. Hayes Management For For 1f Elect Director Edward A. Kangas Management For For 1g Elect Director Ellen J. Kullman Management For For 1h Elect Director Marshall O. Larsen Management For For 1i Elect Director Harold McGraw, III Management For For 1j Elect Director Fredric G. Reynolds Management For For 1k Elect Director Brian C. Rogers Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year VARIAN MEDICAL SYSTEMS, INC. Meeting Date:FEB 09, 2017 Record Date:DEC 13, 2016 Meeting Type:ANNUAL Ticker:VAR Security ID:92220P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan L. Bostrom Management For For 1.2 Elect Director Judy Bruner Management For For 1.3 Elect Director Regina E. Dugan Management For For 1.4 Elect Director R. Andrew Eckert Management For For 1.5 Elect Director Mark R. Laret Management For For 1.6 Elect Director Erich R. Reinhardt Management For For 1.7 Elect Director Dow R. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For VERISK ANALYTICS, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank J. Coyne Management For For 1.2 Elect Director Christopher M. Foskett Management For For 1.3 Elect Director David B. Wright Management For For 1.4 Elect Director Annell R. Bay Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte And Touche LLP as Auditors Management For For VERSUM MATERIALS, INC. Meeting Date:MAR 21, 2017 Record Date:JAN 20, 2017 Meeting Type:ANNUAL Ticker:VSM Security ID:92532W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Seifi Ghasemi Management For For 1.2 Elect Director Guillermo Novo Management For For 1.3 Elect Director Jacques Croisetiere Management For For 1.4 Elect Director Yi Hyon Paik Management For For 1.5 Elect Director Thomas J. Riordan Management For For 1.6 Elect Director Susan C. Schnabel Management For For 1.7 Elect Director Alejandro D. Wolff Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year VISA INC. Meeting Date:JAN 31, 2017 Record Date:DEC 02, 2016 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd A. Carney Management For For 1b Elect Director Mary B. Cranston Management For For 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For 1d Elect Director Gary A. Hoffman Management For For 1e Elect Director Alfred F. Kelly, Jr. Management For For 1f Elect Director Robert W. Matschullat Management For For 1g Elect Director Suzanne Nora Johnson Management For For 1h Elect Director John A.C. Swainson Management For For 1i Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For W.W. GRAINGER, INC. Meeting Date:APR 26, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director Brian P. Anderson Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Stuart L. Levenick Management For For 1.5 Elect Director D.G. Macpherson Management For For 1.6 Elect Director Neil S. Novich Management For For 1.7 Elect Director Michael J. Roberts Management For For 1.8 Elect Director James T. Ryan Management For For 1.9 Elect Director E. Scott Santi Management For For 1.10 Elect Director James D. Slavik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WATERS CORPORATION Meeting Date:MAY 09, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Berendt Management For For 1.2 Elect Director Douglas A. Berthiaume Management For For 1.3 Elect Director Edward Conard Management For For 1.4 Elect Director Laurie H. Glimcher Management For For 1.5 Elect Director Christopher A. Kuebler Management For For 1.6 Elect Director William J. Miller Management For For 1.7 Elect Director Christopher J. O'Connell Management For For 1.8 Elect Director JoAnn A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Adopt Proxy Access Right Shareholder None Against WELLS FARGO & COMPANY Meeting Date:APR 25, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For Against 1b Elect Director John S. Chen Management For Against 1c Elect Director Lloyd H. Dean Management For Against 1d Elect Director Elizabeth A. Duke Management For For 1e Elect Director Enrique Hernandez, Jr. Management For Against 1f Elect Director Donald M. James Management For For 1g Elect Director Cynthia H. Milligan Management For Against 1h Elect Director Karen B. Peetz Management For For 1i Elect Director Federico F. Pena Management For For 1j Elect Director James H. Quigley Management For For 1k Elect Director Stephen W. Sanger Management For For 1l Elect Director Ronald L. Sargent Management For For 1m Elect Director Timothy J. Sloan Management For For 1n Elect Director Susan G. Swenson Management For Against 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Review and Report on Business Standards Shareholder Against Against 6 Provide for Cumulative Voting Shareholder Against Against 7 Report on Divesting Non-Core Business Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against For 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Adopt Global Policy Regarding the Rights of Indigenous People Shareholder Against Against YAHOO! INC. Meeting Date:JUN 08, 2017 Record Date:APR 20, 2017 Meeting Type:SPECIAL Ticker:YHOO Security ID:984332106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of Yahoo Holdings, Inc., a wholly-owned subsidiary of Yahoo! Inc. Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ZIMMER BIOMET HOLDINGS, INC. Meeting Date:MAY 12, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:ZBH Security ID:98956P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher B. Begley Management For For 1b Elect Director Betsy J. Bernard Management For For 1c Elect Director Gail K. Boudreaux Management For For 1d Elect Director David C. Dvorak Management For For 1e Elect Director Michael J. Farrell Management For For 1f Elect Director Larry C. Glasscock Management For For 1g Elect Director Robert A. Hagemann Management For For 1h Elect Director Arthur J. Higgins Management For For 1i Elect Director Michael W. Michelson Management For For 1j Elect Director Cecil B. Pickett Management For For 1k Elect Director Jeffrey K. Rhodes Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year Franklin Income Fund ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director David E. Constable Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Claire S. Farley Management For For 1e Elect Director Peter J. Fluor Management For For 1f Elect Director Richard L. George Management For For 1g Elect Director Joseph W. Gorder Management For For 1h Elect Director John R. Gordon Management For For 1i Elect Director Sean Gourley Management For For 1j Elect Director Mark C. McKinley Management For For 1k Elect Director Eric D. Mullins Management For For 1l Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ANALOG DEVICES, INC. Meeting Date:MAR 08, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:ADI Security ID:032654105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ray Stata Management For For 1b Elect Director Vincent Roche Management For For 1c Elect Director James A. Champy Management For For 1d Elect Director Bruce R. Evans Management For For 1e Elect Director Edward H. Frank Management For For 1f Elect Director Mark M. Little Management For For 1g Elect Director Neil Novich Management For For 1h Elect Director Kenton J. Sicchitano Management For For 1i Elect Director Lisa T. Su Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For ANHEUSER-BUSCH INBEV SA Meeting Date:SEP 28, 2016 Record Date:AUG 12, 2016 Meeting Type:SPECIAL Ticker:ABI Security ID:03524A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A.1 Approve Matters Relating to the Acquisition of SABMiller plc by Anheuser-Busch InBev SA Management For For B.2 Receive Special Board Report and Special Auditor Report Re: Item 1 Management None None B.3 Receive Information on Modifications to the Assets and Liabilities of the Merging Companies Management None None B.4 Approve Transfer of Assets and Liabilities Re: SABMILLER plc and Anheuser-Busch Inbev SA Transaction Management For For B.5 Approve Delisting Re: SABMILLER plc and Anheuser-Busch Inbev SA Transaction Management For For C.6 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For ANHEUSER-BUSCH INBEV SA Meeting Date:APR 26, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:ABI Security ID:03524A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1.a Receive Special Board Report Management None None A1.b Renew Authorization to Increase Share Capital up to 3 Percent of Issued Share Capital Management For For B1 Management Report Regarding the Old Anheuser-Busch InBev SA/NV Management None None B2 Report by the Statutory Auditor Regarding the Old AB InBev Management None None B3 Approval of the Accounts of the Old AB InBev Management For For B4 Approve Discharge to the Directors of the Old AB InBev Management For For B5 Approve Discharge of Auditors of the Old AB InBev Management For For B6 Receive Directors' Reports Management None None B7 Receive Auditors' Reports Management None None B8 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None B9 Adopt Financial Statements Management For For B10 Approve Discharge to the Directors Management For For B11 Approve Discharge of Auditors Management For For B12.a Elect M.J. Barrington as Director Management For For B12.b Elect W.F. Gifford Jr. as Director Management For For B12.c Elect A. Santo Domingo Davila as Director Management For For B13.a Approve Remuneration Report Management For For B13.b Approve Remuneration of Directors Management For For B13.c Approve Non-Executive Director Stock Option Grants Management For For C1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For APPLE INC. Meeting Date:FEB 28, 2017 Record Date:DEC 30, 2016 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Bell Management For For 1.2 Elect Director Tim Cook Management For For 1.3 Elect Director Al Gore Management For For 1.4 Elect Director Bob Iger Management For For 1.5 Elect Director Andrea Jung Management For For 1.6 Elect Director Art Levinson Management For For 1.7 Elect Director Ron Sugar Management For For 1.8 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Disclose Charitable Contributions Shareholder Against Against 6 Adopt Policy to Increase Diversity of Senior Management and Board of Directors Shareholder Against Against 7 Proxy Access Amendments Shareholder Against Against 8 Engage Outside Independent Experts for Compensation Reforms Shareholder Against Against 9 Adopt Share Retention Policy For Senior Executives Shareholder Against Against ASTRAZENECA PLC Meeting Date:APR 27, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:AZN Security ID:G0593M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5a Re-elect Leif Johansson as Director Management For For 5b Re-elect Pascal Soriot as Director Management For For 5c Re-elect Marc Dunoyer as Director Management For For 5d Re-elect Genevieve Berger as Director Management For For 5e Elect Philip Broadley as Director Management For For 5f Re-elect Bruce Burlington as Director Management For For 5g Re-elect Graham Chipchase as Director Management For For 5h Re-elect Rudy Markham as Director Management For For 5i Re-elect Shriti Vadera as Director Management For For 5j Re-elect Marcus Wallenberg as Director Management For For 6 Approve Remuneration Report Management For Against 7 Approve Remuneration Policy Management For For 8 Approve EU Political Donations and Expenditure Management For For 9 Authorise Issue of Equity with Pre-emptive Rights Management For For 10 Authorise Issue of Equity without Pre-emptive Rights Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For AXA Meeting Date:APR 26, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:CS Security ID:F06106102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.16 per Share Management For For 4 Non-Binding Vote on Compensation of Henri de Castries, Chairman and CEO until August 31, 2016 Management For For 5 Non-Binding Vote on Compensation of Denis Duverne, Vice CEO until August 31, 2016 Management For For 6 Non-Binding Vote on Compensation of Denis Duverne, Chairman of the Board of Directors since September 1, 2016 Management For For 7 Non-Binding Vote on Compensation of Thoma Buberl, CEO since September 1, 2016 Management For For 8 Approve Remuneration Policy of Chairman of the Board Management For For 9 Approve Remuneration Policy of CEO Management For For 10 Approve Auditors' Special Report on Related-Party Transactions Management For For 11 Approve Additional Social Benefits Agreement with Thomas Buberl, CEO Management For For 12 Approve Severance Agreement with Thomas Buberl Management For For 13 Reelect Deanna Oppenheimer as Director Management For For 14 Reelect Ramon de Oliveira as Director Management For For 15 Ratify Appointment of Thomas Buberl as Director Management For For 16 Ratify Appointment of Andre Francois-Poncet as Director Management For For 17 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Authorize Capitalization of Reserves of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2 Billions Management For For 20 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 550 Million Management For For 21 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 550 Million Management For For 22 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 23 Authorize Capital Increase of Up to EUR 550 Million for Future Exchange Offers Management For For 24 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 25 Authorize Issuance of Equity Upon Conversion of a Subsidiary's Equity-Linked Securities without Preemptive Rights for Up to EUR 550 Million Management For For 26 Authorize Issuance of Equity Upon Conversion of a Subsidiary's Equity-Linked Securities with Preemptive Rights for Up to EUR 2 Billion Management For For 27 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 28 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries Management For For 29 Authorize up to 1 Percent of Issued Capital for Use in Stock Option Plans Management For For 30 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 31 Authorize Filing of Required Documents/Other Formalities Management For For BAKER HUGHES INCORPORATED Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory D. Brenneman Management For For 1b Elect Director Clarence P. Cazalot, Jr. Management For For 1c Elect Director Martin S. Craighead Management For For 1d Elect Director William H. Easter, III Management For For 1e Elect Director Lynn L. Elsenhans Management For For 1f Elect Director Anthony G. Fernandes Management For For 1g Elect Director Claire W. Gargalli Management For For 1h Elect Director Pierre H. Jungels Management For For 1i Elect Director James A. Lash Management For For 1j Elect Director J. Larry Nichols Management For For 1k Elect Director James W. Stewart Management For For 1l Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against BAKER HUGHES INCORPORATED Meeting Date:JUN 30, 2017 Record Date:MAY 25, 2017 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Material Terms of the Executive Officer Performance Goals Management For For BANK OF AMERICA CORPORATION Meeting Date:APR 26, 2017 Record Date:MAR 02, 2017 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sharon L. Allen Management For For 1b Elect Director Susan S. Bies Management For For 1c Elect Director Jack O. Bovender, Jr. Management For For 1d Elect Director Frank P. Bramble, Sr. Management For For 1e Elect Director Pierre J.P. de Weck Management For For 1f Elect Director Arnold W. Donald Management For For 1g Elect Director Linda P. Hudson Management For For 1h Elect Director Monica C. Lozano Management For For 1i Elect Director Thomas J. May Management For For 1j Elect Director Brian T. Moynihan Management For For 1k Elect Director Lionel L. Nowell, III Management For For 1l Elect Director Michael D. White Management For For 1m Elect Director Thomas D. Woods Management For For 1n Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend the General Clawback Policy Shareholder Against Against 6 Non-core banking operations Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against For 8 Report on Gender Pay Gap Shareholder Against Against BASF SE Meeting Date:MAY 12, 2017 Record Date: Meeting Type:ANNUAL Ticker:BAS Security ID:D06216317 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.00 per Share Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 4 Approve Discharge of Management Board for Fiscal 2016 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For 6 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 7 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 10 Billion; Approve Creation of EUR 117.6 Million Pool of Capital to Guarantee Conversion Rights Management For For 8 Approve Remuneration of Supervisory Board Management For For BCE INC. Meeting Date:APR 26, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:BCE Security ID:05534B760 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry K. Allen Management For For 1.2 Elect Director Sophie Brochu Management For For 1.3 Elect Director Robert E. Brown Management For For 1.4 Elect Director George A. Cope Management For For 1.5 Elect Director David F. Denison Management For For 1.6 Elect Director Robert P. Dexter Management For For 1.7 Elect Director Ian Greenberg Management For For 1.8 Elect Director Katherine Lee Management For For 1.9 Elect Director Monique F. Leroux Management For For 1.10 Elect Director Gordon M. Nixon Management For For 1.11 Elect Director Calin Rovinescu Management For For 1.12 Elect Director Karen Sheriff Management For For 1.13 Elect Director Robert C. Simmonds Management For For 1.14 Elect Director Paul R. Weiss Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For BP PLC Meeting Date:MAY 17, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Bob Dudley as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Elect Nils Andersen as Director Management For For 7 Re-elect Paul Anderson as Director Management For For 8 Re-elect Alan Boeckmann as Director Management For For 9 Re-elect Frank Bowman as Director Management For For 10 Re-elect Ian Davis as Director Management For For 11 Re-elect Dame Ann Dowling as Director Management For For 12 Elect Melody Meyer as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Paula Reynolds as Director Management For For 15 Re-elect Sir John Sawers as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For CHEVRON CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Wanda M. Austin Management For For 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director Dambisa F. Moyo Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 1l Elect Director Michael K. Wirth Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Report on Risks of Doing Business in Conflict-Affected Areas Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2-degree Scenario *Withdrawn Resolution* Shareholder None None 8 Assess and Report on Transition to a Low Carbon Economy Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against Against 10 Require Director Nominee with Environmental Experience Shareholder Against Against 11 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:DEC 12, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Amy L. Chang Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Arab and non-Arab Employees using EEO-1 Categories Shareholder Against Against 6 Establish Board Committee on Operations in Israeli Settlements Shareholder Against Against COMMONWEALTH BANK OF AUSTRALIA Meeting Date:NOV 09, 2016 Record Date:NOV 07, 2016 Meeting Type:ANNUAL Ticker:CBA Security ID:Q26915100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Shirish Apte as Director Management For For 2b Elect David Higgins as Director Management For For 2c Elect Brian Long as Director Management For For 2d Elect Catherine Livingstone as Director Management For For 2e Elect Mary Padbury as Director Management For For 3 Approve the Remuneration Report Management For Against 4 Approve the of Reward Rights to Ian Narev, Chief Executive Officer and Managing Director of the Company Management For Against CUMMINS INC. Meeting Date:MAY 09, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:CMI Security ID:231021106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director N. Thomas Linebarger Management For For 2 Elect Director Robert J. Bernhard Management For For 3 Elect Director Franklin R. Chang Diaz Management For For 4 Elect Director Bruno V. Di Leo Allen Management For For 5 Elect Director Stephen B. Dobbs Management For For 6 Elect Director Robert K. Herdman Management For For 7 Elect Director Alexis M. Herman Management For For 8 Elect Director Thomas J. Lynch Management For Against 9 Elect Director William I. Miller Management For For 10 Elect Director Georgia R. Nelson Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 14 Amend Omnibus Stock Plan Management For For 15 Provide Proxy Access Right Management For For 16 Amend Proxy Access Right Shareholder Against Against DAIMLER AG Meeting Date:MAR 29, 2017 Record Date: Meeting Type:ANNUAL Ticker:DAI Security ID:D1668R123 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.25 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5.1 Ratify KPMG AG as Auditors for Fiscal 2017 Management For For 5.2 Ratify KPMG AG as Auditors for the 2018 Interim Financial Statements Until the 2018 AGM Management For For 6.1 Elect Clemens Boersig to the Supervisory Board Management For For 6.2 Elect Bader Mohammad Al Saad to the Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Amend Articles Re: Participation and Voting at Shareholder Meetings Management For For DEERE & COMPANY Meeting Date:FEB 22, 2017 Record Date:DEC 30, 2016 Meeting Type:ANNUAL Ticker:DE Security ID:244199105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel R. Allen Management For For 1b Elect Director Crandall C. Bowles Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Alan C. Heuberger Management For For 1e Elect Director Dipak C. Jain Management For For 1f Elect Director Michael O. Johanns Management For For 1g Elect Director Clayton M. Jones Management For For 1h Elect Director Brian M. Krzanich Management For For 1i Elect Director Gregory R. Page Management For For 1j Elect Director Sherry M. Smith Management For For 1k Elect Director Dmitri L. Stockton Management For For 1l Elect Director Sheila G. Talton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For DOMINION RESOURCES, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Helen E. Dragas Management For For 1.3 Elect Director James O. Ellis, Jr. Management For For 1.4 Elect Director Thomas F. Farrell, II Management For For 1.5 Elect Director John W. Harris Management For For 1.6 Elect Director Ronald W. Jibson Management For For 1.7 Elect Director Mark J. Kington Management For For 1.8 Elect Director Joseph M. Rigby Management For For 1.9 Elect Director Pamela J. Royal Management For For 1.10 Elect Director Robert H. Spilman, Jr. Management For For 1.11 Elect Director Susan N. Story Management For For 1.12 Elect Director Michael E. Szymanczyk Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Change Company Name to Dominion Energy, Inc. Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Require Director Nominee with Environmental Experience Shareholder Against Against 8 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 9 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Angelakis Management For For 1.2 Elect Director Michael G. Browning Management For For 1.3 Elect Director Theodore F. Craver, Jr. Management For For 1.4 Elect Director Daniel R. DiMicco Management For For 1.5 Elect Director John H. Forsgren Management For For 1.6 Elect Director Lynn J. Good Management For For 1.7 Elect Director John T. Herron Management For For 1.8 Elect Director James B. Hyler, Jr. Management For For 1.9 Elect Director William E. Kennard Management For For 1.10 Elect Director E. Marie McKee Management For For 1.11 Elect Director Charles W. Moorman, IV Management For For 1.12 Elect Director Carlos A. Saladrigas Management For For 1.13 Elect Director Thomas E. Skains Management For For 1.14 Elect Director William E. Webster, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Eliminate Supermajority Vote Requirement Management For For 6 Report on Lobbying Expenses Shareholder Against Against 7 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 8 Report on the Public Health Risk of Dukes Energy's Coal Use Shareholder Against Against ELI LILLY AND COMPANY Meeting Date:MAY 01, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director William G. Kaelin, Jr. Management For For 1c Elect Director John C. Lechleiter Management For For 1d Elect Director David A. Ricks Management For For 1e Elect Director Marschall S. Runge Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Deferred Compensation Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against ENERGY XXI GULF COAST, INC. Meeting Date:MAY 10, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:EXXI Security ID:29276K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael S. Bahorich Management For For 1.2 Elect Director Douglas E. Brooks Management For For 1.3 Elect Director George Kollitides Management For For 1.4 Elect Director Michael S. Reddin Management For For 1.5 Elect Director Stanford Springel Management For For 1.6 Elect Director James W. Swent, III Management For For 1.7 Elect Director Charles W. Wampler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan K. Avery Management For For 1.2 Elect Director Michael J. Boskin Management For For 1.3 Elect Director Angela F. Braly Management For For 1.4 Elect Director Ursula M. Burns Management For For 1.5 Elect Director Henrietta H. Fore Management For For 1.6 Elect Director Kenneth C. Frazier Management For For 1.7 Elect Director Douglas R. Oberhelman Management For For 1.8 Elect Director Samuel J. Palmisano Management For For 1.9 Elect Director Steven S. Reinemund Management For For 1.10 Elect Director William C. Weldon Management For For 1.11 Elect Director Darren W. Woods Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Amend Bylaws Call Special Meetings Shareholder Against For 8 Amend Bylaws to Prohibit Precatory Proposals Shareholder Against Against 9 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 10 Report on Lobbying Payments and Policy Shareholder Against For 11 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 12 Report on Climate Change Policies Shareholder Against Against 13 Report on Methane Emissions Shareholder Against Against FORD MOTOR COMPANY Meeting Date:MAY 11, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen G. Butler Management For For 1b Elect Director Kimberly A. Casiano Management For For 1c Elect Director Anthony F. Earley, Jr. Management For For 1d Elect Director Mark Fields Management For For 1e Elect Director Edsel B. Ford, II Management For For 1f Elect Director William Clay Ford, Jr. Management For For 1g Elect Director William W. Helman, IV Management For For 1h Elect Director Jon M. Huntsman, Jr. Management For For 1i Elect Director William E. Kennard Management For For 1j Elect Director John C. Lechleiter Management For For 1k Elect Director Ellen R. Marram Management For For 1l Elect Director John L. Thornton Management For For 1m Elect Director Lynn M. Vojvodich Management For For 1n Elect Director John S. Weinberg Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against GENERAL ELECTRIC COMPANY Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sebastien M. Bazin Management For For 2 Elect Director W. Geoffrey Beattie Management For For 3 Elect Director John J. Brennan Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Peter B. Henry Management For For 7 Elect Director Susan J. Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Risa Lavizzo-Mourey Management For For 12 Elect Director Rochelle B. Lazarus Management For For 13 Elect Director Lowell C. McAdam Management For For 14 Elect Director Steven M. Mollenkopf Management For For 15 Elect Director James J. Mulva Management For For 16 Elect Director James E. Rohr Management For For 17 Elect Director Mary L. Schapiro Management For For 18 Elect Director James S. Tisch Management For For 19 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 20 Advisory Vote on Say on Pay Frequency Management One Year One Year 21 Amend Omnibus Stock Plan Management For For 22 Approve Material Terms of Senior Officer Performance Goals Management For For 23 Ratify KPMG LLP as Auditors Management For For 24 Report on Lobbying Payments and Policy Shareholder Against Against 25 Require Independent Board Chairman Shareholder Against For 26 Restore or Provide for Cumulative Voting Shareholder Against Against 27 Report on Charitable Contributions Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 06, 2017 Record Date:APR 07, 2017 Meeting Type:PROXY CONTEST Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Proxy Card) 1.1 Elect Director Joseph J. Ashton Management For For 1.2 Elect Director Mary T. Barra Management For For 1.3 Elect Director Linda R. Gooden Management For For 1.4 Elect Director Joseph Jimenez Management For For 1.5 Elect Director Jane L. Mendillo Management For For 1.6 Elect Director Michael G. Mullen Management For For 1.7 Elect Director James J. Mulva Management For For 1.8 Elect Director Patricia F. Russo Management For For 1.9 Elect Director Thomas M. Schoewe Management For For 1.10 Elect Director Theodore M. Solso Management For For 1.11 Elect Director Carol M. Stephenson Management For Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Creation of Dual-Class Common Stock Shareholder Against Against Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Green Proxy Card) 1.1 Elect Directors Leo Hindery, Jr. Shareholder For Did Not Vote 1.2 Elect Director Vinit Sethi Shareholder For Did Not Vote 1.3 Elect Director William N. Thorndike, Jr. Shareholder For Did Not Vote 1.4 Management Nominee Joseph J. Ashton Shareholder For Did Not Vote 1.5 Management Nominee Mary T. Barra Shareholder For Did Not Vote 1.6 Management Nominee Linda R. Gooden Shareholder For Did Not Vote 1.7 Management Nominee Joseph Jimenez Shareholder For Did Not Vote 1.8 Management Nominee James J. Mulva Shareholder For Did Not Vote 1.9 Management Nominee Patricia F. Russo Shareholder For Did Not Vote 1.10 Management Nominee Thomas M. Schoewe Shareholder For Did Not Vote 1.11 Management Nominee Theodore M. Solso Shareholder For Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 3 Approve Executive Incentive Bonus Plan Management For Did Not Vote 4 Approve Omnibus Stock Plan Management For Did Not Vote 5 Ratify Deloitte & Touche LLP as Auditors Management For Did Not Vote 6 Require Independent Board Chairman Shareholder Against Did Not Vote 7 Creation of Dual-Class Common Stock Shareholder For Did Not Vote GOODRICH PETROLEUM CORPORATION Meeting Date:MAY 23, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:GDP Security ID:382410843 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven J. Pully Management For For 1.2 Elect Director Timothy D. Leuliette Management For For 2 Ratify Hein & Associates LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 02, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Scott D. Grimes Management For For 1.6 Elect Director Thomas D. Hyde Management For For 1.7 Elect Director Ann D. Murtlow Management For For 1.8 Elect Director Sandra J. Price Management For For 1.9 Elect Director John J. Sherman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report Analyzing Profit Potential Based on Renewable Energy Metrics Shareholder Against Against 6 Report on Lobbying Payments and Political Contributions Shareholder Against Against HALCON RESOURCES CORPORATION Meeting Date:JUL 20, 2016 Record Date:JUN 13, 2016 Meeting Type:WRITTEN CONSENT Ticker:HK Security ID:40537Q407 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 The Plan Management None For 2 The Undersigned Has Voted To Reject The Plan And Elects Not To Grant The Releases Contained In Section 10.7 Of The Plan Management None Abstain HALCON RESOURCES CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:HK Security ID:40537Q605 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas R. Fuller Management For For 1.2 Elect Director Floyd C. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years Three Years 4 Ratify Deloitte & Touche LLP as Auditors Management For For HOST HOTELS & RESORTS, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:HST Security ID:44107P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary L. Baglivo Management For For 1.2 Elect Director Sheila C. Bair Management For For 1.3 Elect Director Sandeep L. Mathrani Management For For 1.4 Elect Director Ann McLaughlin Korologos Management For For 1.5 Elect Director Richard E. Marriott Management For For 1.6 Elect Director John B. Morse, Jr. Management For For 1.7 Elect Director Walter C. Rakowich Management For For 1.8 Elect Director James F. Risoleo Management For For 1.9 Elect Director Gordon H. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HSBC HOLDINGS PLC Meeting Date:APR 28, 2017 Record Date:APR 27, 2017 Meeting Type:ANNUAL Ticker:HSBA Security ID:G4634U169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3(a) Elect David Nish as Director Management For For 3(b) Elect Jackson Tai as Director Management For For 3(c) Re-elect Phillip Ameen as Director Management For For 3(d) Re-elect Kathleen Casey as Director Management For For 3(e) Re-elect Laura Cha as Director Management For For 3(f) Re-elect Henri de Castries as Director Management For For 3(g) Re-elect Lord Evans of Weardale as Director Management For For 3(h) Re-elect Joachim Faber as Director Management For For 3(i) Re-elect Douglas Flint as Director Management For For 3(j) Re-elect Stuart Gulliver as Director Management For For 3(k) Re-elect Irene Lee as Director Management For Against 3(l) Re-elect John Lipsky as Director Management For For 3(m) Re-elect Iain Mackay as Director Management For For 3(n) Re-elect Heidi Miller as Director Management For For 3(o) Re-elect Marc Moses as Director Management For For 3(p) Re-elect Jonathan Symonds as Director Management For For 3(q) Re-elect Pauline van der Meer Mohr as Director Management For For 3(r) Re-elect Paul Walsh as Director Management For Against 4 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 6 Authorise EU Political Donations and Expenditure Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 10 Authorise Directors to Allot Any Repurchased Shares Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise Issue of Equity in Relation to Contingent Convertible Securities Management For For 13 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 14 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director Todd A. Combs Management For For 1f Elect Director James S. Crown Management For For 1g Elect Director James Dimon Management For For 1h Elect Director Timothy P. Flynn Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Michael A. Neal Management For For 1k Elect Director Lee R. Raymond Management For For 1l Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against For 7 Clawback Amendment Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against Against 9 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 10 Reduce Ownership Threshold for Shareholders to Call a Special Meeting Shareholder Against For MEDTRONIC PLC Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5a Amend Articles of Association Management For For 5b Amend Memorandum of Association Management For For 6 Amend Articles to Clarify the Board's Sole Authority to Determine its Size Within the Fixed Limits Management For For MERCK & CO., INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Pamela J. Craig Management For For 1d Elect Director Kenneth C. Frazier Management For For 1e Elect Director Thomas H. Glocer Management For For 1f Elect Director Rochelle B. Lazarus Management For For 1g Elect Director John H. Noseworthy Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Paul B. Rothman Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Craig B. Thompson Management For For 1l Elect Director Wendell P. Weeks Management For For 1m Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Holy Land Principles Shareholder Against Against 7 Report on Risks of Doing Business in Conflict-Affected Areas Shareholder Against Against 8 Report on Board Oversight of Product Safety and Quality Shareholder Against Against METLIFE, INC. Meeting Date:JUN 13, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director David L. Herzog Management For For 1.4 Elect Director R. Glenn Hubbard Management For For 1.5 Elect Director Steven A. Kandarian Management For For 1.6 Elect Director Alfred F. Kelly, Jr. Management For For 1.7 Elect Director Edward J. Kelly, III Management For For 1.8 Elect Director William E. Kennard Management For For 1.9 Elect Director James M. Kilts Management For For 1.10 Elect Director Catherine R. Kinney Management For For 1.11 Elect Director Denise M. Morrison Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For MICROSOFT CORPORATION Meeting Date:NOV 30, 2016 Record Date:SEP 30, 2016 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Proxy Access Shareholder Against Against MYLAN N.V. Meeting Date:JUN 22, 2017 Record Date:MAY 25, 2017 Meeting Type:ANNUAL Ticker:MYL Security ID:N59465109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Heather Bresch Management For For 1B Elect Director Wendy Cameron Management For For 1C Elect Director Robert J. Cindrich Management For For 1D Elect Director Robert J. Coury Management For For 1E Elect Director JoEllen Lyons Dillon Management For For 1F Elect Director Neil Dimick Management For For 1G Elect Director Melina Higgins Management For For 1H Elect Director Rajiv Malik Management For For 1I Elect Director Mark W. Parrish Management For For 1J Elect Director Randall L. (Pete) Vanderveen Management For For 1K Elect Director Sjoerd S. Vollebregt Management For For 2 Adopt Financial Statements and Statutory Reports Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Instruction to Deloitte Accountants B.V. for the Audit of the Company's Dutch Statutory Annual Accounts for Fiscal Year 2017 Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Authorize Repurchase of Shares Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director James L. Camaren Management For For 1c Elect Director Kenneth B. Dunn Management For For 1d Elect Director Naren K. Gursahaney Management For For 1e Elect Director Kirk S. Hachigian Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director Amy B. Lane Management For For 1h Elect Director James L. Robo Management For For 1i Elect Director Rudy E. Schupp Management For For 1j Elect Director John L. Skolds Management For For 1k Elect Director William H. Swanson Management For For 1l Elect Director Hansel E. Tookes, II Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Non-Employee Director Restricted Stock Plan Management For For 6 Report on Political Contributions Shareholder Against Against OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 12, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Spencer Abraham Management For For 1b Elect Director Howard I. Atkins Management For For 1c Elect Director Eugene L. Batchelder Management For For 1d Elect Director John E. Feick Management For For 1e Elect Director Margaret M. Foran Management For For 1f Elect Director Carlos M. Gutierrez Management For For 1g Elect Director Vicki Hollub Management For For 1h Elect Director William R. Klesse Management For For 1i Elect Director Jack B. Moore Management For For 1j Elect Director Avedick B. Poladian Management For For 1k Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 7 Report on Methane Emissions and Flaring Targets Shareholder Against Against 8 Report on Political Contributions and Expenditures Shareholder Against Against OUTFRONT MEDIA INC. Meeting Date:JUN 12, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:OUT Security ID:69007J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeremy J. Male Management For For 1.2 Elect Director Joseph H. Wender Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEPSICO, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Cesar Conde Management For For 1d Elect Director Ian M. Cook Management For For 1e Elect Director Dina Dublon Management For For 1f Elect Director Rona A. Fairhead Management For For 1g Elect Director Richard W. Fisher Management For For 1h Elect Director William R. Johnson Management For For 1i Elect Director Indra K. Nooyi Management For For 1j Elect Director David C. Page Management For For 1k Elect Director Robert C. Pohlad Management For For 1l Elect Director Daniel Vasella Management For For 1m Elect Director Darren Walker Management For For 1n Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against 6 Adopt Holy Land Principles Shareholder Against Against PETROQUEST ENERGY, INC. Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:PQ Security ID:716748306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles T. Goodson Management For For 1.2 Elect Director William W. Rucks, IV Management For For 1.3 Elect Director E. Wayne Nordberg Management For For 1.4 Elect Director J. Gerard Jolly Management For For 1.5 Elect Director W.J. Gordon, III Management For For 1.6 Elect Director Charles F. Mitchell, II Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PFIZER INC. Meeting Date:APR 27, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director Ronald E. Blaylock Management For For 1.3 Elect Director W. Don Cornwell Management For For 1.4 Elect Director Joseph J. Echevarria Management For For 1.5 Elect Director Frances D. Fergusson Management For For 1.6 Elect Director Helen H. Hobbs Management For For 1.7 Elect Director James M. Kilts Management For For 1.8 Elect Director Shantanu Narayen Management For For 1.9 Elect Director Suzanne Nora Johnson Management For For 1.10 Elect Director Ian C. Read Management For For 1.11 Elect Director Stephen W. Sanger Management For For 1.12 Elect Director James C. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Holy Land Principles Shareholder Against Against 6 Amend Bylaws - Call Special Meetings Shareholder Against For 7 Require Independent Board Chairman Shareholder Against For PG&E CORPORATION Meeting Date:MAY 30, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Jeh C. Johnson Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Eric D. Mullins Management For For 1.10 Elect Director Rosendo G. Parra Management For For 1.11 Elect Director Barbara L. Rambo Management For For 1.12 Elect Director Anne Shen Smith Management For For 1.13 Elect Director Geisha J. Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Cease Charitable Contributions Shareholder Against Against PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 03, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold Brown Management For For 1.2 Elect Director Andre Calantzopoulos Management For For 1.3 Elect Director Louis C. Camilleri Management For For 1.4 Elect Director Massimo Ferragamo Management For For 1.5 Elect Director Werner Geissler Management For For 1.6 Elect Director Jennifer Li Management For For 1.7 Elect Director Jun Makihara Management For For 1.8 Elect Director Sergio Marchionne Management For Against 1.9 Elect Director Kalpana Morparia Management For For 1.10 Elect Director Lucio A. Noto Management For For 1.11 Elect Director Frederik Paulsen Management For For 1.12 Elect Director Robert B. Polet Management For For 1.13 Elect Director Stephen M. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Restricted Stock Plan Management For For 5 Approve Non-Employee Director Restricted Stock Plan Management For Against 6 Ratify PricewaterhouseCoopers SA as Auditors Management For For 7 Establish a Board Committee on Human Rights Shareholder Against Against 8 Participate in OECD Mediation for Human Rights Violations Shareholder Against Against PPL CORPORATION Meeting Date:MAY 17, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Steven G. Elliott Management For For 1.4 Elect Director Raja Rajamannar Management For For 1.5 Elect Director Craig A. Rogerson Management For For 1.6 Elect Director William H. Spence Management For For 1.7 Elect Director Natica von Althann Management For For 1.8 Elect Director Keith H. Williamson Management For For 1.9 Elect Director Armando Zagalo de Lima Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 18, 2017 Record Date:FEB 17, 2017 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Willie A. Deese Management For For 1.2 Elect Director Albert R. Gamper, Jr. Management For For 1.3 Elect Director William V. Hickey Management For For 1.4 Elect Director Ralph Izzo Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director David Lilley Management For For 1.7 Elect Director Thomas A. Renyi Management For For 1.8 Elect Director Hak Cheol (H.C.) Shin Management For For 1.9 Elect Director Richard J. Swift Management For For 1.10 Elect Director Susan Tomasky Management For For 1.11 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For QUALCOMM INCORPORATED Meeting Date:MAR 07, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Jeffrey W. Henderson Management For For 1c Elect Director Thomas W. Horton Management For For 1d Elect Director Paul E. Jacobs Management For For 1e Elect Director Ann M. Livermore Management For For 1f Elect Director Harish Manwani Management For For 1g Elect Director Mark D. McLaughlin Management For For 1h Elect Director Steve Mollenkopf Management For For 1i Elect Director Clark T. "Sandy" Randt, Jr. Management For Withhold 1j Elect Director Francisco Ros Management For For 1k Elect Director Anthony J. Vinciquerra Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Amendments Shareholder Against Against REPUBLIC SERVICES, INC. Meeting Date:MAY 12, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:RSG Security ID:760759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Manuel Kadre Management For For 1b Elect Director Tomago Collins Management For For 1c Elect Director William J. Flynn Management For For 1d Elect Director Thomas W. Handley Management For For 1e Elect Director Jennifer M. Kirk Management For For 1f Elect Director Michael Larson Management For For 1g Elect Director Ramon A. Rodriguez Management For For 1h Elect Director Donald W. Slager Management For For 1i Elect Director John M. Trani Management For For 1j Elect Director Sandra M. Volpe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For RIO TINTO PLC Meeting Date:APR 12, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report for UK Law Purposes Management For For 3 Approve Remuneration Report for Australian Law Purposes Management For For 4 Approve the Potential Termination of Benefits for Australian Law Purposes Management For For 5 Re-elect Megan Clark as Director Management For For 6 Elect David Constable as Director Management For For 7 Re-elect Jan du Plessis as Director Management For For 8 Re-elect Ann Godbehere as Director Management For For 9 Elect Simon Henry as Director Management For For 10 Elect Jean-Sebastien Jacques as Director Management For For 11 Elect Sam Laidlaw as Director Management For For 12 Re-elect Michael L'Estrange as Director Management For For 13 Re-elect Chris Lynch as Director Management For For 14 Re-elect Paul Tellier as Director Management For For 15 Re-elect Simon Thompson as Director Management For For 16 Re-elect John Varley as Director Management For For 17 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For RIO TINTO PLC Meeting Date:JUN 27, 2017 Record Date:MAY 30, 2017 Meeting Type:SPECIAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal of Coal & Allied Industries Limited to Yancoal Australia Limited Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against SANOFI Meeting Date:MAY 10, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.96 per Share Management For For 4 Approve Auditors' Special Report on New Related-Party Transactions Management For For 5 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.750 Million Management For For 6 Reelect Fabienne Lecorvaisier as Director Management For For 7 Elect Bernard Charles as Director Management For For 8 Elect Melanie Lee as Director Management For For 9 Approve Remuneration Policy for Chairman of the Board Management For For 10 Approve Remuneration Policy for CEO Management For For 11 Non-Binding Vote on Compensation of Serge Weinberg, Chairman of the Board Management For For 12 Non-Binding Vote on Compensation of Olivier Brandicourt, CEO Management For For 13 Renew Appointment of PricewaterhouseCoopers Audit as Auditor Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 1 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.289 Billion Management For For 2 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 240 Million Management For For 3 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 240 Million Management For For 4 Approve Issuance of Debt Securities Giving Access to New Shares of Subsidiaries and/or Existing Shares and/or Debt Securities, up to Aggregate Amount of EUR 7 Billion Management For For 5 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 6 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 7 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For For 8 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 9 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 10 Amend Article 11 of Bylaws Re: Board of Directors Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For SEMPRA ENERGY Meeting Date:MAY 12, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Kathleen L. Brown Management For For 1.3 Elect Director Andres Conesa Management For For 1.4 Elect Director Maria Contreras-Sweet Management For For 1.5 Elect Director Pablo A. Ferrero Management For For 1.6 Elect Director William D. Jones Management For For 1.7 Elect Director Bethany J. Mayer Management For For 1.8 Elect Director William G. Ouchi Management For For 1.9 Elect Director Debra L. Reed Management For For 1.10 Elect Director William C. Rusnack Management For For 1.11 Elect Director Lynn Schenk Management For For 1.12 Elect Director Jack T. Taylor Management For For 1.13 Elect Director James C. Yardley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SSE PLC Meeting Date:JUL 21, 2016 Record Date:JUL 19, 2016 Meeting Type:ANNUAL Ticker:SSE Security ID:G8842P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Gregor Alexander as Director Management For For 6 Re-elect Jeremy Beeton as Director Management For For 7 Re-elect Katie Bickerstaffe as Director Management For For 8 Re-elect Sue Bruce as Director Management For For 9 Elect Crawford Gillies as Director Management For For 10 Re-elect Richard Gillingwater as Director Management For For 11 Re-elect Peter Lynas as Director Management For For 12 Elect Helen Mahy as Director Management For For 13 Re-elect Alistair Phillips-Davies as Director Management For For 14 Reappoint KPMG LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 20 Approve Performance Share Plan Management For For TARGET CORPORATION Meeting Date:JUN 14, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Brian C. Cornell Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Henrique De Castro Management For For 1f Elect Director Robert L. Edwards Management For For 1g Elect Director Melanie L. Healey Management For For 1h Elect Director Donald R. Knauss Management For For 1i Elect Director Monica C. Lozano Management For For 1j Elect Director Mary E. Minnick Management For For 1k Elect Director Derica W. Rice Management For For 1l Elect Director Kenneth L. Salazar Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Executive Incentive Bonus Plan Management For For TELSTRA CORPORATION LIMITED Meeting Date:OCT 11, 2016 Record Date:OCT 09, 2016 Meeting Type:ANNUAL Ticker:TLS Security ID:Q8975N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 3a Elect Craig Dunn as Director Management For For 3b Elect Jane Hemstritch as Director Management For For 3c Elect Nora Scheinkestel as Director Management For For 4 Approve the Grant of Performance Rights to Andrew Penn, Chief Executive Officer of the Company Management For For 5 Approve the Remuneration Report Management For For TELUS CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:T Security ID:87971M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. H. (Dick) Auchinleck Management For For 1.2 Elect Director Raymond T. Chan Management For For 1.3 Elect Director Stockwell Day Management For For 1.4 Elect Director Lisa de Wilde Management For For 1.5 Elect Director Darren Entwistle Management For For 1.6 Elect Director Mary Jo Haddad Management For For 1.7 Elect Director Kathy Kinloch Management For For 1.8 Elect Director John S. Lacey Management For For 1.9 Elect Director William (Bill) A. MacKinnon Management For For 1.10 Elect Director John Manley Management For For 1.11 Elect Director Sarabjit (Sabi) S. Marwah Management For For 1.12 Elect Director Claude Mongeau Management For For 1.13 Elect Director David L. Mowat Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For TENET HEALTHCARE CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:THC Security ID:88033G407 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director John P. Byrnes Management For For 1B Elect Director Trevor Fetter Management For For 1C Elect Director Brenda J. Gaines Management For For 1D Elect Director Karen M. Garrison Management For For 1E Elect Director Edward A. Kangas Management For For 1F Elect Director J. Robert Kerrey Management For For 1G Elect Director Richard R. Pettingill Management For For 1H Elect Director Matthew J. Ripperger Management For For 1I Elect Director Ronald A. Rittenmeyer Management For For 1J Elect Director Tammy Romo Management For For 1K Elect Director Randolph C. Simpson Management For For 1L Elect Director Peter M. Wilver Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For THE COCA-COLA COMPANY Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:KO Security ID:191216100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Herbert A. Allen Management For For 1.2 Elect Director Ronald W. Allen Management For For 1.3 Elect Director Marc Bolland Management For For 1.4 Elect Director Ana Botin Management For For 1.5 Elect Director Richard M. Daley Management For For 1.6 Elect Director Barry Diller Management For For 1.7 Elect Director Helene D. Gayle Management For For 1.8 Elect Director Alexis M. Herman Management For For 1.9 Elect Director Muhtar Kent Management For For 1.10 Elect Director Robert A. Kotick Management For For 1.11 Elect Director Maria Elena Lagomasino Management For For 1.12 Elect Director Sam Nunn Management For For 1.13 Elect Director James Quincey Management For For 1.14 Elect Director David B. Weinberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Report on Human Rights Review on High-Risk Regions Shareholder Against Against THE DOW CHEMICAL COMPANY Meeting Date:JUL 20, 2016 Record Date:JUN 02, 2016 Meeting Type:SPECIAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For THE DOW CHEMICAL COMPANY Meeting Date:MAY 11, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ajay Banga Management For For 1b Elect Director Jacqueline K. Barton Management For For 1c Elect Director James A. Bell Management For For 1d Elect Director Richard K. Davis Management For Against 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Mark Loughridge Management For For 1h Elect Director Raymond J. Milchovich Management For For 1i Elect Director Robert S. (Steve) Miller Management For For 1j Elect Director Paul Polman Management For For 1k Elect Director Dennis H. Reilley Management For For 1l Elect Director James M. Ringler Management For For 1m Elect Director Ruth G. Shaw Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THE SOUTHERN COMPANY Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Elect Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director Veronica M. Hagen Management For For 1g Elect Director Warren A. Hood, Jr. Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Donald M. James Management For For 1j Elect Director John D. Johns Management For For 1k Elect Director Dale E. Klein Management For For 1l Elect Director William G. Smith, Jr. Management For For 1m Elect Director Steven R. Specker Management For For 1n Elect Director Larry D. Thompson Management For For 1o Elect Director E. Jenner Wood, III Management For For 2 Reduce Supermajority Vote Requirement Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Report on Strategy for Aligning with 2 Degree Scenario Shareholder Against For TOTAL SA Meeting Date:MAY 26, 2017 Record Date:APR 24, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:89151E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.45 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Patricia Barbizet as Director Management For For 7 Reelect Marie-Christine Coisne-Roquette as Director Management For For 8 Elect Mark Cutifani as Director Management For For 9 Elect Carlos Tavares as Director Management For For 10 Receive Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 11 Non-Binding Vote on Compensation of Patrick Pouyanne, CEO and Chairman Management For For 12 Approve Remuneration Policy of Chairman and CEO Management For For 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For U.S. BANCORP Meeting Date:APR 18, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For Against 1b Elect Director Warner L. Baxter Management For For 1c Elect Director Marc N. Casper Management For For 1d Elect Director Andrew Cecere Management For For 1e Elect Director Arthur D. Collins, Jr. Management For For 1f Elect Director Richard K. Davis Management For For 1g Elect Director Kimberly J. Harris Management For For 1h Elect Director Roland A. Hernandez Management For For 1i Elect Director Doreen Woo Ho Management For For 1j Elect Director Olivia F. Kirtley Management For For 1k Elect Director Karen S. Lynch Management For For 1l Elect Director David B. O'Maley Management For For 1m Elect Director O'dell M. Owens Management For For 1n Elect Director Craig D. Schnuck Management For For 1o Elect Director Scott W. Wine Management For Against 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against Against UNION PACIFIC CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:UNP Security ID:907818108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andrew H. Card, Jr. Management For For 1b Elect Director Erroll B. Davis, Jr. Management For For 1c Elect Director David B. Dillon Management For For 1d Elect Director Lance M. Fritz Management For For 1e Elect Director Deborah C. Hopkins Management For For 1f Elect Director Jane H. Lute Management For For 1g Elect Director Michael R. McCarthy Management For For 1h Elect Director Michael W. McConnell Management For For 1i Elect Director Thomas F. McLarty, III Management For For 1j Elect Director Steven R. Rogel Management For For 1k Elect Director Jose H. Villarreal Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 24, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd J. Austin, III Management For For 1b Elect Director Diane M. Bryant Management For For 1c Elect Director John V. Faraci Management For For 1d Elect Director Jean-Pierre Garnier Management For For 1e Elect Director Gregory J. Hayes Management For For 1f Elect Director Edward A. Kangas Management For For 1g Elect Director Ellen J. Kullman Management For For 1h Elect Director Marshall O. Larsen Management For For 1i Elect Director Harold McGraw, III Management For For 1j Elect Director Fredric G. Reynolds Management For For 1k Elect Director Brian C. Rogers Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year VERIZON COMMUNICATIONS INC. Meeting Date:MAY 04, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shellye L. Archambeau Management For For 1.2 Elect Director Mark T. Bertolini Management For For 1.3 Elect Director Richard L. Carrion Management For For 1.4 Elect Director Melanie L. Healey Management For For 1.5 Elect Director M. Frances Keeth Management For For 1.6 Elect Director Karl-Ludwig Kley Management For For 1.7 Elect Director Lowell C. McAdam Management For For 1.8 Elect Director Clarence Otis, Jr. Management For For 1.9 Elect Director Rodney E. Slater Management For For 1.10 Elect Director Kathryn A. Tesija Management For For 1.11 Elect Director Gregory D. Wasson Management For For 1.12 Elect Director Gregory G. Weaver Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Establish Board Committee on Human Rights Shareholder Against Against 7 Report on Feasibility of Adopting GHG Emissions Targets Shareholder Against Against 8 Amend Bylaws - Call Special Meetings Shareholder Against For 9 Amend Clawback Policy Shareholder Against For 10 Stock Retention/Holding Period Shareholder Against For 11 Limit Matching Contributions to Executive Retirement Plans Shareholder Against Against W&T OFFSHORE, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:WTI Security ID:92922P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Virginia Boulet Management For For 1B Elect Director Stuart B. Katz Management For For 1C Elect Director Tracy W. Krohn Management For For 1D Elect Director S. James Nelson, Jr. Management For For 1E Elect Director B. Frank Stanley Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management Three Years One Year WEATHERFORD INTERNATIONAL PLC Meeting Date:JUN 15, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:WFT Security ID:G48833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Mohamed A. Awad Management For For 1B Elect Director David J. Butters Management For For 1C Elect Director John D. Gass Management For For 1D Elect Director Emyr Jones Parry Management For For 1E Elect Director Francis S. Kalman Management For For 1F Elect Director William E. Macaulay Management For For 1G Elect Director Mark A. McCollum Management For For 1H Elect Director Robert K. Moses, Jr. Management For For 1I Elect Director Guillermo Ortiz Management For Against 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For WELLS FARGO & COMPANY Meeting Date:APR 25, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For Against 1b Elect Director John S. Chen Management For Against 1c Elect Director Lloyd H. Dean Management For Against 1d Elect Director Elizabeth A. Duke Management For For 1e Elect Director Enrique Hernandez, Jr. Management For Against 1f Elect Director Donald M. James Management For For 1g Elect Director Cynthia H. Milligan Management For Against 1h Elect Director Karen B. Peetz Management For For 1i Elect Director Federico F. Pena Management For For 1j Elect Director James H. Quigley Management For For 1k Elect Director Stephen W. Sanger Management For For 1l Elect Director Ronald L. Sargent Management For For 1m Elect Director Timothy J. Sloan Management For For 1n Elect Director Susan G. Swenson Management For Against 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Review and Report on Business Standards Shareholder Against Against 6 Provide for Cumulative Voting Shareholder Against Against 7 Report on Divesting Non-Core Business Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against For 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Adopt Global Policy Regarding the Rights of Indigenous People Shareholder Against Against WOOLWORTHS LTD. Meeting Date:NOV 24, 2016 Record Date:NOV 22, 2016 Meeting Type:ANNUAL Ticker:WOW Security ID:Q98418108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Holly Kramer as Director Management For For 2b Elect Siobhan McKenna as Director Management For For 2c Elect Kathee Tesija as Director Management For For 3 Approve the Grant of Performance Share Rights to Brad Banducci, Managing Director and Chief Executive Officer of the Company Management For For 4 Approve the Remuneration Report Management For For XCEL ENERGY INC. Meeting Date:MAY 17, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail K. Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Richard T. O'Brien Management For For 1e Elect Director Christopher J. Policinski Management For For 1f Elect Director James T. Prokopanko Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 1l Elect Director Daniel Yohannes Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against Franklin U.S. Government Securities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Utilities Fund ALLETE, INC. Meeting Date:MAY 09, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:ALE Security ID:018522300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathryn W. Dindo Management For For 1b Elect Director Sidney W. Emery, Jr. Management For For 1c Elect Director George G. Goldfarb Management For For 1d Elect Director James S. Haines, Jr. Management For For 1e Elect Director Alan R. Hodnik Management For For 1f Elect Director James J. Hoolihan Management For For 1g Elect Director Heidi E. Jimmerson Management For For 1h Elect Director Madeleine W. Ludlow Management For For 1i Elect Director Douglas C. Neve Management For For 1j Elect Director Leonard C. Rodman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALLIANT ENERGY CORPORATION Meeting Date:MAY 23, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:LNT Security ID:018802108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick E. Allen Management For For 1.2 Elect Director Patricia L. Kampling Management For For 1.3 Elect Director Singleton B. McAllister Management For For 1.4 Elect Director Susan D. Whiting Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Lobbying Payments and Political Contributions Shareholder Against Against AMEREN CORPORATION Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:AEE Security ID:023608102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Warner L. Baxter Management For For 1b Elect Director Catherine S. Brune Management For For 1c Elect Director J. Edward Coleman Management For For 1d Elect Director Ellen M. Fitzsimmons Management For For 1e Elect Director Rafael Flores Management For For 1f Elect Director Walter J. Galvin Management For For 1g Elect Director Richard J. Harshman Management For For 1h Elect Director Gayle P. W. Jackson Management For For 1i Elect Director James C. Johnson Management For For 1j Elect Director Steven H. Lipstein Management For For 1k Elect Director Stephen R. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Report Analyzing Renewable Energy Adoption Shareholder Against Against 6 Assess Impact of a 2 Degree Scenario Shareholder Against Against 7 Report on Coal Combustion Residual and Water Impacts Shareholder Against Against AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 25, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director J. Barnie Beasley, Jr. Management For For 1.4 Elect Director Ralph D. Crosby, Jr. Management For For 1.5 Elect Director Linda A. Goodspeed Management For For 1.6 Elect Director Thomas E. Hoaglin Management For For 1.7 Elect Director Sandra Beach Lin Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell, III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Sara Martinez Tucker Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 12, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie A. Dobson Management For For 1b Elect Director Paul J. Evanson Management For For 1c Elect Director Martha Clark Goss Management For For 1d Elect Director Veronica M. Hagen Management For For 1e Elect Director Julia L. Johnson Management For For 1f Elect Director Karl F. Kurz Management For For 1g Elect Director George MacKenzie Management For For 1h Elect Director Susan N. Story Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Approve Nonqualified Employee Stock Purchase Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BLACK HILLS CORPORATION Meeting Date:APR 25, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:BKH Security ID:092113109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David R. Emery Management For For 1.2 Elect Director Robert P. Otto Management For For 1.3 Elect Director Rebecca B. Roberts Management For For 1.4 Elect Director Teresa A. Taylor Management For For 1.5 Elect Director John B. Vering Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CENTERPOINT ENERGY, INC. Meeting Date:APR 27, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:CNP Security ID:15189T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Milton Carroll Management For For 1b Elect Director Michael P. Johnson Management For For 1c Elect Director Janiece M. Longoria Management For For 1d Elect Director Scott J. McLean Management For For 1e Elect Director Theodore F. Pound Management For For 1f Elect Director Scott M. Prochazka Management For For 1g Elect Director Susan O. Rheney Management For For 1h Elect Director Phillip R. Smith Management For For 1i Elect Director John W. Somerhalder, II Management For For 1j Elect Director Peter S. Wareing Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CMS ENERGY CORPORATION Meeting Date:MAY 05, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:CMS Security ID:125896100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jon E. Barfield Management For For 1b Elect Director Deborah H. Butler Management For For 1c Elect Director Kurt L. Darrow Management For For 1d Elect Director Stephen E. Ewing Management For For 1e Elect Director William D. Harvey Management For For 1f Elect Director Philip R. Lochner, Jr. Management For For 1g Elect Director Patricia K. Poppe Management For For 1h Elect Director John G. Russell Management For For 1i Elect Director Myrna M. Soto Management For For 1j Elect Director John G. Sznewajs Management For For 1k Elect Director Laura H. Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Report on Political Contributions Shareholder Against Against 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For CONSOLIDATED EDISON, INC. Meeting Date:MAY 15, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:ED Security ID:209115104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Vincent A. Calarco Management For For 1b Elect Director George Campbell, Jr. Management For For 1c Elect Director Michael J. Del Giudice Management For For 1d Elect Director Ellen V. Futter Management For For 1e Elect Director John F. Killian Management For For 1f Elect Director John McAvoy Management For For 1g Elect Director Armando J. Olivera Management For For 1h Elect Director Michael W. Ranger Management For For 1i Elect Director Linda S. Sanford Management For For 1j Elect Director L. Frederick Sutherland Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year DOMINION RESOURCES, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Helen E. Dragas Management For For 1.3 Elect Director James O. Ellis, Jr. Management For For 1.4 Elect Director Thomas F. Farrell, II Management For For 1.5 Elect Director John W. Harris Management For For 1.6 Elect Director Ronald W. Jibson Management For For 1.7 Elect Director Mark J. Kington Management For For 1.8 Elect Director Joseph M. Rigby Management For For 1.9 Elect Director Pamela J. Royal Management For For 1.10 Elect Director Robert H. Spilman, Jr. Management For For 1.11 Elect Director Susan N. Story Management For For 1.12 Elect Director Michael E. Szymanczyk Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Change Company Name to Dominion Energy, Inc. Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Require Director Nominee with Environmental Experience Shareholder Against Against 8 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 9 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against DTE ENERGY COMPANY Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director W. Frank Fountain, Jr. Management For For 1.4 Elect Director Charles G. McClure, Jr. Management For For 1.5 Elect Director Gail J. McGovern Management For For 1.6 Elect Director Mark A. Murray Management For For 1.7 Elect Director James B. Nicholson Management For For 1.8 Elect Director Charles W. Pryor, Jr. Management For For 1.9 Elect Director Josue Robles, Jr. Management For For 1.10 Elect Director Ruth G. Shaw Management For For 1.11 Elect Director David A. Thomas Management For For 1.12 Elect Director James H. Vandenberghe Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For DUKE ENERGY CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Angelakis Management For For 1.2 Elect Director Michael G. Browning Management For For 1.3 Elect Director Theodore F. Craver, Jr. Management For For 1.4 Elect Director Daniel R. DiMicco Management For For 1.5 Elect Director John H. Forsgren Management For For 1.6 Elect Director Lynn J. Good Management For For 1.7 Elect Director John T. Herron Management For For 1.8 Elect Director James B. Hyler, Jr. Management For For 1.9 Elect Director William E. Kennard Management For For 1.10 Elect Director E. Marie McKee Management For For 1.11 Elect Director Charles W. Moorman, IV Management For For 1.12 Elect Director Carlos A. Saladrigas Management For For 1.13 Elect Director Thomas E. Skains Management For For 1.14 Elect Director William E. Webster, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Eliminate Supermajority Vote Requirement Management For For 6 Report on Lobbying Expenses Shareholder Against Against 7 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 8 Report on the Public Health Risk of Dukes Energy's Coal Use Shareholder Against Against EDISON INTERNATIONAL Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vanessa C.L. Chang Management For For 1.2 Elect Director Louis Hernandez, Jr. Management For For 1.3 Elect Director James T. Morris Management For For 1.4 Elect Director Pedro J. Pizarro Management For For 1.5 Elect Director Linda G. Stuntz Management For For 1.6 Elect Director William P. Sullivan Management For For 1.7 Elect Director Ellen O. Tauscher Management For For 1.8 Elect Director Peter J. Taylor Management For For 1.9 Elect Director Brett White Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Proxy Access Right Shareholder Against Against EMERA INCORPORATED Meeting Date:MAY 12, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:EMA Security ID:290876101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sylvia D. Chrominska Management For For 1.2 Elect Director Henry E. Demone Management For For 1.3 Elect Director Allan L. Edgeworth Management For For 1.4 Elect Director James D. Eisenhauer Management For For 1.5 Elect Director Christopher G. Huskilson Management For For 1.6 Elect Director B. Lynn Loewen Management For For 1.7 Elect Director John T. McLennan Management For For 1.8 Elect Director Donald A. Pether Management For For 1.9 Elect Director John B. Ramil Management For For 1.10 Elect Director Andrea S. Rosen Management For For 1.11 Elect Director Richard P. Sergel Management For For 1.12 Elect Director M. Jacqueline Sheppard Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For 4 Advisory Vote on Executive Compensation Approach Management For For ENBRIDGE INC. Meeting Date:DEC 15, 2016 Record Date:NOV 07, 2016 Meeting Type:SPECIAL Ticker:ENB Security ID:29250N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with the Merger Management For For 2 Amend By-Law No.1 Management For For ENBRIDGE INC. Meeting Date:MAY 11, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:ENB Security ID:29250N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pamela L. Carter Management For For 1.2 Elect Director Clarence P. Cazalot, Jr. Management For For 1.3 Elect Director Marcel R. Coutu Management For For 1.4 Elect Director Gregory L. Ebel Management For For 1.5 Elect Director J. Herb England Management For For 1.6 Elect Director Charles W. Fischer Management For For 1.7 Elect Director V. Maureen Kempston Darkes Management For For 1.8 Elect Director Michael McShane Management For For 1.9 Elect Director Al Monaco Management For For 1.10 Elect Director Michael E.J. Phelps Management For For 1.11 Elect Director Rebecca B. Roberts Management For For 1.12 Elect Director Dan C. Tutcher Management For For 1.13 Elect Director Catherine L. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Shareholder Rights Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For 5 Prepare a Report Detailing Due Diligence Process to Identify And Address Social And Environmental Risks When Reviewing Potential Acquisitions Shareholder Against Against ENTERGY CORPORATION Meeting Date:MAY 05, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Maureen Scannell Bateman Management For For 1b Elect Director Patrick J. Condon Management For For 1c Elect Director Leo P. Denault Management For For 1d Elect Director Kirkland H. Donald Management For For 1e Elect Director Philip L. Frederickson Management For For 1f Elect Director Alexis M. Herman Management For For 1g Elect Director Donald C. Hintz Management For For 1h Elect Director Stuart L. Levenick Management For For 1i Elect Director Blanche Lambert Lincoln Management For For 1j Elect Director Karen A. Puckett Management For For 1k Elect Director W. J. 'Billy' Tauzin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Distributed Renewable Generation Resources Shareholder Against Against EVERSOURCE ENERGY Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:ES Security ID:30040W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Clarkeson Management For For 1.2 Elect Director Cotton M. Cleveland Management For For 1.3 Elect Director Sanford Cloud, Jr. Management For For 1.4 Elect Director James S. DiStasio Management For For 1.5 Elect Director Francis A. Doyle Management For For 1.6 Elect Director Charles K. Gifford Management For For 1.7 Elect Director James J. Judge Management For For 1.8 Elect Director Paul A. La Camera Management For For 1.9 Elect Director Kenneth R. Leibler Management For For 1.10 Elect Director William C. Van Faasen Management For For 1.11 Elect Director Frederica M. Williams Management For For 1.12 Elect Director Dennis R. Wraase Management For For 2 Provide Proxy Access Right Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For EXELON CORPORATION Meeting Date:APR 25, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director Christopher M. Crane Management For For 1d Elect Director Yves C. de Balmann Management For For 1e Elect Director Nicholas DeBenedictis Management For For 1f Elect Director Nancy L. Gioia Management For For 1g Elect Director Linda P. Jojo Management For For 1h Elect Director Paul L. Joskow Management For For 1i Elect Director Robert J. Lawless Management For For 1j Elect Director Richard W. Mies Management For For 1k Elect Director John W. Rogers, Jr. Management For For 1l Elect Director Mayo A. Shattuck, III Management For For 1m Elect Director Stephen D. Steinour Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FIRSTENERGY CORP. Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Michael J. Anderson Management For For 1.3 Elect Director William T. Cottle Management For For 1.4 Elect Director Steven J. Demetriou Management For For 1.5 Elect Director Julia L. Johnson Management For For 1.6 Elect Director Charles E. Jones Management For For 1.7 Elect Director Donald T. Misheff Management For For 1.8 Elect Director Thomas N. Mitchell Management For For 1.9 Elect Director James F. O'Neil, III Management For For 1.10 Elect Director Christopher D. Pappas Management For For 1.11 Elect Director Luis A. Reyes Management For For 1.12 Elect Director George M. Smart Management For For 1.13 Elect Director Jerry Sue Thornton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Increase Authorized Common Stock Management For For 6 Eliminate Supermajority Vote Requirement Management For For 7 Adopt Majority Voting for Uncontested Election of Directors Management For For 8 Provide Proxy Access Right Management For For 9 Report on Lobbying Payments and Policy Shareholder Against Against 10 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 11 Adopt Simple Majority Vote Shareholder Against Against GREAT PLAINS ENERGY INCORPORATED Meeting Date:SEP 26, 2016 Record Date:AUG 24, 2016 Meeting Type:SPECIAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 02, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Scott D. Grimes Management For For 1.6 Elect Director Thomas D. Hyde Management For For 1.7 Elect Director Ann D. Murtlow Management For For 1.8 Elect Director Sandra J. Price Management For For 1.9 Elect Director John J. Sherman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report Analyzing Profit Potential Based on Renewable Energy Metrics Shareholder Against Against 6 Report on Lobbying Payments and Political Contributions Shareholder Against Against HYDRO ONE LIMITED Meeting Date:MAY 04, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:H Security ID:448811208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian Bourne Management For For 1.2 Elect Director Charles Brindamour Management For For 1.3 Elect Director Marcello (Marc) Caira Management For For 1.4 Elect Director Christie Clark Management For For 1.5 Elect Director George Cooke Management For For 1.6 Elect Director David F. Denison Management For For 1.7 Elect Director Margaret (Marianne) Harris Management For For 1.8 Elect Director James Hinds Management For For 1.9 Elect Director Kathryn Jackson Management For For 1.10 Elect Director Roberta Jamieson Management For For 1.11 Elect Director Frances Lankin Management For For 1.12 Elect Director Philip S. Orsino Management For For 1.13 Elect Director Jane Peverett Management For For 1.14 Elect Director Gale Rubenstein Management For For 1.15 Elect Director Mayo Schmidt Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For IDACORP, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darrel T. Anderson Management For For 1.2 Elect Director Thomas E. Carlile Management For For 1.3 Elect Director Richard J. Dahl Management For For 1.4 Elect Director Annette G. Elg Management For For 1.5 Elect Director Ronald W. Jibson Management For For 1.6 Elect Director Judith A. Johansen Management For For 1.7 Elect Director Dennis L. Johnson Management For For 1.8 Elect Director J. LaMont Keen Management For For 1.9 Elect Director Christine King Management For For 1.10 Elect Director Richard J. Navarro Management For For 1.11 Elect Director Robert A. Tinstman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For KINDER MORGAN, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Kimberly A. Dang Management For For 1.4 Elect Director Ted A. Gardner Management For For 1.5 Elect Director Anthony W. Hall, Jr. Management For For 1.6 Elect Director Gary L. Hultquist Management For For 1.7 Elect Director Ronald L. Kuehn, Jr. Management For For 1.8 Elect Director Deborah A. Macdonald Management For For 1.9 Elect Director Michael C. Morgan Management For For 1.10 Elect Director Arthur C. Reichstetter Management For For 1.11 Elect Director Fayez Sarofim Management For For 1.12 Elect Director C. Park Shaper Management For For 1.13 Elect Director William A. Smith Management For For 1.14 Elect Director Joel V. Staff Management For For 1.15 Elect Director Robert F. Vagt Management For For 1.16 Elect Director Perry M. Waughtal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against Against 4 Report on Methane Emissions Shareholder Against Against 5 Report on Annual Sustainability Shareholder Against Against 6 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against NATIONAL GRID PLC Meeting Date:JUL 25, 2016 Record Date:JUL 23, 2016 Meeting Type:ANNUAL Ticker:NG. Security ID:G6375K151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Sir Peter Gershon as Director Management For For 4 Re-elect John Pettigrew as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Dean Seavers as Director Management For For 7 Elect Nicola Shaw as Director Management For For 8 Re-elect Nora Mead Brownell as Director Management For For 9 Re-elect Jonathan Dawson as Director Management For For 10 Re-elect Therese Esperdy as Director Management For For 11 Re-elect Paul Golby as Director Management For For 12 Re-elect Ruth Kelly as Director Management For For 13 Re-elect Mark Williamson as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Remuneration Report Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with 14 Working Days' Notice Management For For NATIONAL GRID PLC Meeting Date:MAY 19, 2017 Record Date:MAY 17, 2017 Meeting Type:SPECIAL Ticker:NG. Security ID:G6375K151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Consolidation Management For For 2 Authorise Issue of Equity with Pre-emptive Rights Management For For 3 Authorise Issue of Equity without Pre-emptive Rights Management For For 4 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 5 Authorise Market Purchase of New Ordinary Shares Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director James L. Camaren Management For For 1c Elect Director Kenneth B. Dunn Management For For 1d Elect Director Naren K. Gursahaney Management For For 1e Elect Director Kirk S. Hachigian Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director Amy B. Lane Management For For 1h Elect Director James L. Robo Management For For 1i Elect Director Rudy E. Schupp Management For For 1j Elect Director John L. Skolds Management For For 1k Elect Director William H. Swanson Management For For 1l Elect Director Hansel E. Tookes, II Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Non-Employee Director Restricted Stock Plan Management For For 6 Report on Political Contributions Shareholder Against Against NISOURCE INC. Meeting Date:MAY 09, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:NI Security ID:65473P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Abdoo Management For For 1.2 Elect Director Peter A. Altabef Management For For 1.3 Elect Director Aristides S. Candris Management For For 1.4 Elect Director Wayne S. DeVeydt Management For For 1.5 Elect Director Joseph Hamrock Management For For 1.6 Elect Director Deborah A. Henretta Management For For 1.7 Elect Director Michael E. Jesanis Management For For 1.8 Elect Director Kevin T. Kabat Management For For 1.9 Elect Director Richard L. Thompson Management For For 1.10 Elect Director Carolyn Y. Woo Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year NORTHWESTERN CORPORATION Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:NWE Security ID:668074305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen P. Adik Management For For 1.2 Elect Director Anthony T. Clark Management For For 1.3 Elect Director E. Linn Draper, Jr. Management For For 1.4 Elect Director Dana J. Dykhouse Management For For 1.5 Elect Director Jan R. Horsfall Management For For 1.6 Elect Director Britt E. Ide Management For For 1.7 Elect Director Julia L. Johnson Management For For 1.8 Elect Director Linda G. Sullivan Management For For 1.9 Elect Director Robert C. Rowe Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Other Business Management For Against OGE ENERGY CORP. Meeting Date:MAY 18, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:OGE Security ID:670837103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Frank A. Bozich Management For For 1B Elect Director James H. Brandi Management For For 1C Elect Director Luke R. Corbett Management For For 1D Elect Director David L. Hauser Management For For 1E Elect Director Kirk Humphreys Management For For 1F Elect Director Robert O. Lorenz Management For For 1G Elect Director Judy R. McReynolds Management For For 1H Elect Director Sheila G. Talton Management For For 1I Elect Director Sean Trauschke Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ONE GAS, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:OGS Security ID:68235P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert B. Evans Management For For 1.2 Elect Director Michael G. Hutchinson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For PG&E CORPORATION Meeting Date:MAY 30, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Jeh C. Johnson Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Eric D. Mullins Management For For 1.10 Elect Director Rosendo G. Parra Management For For 1.11 Elect Director Barbara L. Rambo Management For For 1.12 Elect Director Anne Shen Smith Management For For 1.13 Elect Director Geisha J. Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Cease Charitable Contributions Shareholder Against Against PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 17, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Brandt Management For For 1.2 Elect Director Denis A. Cortese Management For For 1.3 Elect Director Richard P. Fox Management For For 1.4 Elect Director Michael L. Gallagher Management For For 1.5 Elect Director Roy A. Herberger, Jr. Management For For 1.6 Elect Director Dale E. Klein Management For For 1.7 Elect Director Humberto S. Lopez Management For For 1.8 Elect Director Kathryn L. Munro Management For For 1.9 Elect Director Bruce J. Nordstrom Management For For 1.10 Elect Director Paula J. Sims Management For For 1.11 Elect Director David P. Wagener Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For PLAINS GP HOLDINGS, LP Meeting Date:NOV 15, 2016 Record Date:SEP 30, 2016 Meeting Type:SPECIAL Ticker:PAGP Security ID:72651A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Simplification Agreement Management For For 2 Adjourn Meeting Management For For PNM RESOURCES, INC. Meeting Date:MAY 16, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:PNM Security ID:69349H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman P. Becker Management For For 1.2 Elect Director Patricia K. Collawn Management For For 1.3 Elect Director E. Renae Conley Management For For 1.4 Elect Director Alan J. Fohrer Management For For 1.5 Elect Director Sidney M. Gutierrez Management For For 1.6 Elect Director Maureen T. Mullarkey Management For For 1.7 Elect Director Donald K. Schwanz Management For For 1.8 Elect Director Bruce W. Wilkinson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 6 Report on Financial Risks of Stranded Carbon Assets Shareholder Against For PORTLAND GENERAL ELECTRIC COMPANY Meeting Date:APR 26, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:POR Security ID:736508847 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John W. Ballantine Management For For 1b Elect Director Rodney L. Brown, Jr. Management For For 1c Elect Director Jack E. Davis Management For For 1d Elect Director David A. Dietzler Management For For 1e Elect Director Kirby A. Dyess Management For For 1f Elect Director Mark B. Ganz Management For For 1g Elect Director Kathryn J. Jackson Management For For 1h Elect Director Neil J. Nelson Management For For 1i Elect Director M. Lee Pelton Management For For 1j Elect Director James J. Piro Management For For 1k Elect Director Charles W. Shivery Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PPL CORPORATION Meeting Date:MAY 17, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Steven G. Elliott Management For For 1.4 Elect Director Raja Rajamannar Management For For 1.5 Elect Director Craig A. Rogerson Management For For 1.6 Elect Director William H. Spence Management For For 1.7 Elect Director Natica von Althann Management For For 1.8 Elect Director Keith H. Williamson Management For For 1.9 Elect Director Armando Zagalo de Lima Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 18, 2017 Record Date:FEB 17, 2017 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Willie A. Deese Management For For 1.2 Elect Director Albert R. Gamper, Jr. Management For For 1.3 Elect Director William V. Hickey Management For For 1.4 Elect Director Ralph Izzo Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director David Lilley Management For For 1.7 Elect Director Thomas A. Renyi Management For For 1.8 Elect Director Hak Cheol (H.C.) Shin Management For For 1.9 Elect Director Richard J. Swift Management For For 1.10 Elect Director Susan Tomasky Management For For 1.11 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For QUESTAR CORPORATION Meeting Date:AUG 02, 2016 Record Date:MAY 25, 2016 Meeting Type:ANNUAL Ticker:STR Security ID:748356102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Teresa Beck Management For For 1b Elect Director Laurence M. Downes Management For For 1c Elect Director Christopher A. Helms Management For For 1d Elect Director Ronald W. Jibson Management For For 1e Elect Director James T. McManus, II Management For For 1f Elect Director Rebecca Ranich Management For For 1g Elect Director Harris H. Simmons Management For For 1h Elect Director Bruce A. Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For SEMPRA ENERGY Meeting Date:MAY 12, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Kathleen L. Brown Management For For 1.3 Elect Director Andres Conesa Management For For 1.4 Elect Director Maria Contreras-Sweet Management For For 1.5 Elect Director Pablo A. Ferrero Management For For 1.6 Elect Director William D. Jones Management For For 1.7 Elect Director Bethany J. Mayer Management For For 1.8 Elect Director William G. Ouchi Management For For 1.9 Elect Director Debra L. Reed Management For For 1.10 Elect Director William C. Rusnack Management For For 1.11 Elect Director Lynn Schenk Management For For 1.12 Elect Director Jack T. Taylor Management For For 1.13 Elect Director James C. Yardley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SPECTRA ENERGY CORP Meeting Date:DEC 15, 2016 Record Date:NOV 07, 2016 Meeting Type:SPECIAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For SPIRE INC. Meeting Date:JAN 26, 2017 Record Date:NOV 30, 2016 Meeting Type:ANNUAL Ticker:SR Security ID:84857L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward L. Glotzbach Management For For 1.2 Elect Director Rob L. Jones Management For For 1.3 Elect Director John P. Stupp, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For THE SOUTHERN COMPANY Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Elect Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director Veronica M. Hagen Management For For 1g Elect Director Warren A. Hood, Jr. Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Donald M. James Management For For 1j Elect Director John D. Johns Management For For 1k Elect Director Dale E. Klein Management For For 1l Elect Director William G. Smith, Jr. Management For For 1m Elect Director Steven R. Specker Management For For 1n Elect Director Larry D. Thompson Management For For 1o Elect Director E. Jenner Wood, III Management For For 2 Reduce Supermajority Vote Requirement Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Report on Strategy for Aligning with 2 Degree Scenario Shareholder Against For THE WILLIAMS COMPANIES, INC. Meeting Date:NOV 23, 2016 Record Date:OCT 07, 2016 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Stephen W. Bergstrom Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Kathleen B. Cooper Management For For 1.5 Elect Director Peter A. Ragauss Management For For 1.6 Elect Director Scott D. Sheffield Management For For 1.7 Elect Director Murray D. Smith Management For For 1.8 Elect Director William H. Spence Management For For 1.9 Elect Director Janice D. Stoney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Stephen W. Bergstrom Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Charles I. Cogut Management For For 1.5 Elect Director Kathleen B. Cooper Management For For 1.6 Elect Director Michael A. Creel Management For For 1.7 Elect Director Peter A. Ragauss Management For For 1.8 Elect Director Scott D. Sheffield Management For For 1.9 Elect Director Murray D. Smith Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Janice D. Stoney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TRANSCANADA CORPORATION Meeting Date:MAY 05, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:TRP Security ID:89353D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin E. Benson Management For For 1.2 Elect Director Derek H. Burney Management For For 1.3 Elect Director Stephan Cretier Management For For 1.4 Elect Director Russell K. Girling Management For For 1.5 Elect Director S. Barry Jackson Management For For 1.6 Elect Director John E. Lowe Management For For 1.7 Elect Director Paula Rosput Reynolds Management For For 1.8 Elect Director Mary Pat Salomone Management For For 1.9 Elect Director Indira V. Samarasekera Management For For 1.10 Elect Director D. Michael G. Stewart Management For For 1.11 Elect Director Siim A. Vanaselja Management For For 1.12 Elect Director Richard E. Waugh Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For UNITED UTILITIES GROUP PLC Meeting Date:JUL 22, 2016 Record Date:JUL 20, 2016 Meeting Type:ANNUAL Ticker:UU. Security ID:G92755100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Dr John McAdam as Director Management For For 5 Re-elect Steve Mogford as Director Management For For 6 Re-elect Stephen Carter as Director Management For For 7 Re-elect Mark Clare as Director Management For For 8 Re-elect Russ Houlden as Director Management For For 9 Re-elect Brian May as Director Management For For 10 Re-elect Sara Weller as Director Management For For 11 Reappoint KPMG LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call General Meeting with 14 Working Days' Notice Management For For 17 Authorise EU Political Donations and Expenditure Management For For VECTREN CORPORATION Meeting Date:MAY 16, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:VVC Security ID:92240G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl L. Chapman Management For For 1.2 Elect Director James H. DeGraffenreidt, Jr. Management For For 1.3 Elect Director John D. Engelbrecht Management For For 1.4 Elect Director Anton H. George Management For For 1.5 Elect Director Robert G. Jones Management For For 1.6 Elect Director Patrick K. Mullen Management For For 1.7 Elect Director R. Daniel Sadlier Management For For 1.8 Elect Director Michael L. Smith Management For For 1.9 Elect Director Teresa J. Tanner Management For For 1.10 Elect Director Jean L. Wojtowicz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For WEC ENERGY GROUP, INC. Meeting Date:MAY 04, 2017 Record Date:FEB 23, 2017 Meeting Type:ANNUAL Ticker:WEC Security ID:92939U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director Barbara L. Bowles Management For For 1.3 Elect Director William J. Brodsky Management For For 1.4 Elect Director Albert J. Budney, Jr. Management For For 1.5 Elect Director Patricia W. Chadwick Management For For 1.6 Elect Director Curt S. Culver Management For For 1.7 Elect Director Thomas J. Fischer Management For For 1.8 Elect Director Paul W. Jones Management For For 1.9 Elect Director Gale E. Klappa Management For For 1.10 Elect Director Henry W. Knueppel Management For For 1.11 Elect Director Allen L. Leverett Management For For 1.12 Elect Director Ulice Payne, Jr. Management For For 1.13 Elect Director Mary Ellen Stanek Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WESTAR ENERGY, INC. Meeting Date:SEP 26, 2016 Record Date:AUG 22, 2016 Meeting Type:SPECIAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For XCEL ENERGY INC. Meeting Date:MAY 17, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail K. Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Richard T. O'Brien Management For For 1e Elect Director Christopher J. Policinski Management For For 1f Elect Director James T. Prokopanko Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 1l Elect Director Daniel Yohannes Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Custodian Funds By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
